Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 1 of 188 Page|D 1

 

 

 

 

 

 

 

 

 

 

l"" E'l.. ii _.
AO 241 Page 2
(Rev. 0|/15)
PE'rlTloN UNDER 28 IJ. s. c. § 2254 FOR' WR]T or§ P; 4 ‘ ':' ,
HABEAS coRPUs BY A PERsoN IN sTA'r`E cUs'roDY 3 é. /SC}/' l°l't$:a£l/
United states msrri¢t court Dism'cc; /V\ ,dd }@~'
Nam€ (under which you were convicted): n f ' d 4D0(.:k.€i 01' Case NO.Z
/ \

U'ames Edwarcl \A[a$hmgion 53}3~91“5 4

Place of Continement : Prisoner No.: '
l ¢ l

N\ adi 500 Correcji'ono.l In e+fhrhon E - \ 97 57 4

Pefifioner (include the name under which you were convicted) RCSpOl'ldcnl'(authoriz»ed person having custody of petitioner)
V.

Nm@$ E¢lu)wd umw flynn 5 m re 0 c mm / on

The Attomey General of the State of: FL O 8 l D A

 

 

 

PETITION

l. (a) Name and location of court that entered the judgment of conviction you are challenging:

O mma Cn/mt\/ COU&"+ hobth
4 Z 5 J)\/Qr 141 Omnoe Prl/Q,
O.~ cattle2 ma 32?301
(b) Criminal docket or case number (if you know): jg- 20 / l'L [` F, 0 / 7 g 52~ 0
2. (a) Date of the judgment of conviction (if you know): ,Sepm mbe r~ / L/} 20 / 6
(b) Date of sentencing: GC,+T) be r- § jj ‘ZO l b
3. Length of sentence: 5 \,/ 210 rs

 

 

4. In this case, were you convicted on more than one count or of more than one crime? N/ Yes Cl No
5. Identify all crimes of which you were convicted and sentenced m this case:
3 11 ml n r \1

 

15 mass/on oF Bc,cra/avv To/S
1923/5th OFF/ epf{» /J 7%<7¢¢% l//'O/er)ce,
,/DQ?§‘I" TYWPt

 

 

6. (a) What was your plea? (Check one)
S/ (l) Not guilty CJ (3) Nolo contendere (no contest)
Cl (2) Guilty D (4) lnsanity plea

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 2 of 188 Page|D 2

AO 24| Page 3
(Rev. 0|/1 5)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? f J/Qa d f)@)¢ 0/1//}>/ `/O
a// ch a ro 59

 

 

 

 

(c) lf you went to tria|, what kind of trial did you have? (Check one)

Jury Cl Judge only

7. Did you testify at pretrial hearing, tria], or a post-trial hearing?
14 D No

8. Did you appeal m the judgment of conviction?
U/Y:: EI No

9. If you did appeal, answer the following:

<a>~mo~m nm name come ap new

(b) Docket or case number (if you know): 5 D l é- 3 7 43

(c) Result: pen fed

(d) Date of result (if you know): MU, ZQJ 20 / '7

(e) Citation to the case (if you know): Jt/A¢l,

(9 G’°“"dmis°d= PO/m" _1 » 715 fr_/L?/ C/)//rt' afro/m Jp/) ymo
/om‘ 3 moh?m¢ 74)/» /fdaé)’mF/W' oF aCO.L///§(a/ 01 7%8

//ter)e z%g, p l/idmce ///m$ /%&xP/@/c/en?‘ 28
tS’c(U/D/)r‘€ %Z Clmt// 6790>7& Po/h£ 2 % %”/d/ CO//r'z"
ifrch m 1660/ma 73 CO/’n‘ro/ 7%£ /m£rodfr (`/0.5’//)0

wm morris ma ~/%a prd<rec,LO%/:

 

(g) Did you seek further review by a higher state court? IJ Yes D/No
If yes, answer the following:

(l) Name ofcoult:

 

(2) Docket or case number (if you know):

(3) Result:

 

 

 

(4) Date of result (if you know):

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 3 of 188 Page|D 3

AO 24| Page 4
(Rev. Ol/ 15) .

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? lj Yes B/No
If yes, answer the following:

(l) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previoust filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? D’§es Cl No
1 ]. If your answer to Question 10 was "Yes, " give the following infonnation:

(a) <1) Name of<=<>\m /'/»FM A/£s’#/c)’~ CS¢¢/ f 078 )Zq£ea/
(2) Docket or case number (if you know): 5 0 / é~’ 3 7 ¥3
(3) Date of filing (if you know): _gwa rC h / Z 20 l 8

(4) Nature of the proceeding:

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

D Yes Q/No

(7) Result:

 

(8) Date of result (if you know):

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 4 of 188 Page|D 4

AO 241 Page 5
(Rev. 01/|5)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name ofcourt: MMM 60de 010 /¢'p/@£Z /

(2) Docket or case number (if you know): 5 0 /L-» 3 7 LI 3

(3) Date of` filing (ifyou know): cwa /3 20 / §
€P/. y m gg§po/~/oeur's ness=oalse w Pe*zmo~elz:s

 

(4) Nature of the proceeding:
(5) Grounds raised: 053/g

MUMMWLM£€_AQMM@
MUMMM@///Wa arder v%e po//ce 711 amy/de 1924 doj

CCUYIUQ M¢QQQ, 1)1{£: Q[QQ£¢SL[ M¢S` L/LQMM€ gmme 258 id V

 

   

wo/@é?)). was />¢)7‘ male aa issue 7a %> ara/made rz/'sed'

Magea/

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

L'.| Yes No

(7) Result: D M/M
(s)Date ofresulc(ifyou know): J'C'L`/,(/ 252 2013
(c) If you1 filed any third petition, application, or motion, give the same information:
<I>Nam¢°fw“" E/,@>% l)/s)‘r_/’<;+ foarZ'aFA/;a@a/
(2) Docket or case number (if you know): 5 /) /é.- 3 7 L/3
(3) Date of filing (if you know): %QM+ /3) 20 / 3
(4) Nature of the proceeding: MO?§O n gin /€Q},Qa rif no
(s>…wd 771 aar/aa aaa Aaaaaaza amy 7a
//pMd v//y ///1 rO// a/S‘Qc/éodt/ @¢Me& V/é/m m 90 a/¢z ms /s
a dam ordch 1//`0/(1190/) amf a emma A¢m/.<i/M/e 61/ 56070/>
7/6’ /.3' //_//@//c{a (S’_)$ofa]‘e¢i`, 7[p />evi%oner at/a/J)Z.$ 1660 COZL//ZL
10 maer %e/r dee/sma aa a/M/ sep %QAQ<>W@
wsm/rae HF 71//£//¢0@ ca1/md 798/azar faa;actr //7/% aa
0£//)/07'). 752/19 /.9 /207La. /Fm//t/ Jc(J'/E§maé/e lmth
7 MSNA//ho j/zAp /pdfvé/'Om%,s‘ /7:0/1 1//¢)9071 and Co/I?$/?lzéo/

pra/term mm war dysf/c/veat~/a ara/ed ea era

 

 

 

 

    

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 5 of 188 Page|D 5

AO 241 Page 6
(Rev. 0|/15)

(6) Did you rec:ija hearing where evidence was given on your petition, application, or motion?
Cl Yes No

aaa ad
(8) Date of result (if you know): ALWA/f /% 20[ 7
, 0 , _

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(l) Firstpetition: E/Yes |J No
(2) Second petition: Y El No
(3) Third petition: Yes D No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

:',,M/ <7/1¢ aaa aaa/af coaa@¢,¢aaea/ 711 111/z 111

opm/011 m »lhe/r gin/1700 Qo M_;nmplar@fcan§o_i@_r@z¢€/ SV€/ ,
12. For this petition, state every ground on which you claim that you are being held 1n violation of the onstitution

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

 

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE= MWMQQAMWMMM/e

d

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

7»_»

r n - 1 \"

   

 

25 r1 ~ 2 h
~ ' 0 0 w 0
/rm m am area 7'U 531/er ‘f'/la emora/ orr/bellowme
g ll l n l 1_ 6

      

0 `r “ m °`a cr 5 carr d.,
(b) If you did not exhaust your state remedies on Ground One, explain why: 2 alan ':é KGQMZ ZE mg
5+are remeches are exhausted feel iv Knovd 7‘+)@ Fan@!/a+€
Cour`tdeme.d mr/ 00+1 hon nmu/641 verabl\/ 40 §th mp ~Fr`om
gomqu 41’1)2 §+ata Suarema four% 40 odom rfc/rail 140

 

”10 a hide mart frwue,$+ao( an opm/on mm\/ mohr/1
1%1" reh'mrma bud-mae deme<£ Iapr)@,<z/-fo 41’115 court

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 6 of 188 Page|D 6

AO 241 Page 7
(Rev. 01/ 15)
(c) Du'ect Appeal of Ground One. S/
(l) If you appealed from the judgment of conviction, did you raise this issue? C| Yes No

(2) If you did not raise this issue in your direct appeal, explain why: Mv 00 0 01 / 1 m

lamar prepared mci submin iiw' jn?i~/al br/e+`
11)),1%011+'1»@1’51’09 1416 issue as l reo.u€$+@d

(d) Post-Convic_tion Proceedings:

 

(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
D/Yes C| No
(2) If your answer to Question (d)(l) is "Yes," state:

Type of motion or petition:
Name and location of the court where the motion or petition was tiled: if )CM D/ 51 fV/ C7L

o f 5. 15` 1¢- ' a /-_ 2 l ‘/
Docket or case number (if you know): 5 h /é _,.3 7 43
Date of the court's decision: \7¢_£/`/ 2 5‘ 2 0 18

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 

 

(3) Did you receive a hearing on your motion or petition? ' U Yes m/No
(4) Did you appeal from the denial of your motion or petition? [U/Yes D No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? D/Yes L'.l No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location o_f the court where the appeal was filed: /(/;€M D/:g #/'"C_]L COL(/.~f O/D
1440@@/3; 300 €. gmc/1 Sr;a@y/@m gmc/y F¢A az/ / 4
Docket or case number (if you know): 5 0 / é - 3 7 ¢/-3

Date of the court's decision: guar/§ f /3 20 / 8

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)($) is "No," explain why you did not raise this issue:

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 7 of 188 Page|D 7

AO 241 Page 8
(Rcv. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc. ) that you have

used to exhaust your state remedies on Ground One: //[:é H,[@`r_emen-hone({ peqé%@” 7€,»~
ALKLZ{LS` Cr:)rmli§ //4//1?,ar/\G ln@)%c;/?t/€ /4~55/5`7¢61¢/1€§. 0£
Q//ptm¢ CCJ&/i :S@/i/o

GROUND Two. `” 23 er 9 /[f

n:o/zki' 751 ramon 1111/111 p#`e<;h"i/Q. as §1'$7‘011 ge ma coa/tSQ/.

(a) Supponing facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

760 nace$s1+11 akrawi/1110 11a 011/1 ce bodv camera 11'16{@0
recon/1111 was mta/amd 111 4 1111'@/1€; 11%@117@1’5 754 52/1//¢€5
of sL/W, 01111/1<; defenders @FHU, 1116 781~1>1111@7§1¢/ became #1€1/
chosen§) otc/111 mcf Vaaaa$+tt) 191/Ude ~//705€ 089“ ns
1 Com’lerae won was delinede 1111~1%111 301/ave 111/11`€/11'8 afm/1575

§/%11?, 1)57%110/115`/1€£{ /1211/ mri ct grady 1/10/6175071./3€$,0/7‘€ bé//?O made
1111/are 01@1%@ 02€@5517‘1/ 0?111/0111110 1115 diem/m 1111 111er gavea/
re 711 112¢11 +he 102151‘115111,1 s re 1111115‘1*

(b) If you did not exhaust your state remedies on Ground Two, explain why: f don + /{nmld ha m>/
§'hli?, VQ/heciro$ 111@ €X/'icwt$ieci _A//\/ 175/lb or 5
G(Rniedi wri'/>imri an 010111101’1 751 K@ei> ma me 110/na 751
1+111 octoch mame C011111-11)_H+1 ~Hie complaint 0

(c) Direct Appeal of Ground Two:
(l) If you appealed from the judgment of conviction, did you raise this issue? 5 ` Yes D/No

(2) If you did _n_Qt raise this issue in your direct appeal, explain why: ; 6 d l /f`¢ ‘@ _ 5

   
 

(d) Post-Conviction Proceedings:

(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

U/Yes |°_'l No
(2) If_your answer to Question (d)(l) is "Yes," state:
Type of motion or petition: ( F-D f " ;/£ )

Name and location of the court where the motion or petition was filed: F/:f/‘ /)/ 575/fci (‘ga /':'L
ne Aaaaa!s:ZOO S, Beaa£ 1§1;/)11;1,11111@1 QMA ma 32 1111

 

Docket or ease number (if you know): 5 b l é - 3 7 lig
Date of the court's decision: ; 7 U,/ \/ l § 1 `Z,O [ 8
l /

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 8 of 188 Page|D 8

AO 241 Fagc 9
(Rev. 01 / l 5)

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? Cl Yes B/I:Io
(4) Did you appeal from the denial of your motion or petition? EB/Yes IJ No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Q/Yes Cl No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: jc/'ALA A/:S~%/l`€f- <OC(V‘)L ap

1400@,0($. 3605.132£1<:41 541:/]61§/7‘01\01 BQad\ FL/i 52//%
Docket or casenur/nber (if you know): 5 o / é- 37 43

Date of the court's decision: Aaaf/(§?L /Z l 2_0 / 8
° 1 v j /

Result (attach a copy of the court's opiiiion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two: m /\_é ,/Qn,,ehj/j "dj,| aj
Py/§-)§On § /~ /i[abéa.$ C`GHMS ()¢//€Cimo 111 étDDPC/`/ 1/€
145$1 §75@ rice 013 1410T00 //01.+ Cocm 112/ij

GROUNI) THREE= /{/A$L

l

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 9 of 188 Page|D 9

AO 24| Pagc 10
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground 'I`hree, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Three:
(l) If you appealed from the judgment of conviction, did you raise this issue? D Yes C| No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Cl Yes Cl No
(2) If your answer to Question (d)(l) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was iiled:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? D Yes Cl No
(4) Did you appeal from the denial of your motion or petition? U Yes El No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? IJ Yes [J No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was iiled:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 10 of 188 Page|D 10

AO 241 Page ll
(Rev. 01/}5)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GRoUND FouR= /1/%4»
/

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:

(l) If you appealed from the judgment of conviction, did you raise this issue? l'_`l Yes C| No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Convictioo Proceedings:

(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

CI Yes Cl No
(2) If your answer to Qu&stion (d)(l) is "Yes," state:

Type of motion or petition:

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 11 of 188 Page|D 11

AO 241 Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? D Yes C| No
(4) Did you appeal from the denial of your motion or petition? Cl Yes lj No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Cl Yes I‘J No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Quwion (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 12`01c 188 Page|D 12

AO 241 Page 13
(Rev. 01/\5)
13. Please answer these additional questions about the petition you are tiling:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court

having jurisdiction? B/Yes Cl No
]f your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

C%round or grounds have not been presented, and state your reasons for not presenting them:
, ' ¢ _. » r~
t canm‘:¢@ cl 0 ' after

recall/a fn@%a§i/e m/'mn@¢ afm/4332 lundqu Qm;ec¢a¢z@' wald

 

f /Q ' 6 r ' /;'102§(
14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? D Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion tiled. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (iiled and not decided yet) in any court, either state or federal, for
the judgment you are challenging? |J Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised,

 

 

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 13 of 188 Page|D 13

Ao 241 ’ rage 14
(Rev. 01/15)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

tD @

<a)Atpr-vmimwvmg= ZEA moon/musa /vzoL/Ai/i An§£/;\-a%%n$;¢a,

@U'A E‘ E)_M "" »lo P 'g' VE

@)Afa"aigmnemandplea= @zea /wc,DOx/x/oum ®/1/10 L/xm HR€Ma-¢ZA)~IQAL/__,
435 N'. GRANC'$'B' A'YE

§ 22 `r_>lg@ m. &DELZMM§,J§§MNH ‘§n/ot»_i @€£7_@ a QB¢MDQ,E¢ gz,ao¢

<c>Afm'al= pox/x/A /w. /SQF/<A/E,Q}¢P. 0. Boz< lcozcé,',

Al+amon+e $princjs,r Fz. 32.74@

(d) At sentencing: A OAZ/\/A. /M , GOE£/\/£R

 

(e)OnapPr-al= HAT;!RYA/ ROLL/SOA/ RADT'KE]."!‘{L/ Szabre@z,€

E/vd. Snij; zio; paying gang , Fb 32 1152
(t`) In any post-conviction proceeding: v 4 § '& f j 6 élf;"e C t égg 32 3 6 he
/9€%7%{@/701- ha€ jean 19/0 f@,
(g) On appeal from any ruling against you in a post-conviction proceeding: /4[£`7%//` `/%@/

` n cf Ea)`
Cor,m/$J_ ~Hté /7€1§/'%70/1@¢ fm bag/7 pro ,§`e_.

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? |‘_'| Yes MNo

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

 

(b) Give the date the other sentence was imposed: ,1/%4
/
(c) Give the length of the other sentence: /M

(d) Have you filed, or do you plan to tile, any petition that challenges the judgment or sentence to be served in the

 

 

future? |J Yes CI No
18. TIMELINESS OF PETIIION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

-_~>»

/

/ .
/

/

 

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 14 of 188 Page|D 14

AO 241 Page 15
(Rev. 01/15)

 

 

 

/

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,

if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 15 of 188 Page|D 15

AO 241 Page 16
(Rev. 01/1$)

(2) The time during which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: ' a
/$a/M>/-/iaz‘ »0/1£/ COZ(/$j'/SSC¢@, /~ M/r¢'% O)F //{ZBZ,aS gram

motor/na /‘mmM_/`af@/ mdma H/t)m~_/!t@ afl/usf C@/t\//C?LZ'OHS

or any other relief to which petitioner may be entitled

 

Signature of Attomey (if any)

I declare (or certify, verify, or state) under penalty of peljury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

case»@_:t@-¢V.-Ol-Qtl/ac meanssm@€a€ea~m'ias€@nnmdiiie»aa' " 11%'11&"@§101 a "
/W)DOLE ammar 0)'-" F'Loaroe

-->_\~

_UZMLS_Lu/a.s@'zg@, w w i..f:"::~:<:~.'::i iiiai!
f¢#/an{' 1 ".

v. - - WM)

43~1‘~'¢'1_-{-0 ap FIQ[['dg
mena/ms

PETrTraN mines 28 u.S.c. 9 2254 FOR A wRIT_oF HABEAS coRPus

 
   

 

OGMES A/av\/, `//?<_2 AF'GZznt, UEme_<$ E. ' him , per if/ze, /'/15’79'¢¢0193)15‘
m `/¢2€,1%~»;1 'fEr 1416 péi#wn Mzder~ 28 £!/S.C. § 2.7.5'4 far a M-¢'t' aFF/abea¢$ ('°r~pus; //3'¢'
`/Yle_zt%l/vw/nj documents Sabml'#€d/ ~/o sugaort' aga/vents in a_ separate memorandum!

oogug»_rE/\/[ QFM~ oxggg dam age OF P/i§£s

',_l>_ei_i}" _Bn____"`n'_u/rir_as.}i§&as___éb)pus _' jj 1_._-__§3_ __ ____ __ 22 5_ ____________ ___
A//yl}l:_rg&dli/e/qmi?h@¢[`&mm/_ __ _ . _ _ _

____:__'"aq_:?/'*`""`:}L_é;§m§amt§§}ée§j`si;m":/m%mem__ A`__-"`S"`. " " f am '
-_.._._../’gi'éo.£&yl'gj;%c#&&€s‘/Mceo€&ms¢/_ __ _ _ q . __ ____________
SO}§J;; .am,,g§j’kéz§z;}m,w" mm MQ/~/E _ __'_ / `

Asr,S¢-¢»,¢m 4 AA¢e/h»,+ C¢zmse/

/%§¢,lm;s, £ehmrzm_ __ _ A-c /7

_____a_m__¢_m,,~_,y_/mm~ m many wax/z " /

___ _____Qs_¢__".o_aqmmi§r_ cr;m,'»m/ pmi-atm __ , . ;
____ _ZMdzi/_e_f$/'shnce a€_®u~nse/H~am_d_ .._____-./l/Q./.\/E_'_ _ _ __ __ ___ _ _ __ z ____________ ______...__
Co¢.m-Iy‘~ Ca$e, A/amber' 5D18_° 7,;?

____.,_...,__._.___.._.___,_..-_. ..._ , .

_____________ _______________________'C'ERIlE/¢m'£` _._05_~_ ssR_i_//ce__ __ . __ __

__ IHH?EB¥*CERT{FY _~Me+ a_ +rde zim/corer ca g!-`. _ c abet/a had been
gent by pre-poid_¢)'r_;v? class [/mi‘ed .Sfazw nmi/00 ~_//;1?/5 5 . da of'/t/av'ember
__________ZQIB_.'ID_MZ_L'&LZ<_Q€_CQLM£; L[m"??_a( c§`z&]¢z.$` £/7`97‘17'&_-2"_ __Huri}'_£/mi%j <§'7&7‘€¢3 Colll*?"<-________
__ ./10_46_.5_`€/,'_ ¢0/ We.$`i‘ sz"r‘a[ Bou[e\/ara/, jac/afa /200; Or/ando, F/or/E/a_ 32301"07 2_0.

11ij ,?j,'°_"'_'_'___L;T'f_j_f`f_'j"_`_'lf_`j ____'__`__ff` mm a Wmm/L,Wzm_
§ . __ _______ nwij E.% vt/HSHLS€-r<r/</
z _____________ _ AOC¢ 757 '52/?6 _ _
.. Atadr@m wr'mm;ma£%smzmh:m

_.._ _ _._-_..._. .._. ________ . .. 3?, jf_w/ hrcrf,_bda, __
_____ ams-mb 11 223 +o->Z -/r? __ _

 

Cdéé' 6:¢"12§-¢\‘/-01`9"15’1"<3`KF:sii<Fi`S' `Dbc't`im‘éiii 1”'"1'=`1|‘§6' 1'1'/07`/18 n F>age 17 or 133 'Pag'eiri `1!`? ill "'"""""'n’

lN THE D|STR|CT COURT OF APPEAL OF THE STATE OF FLOR|DA‘
F|FTH D|STR|CT

JAN|ES E. WASH|NGTON,

Petitioner,
v. CASE NO. 5018-0795
STATE OF FLOR|DA,

Respondent.

 

DATE: Ju|y 26, 2018
BY ORDER OF THE COURT:
ORDERED that the Petition for lneffective Assistance of Counse|, tiled

Nlarch 12, 2018, is denied.

l hereby certify that the foregoing is
(a true copy 00 the original Court order.

- lr\\r 1>¢]"" -
~\"_ ~\

 
 

JOANN& 1J StMMONs cLERK
Pane|: Judges Sawaya, Orfinger, and Edwards

CC§

Office of Attomey Genera| A||ison L_ Morris James E. Washington

t’"r

` \_‘ ;1" _,'

Ca§é 6:`18-@\/.'01915"-(31<3'-1<§3" Ddcu`ment 1 'Filed 11/07/18 Page`13"61~"13`8Pageir)""13 ‘ ` ‘

|N THE D|STR|CT COURT OF APPEAL OF THE STATE OF FLOR|DA
F|FTH D|STR|CT

JAI\/IES E. WASH|NGTON,
Petitioner,
v. CASE NO. 5D18-0795

STATE OF FLOR|DA,

 

Respondent.
/
DATE: August 14. 2018
BY ORDER OF THE COURT:

ORDERED that Petitioner’s |Vlotion for Rehearing, filed August 13, 2018,
is denied.

l hereby certify that the foregoing is
(a true copy 00 the original Court order.

M {)/CZ/fn/IM’W "/,_
._-., ';|.1 `,\\`\`

JOANNL P Sli\/lMONS CLl; R`i‘.

Pane|: Judges Sawaya, Ort”lnger, and Edwards

CCI

Office of Attomey Genera| Allison L_ N|orris James E_ Washington

pfg§gg §i§§j@t\/ME,§H-é§f?§nli§@gggl@at 1 Filed 11/07/18 Page 1901c 188 Paged@=:fll§?of l

Florida Fii°th District Court of Appeal Docket
Case Docket
Case Number: 5D l 8-795
Criminal Petition - Ineffective Assistance of Counsel B‘om Orange County
JAMES E. WASHINGTON vs. STATE OF FLORIDA

Lower Tribunal Case(s):48-2014-CF-017252-O

8/17/201811:55:56AM

 

 

 

 

Date . . Date .
pocketed Descrlptlon Due Flled By . Notes
. . . .lames E.

103/12/2018|Pet1t10n Filed Washington
Acknowledgement

103/12/2018[Letter l

l03/13/2-0 ‘] 8 ORD-Respondent to
Respond

 

Motion for Extensiom
03/30/2018 of Time to File
IResponse

Order Grant EOT to
04/02/2018 tile Response to Ct.
Order

Motion for Extension
05/14/2018 of Time to File

Allison L. Morris
931 160

 

 

Allison L. Morris

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

931 160
Response
Order Grant EOT to
05/14/2018 file Response to Ct.
Order
Allison L. Morris
05/29/2018 RESPONSE 931160
Appendix to Allison L. Morris
05/29/2018 Response 93 1 160
. James E.
06/04/2018 Notlce Washing£n
James E.
06/13/2018 REPLY Washingon
Order Denying
°7/ 25’ 201 8 original Peciiion
07/25/2018 Demed - Order by
Judge
08/13/2018|Disp. w/o Mandate
08/13/2018|Re1umed Records
Motion For James E.
°8/13/2018 Rehean'ng washington
08/14/2018 Order I.)°“y
Rehearmg

 

 

http://onlinedocketsdca.flcourts.org/DCAResults/CaseDocket?Searchtype=Case+Number. .. 8/17/201 8

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 20 01'1~88 Pag_elD 20

F|FTH D|STR|CT COURT OF APPEAL
300 South Beach Street
Daytona Beach, FL 32114
(386) 255-8600

DATE August 17, 2018 CASE NO: 5d18-0795
VS.
STATE

N|r. Washington,
ln response to your recent correspondence, please see the paragraph(s) marked below,
X There is no case pending in this Court on your beha|f.

Please contact the clerk of the trial court for additional information on your case.

This proceeding is still pending in this Court. You or your attorney, if you are represented, will be notified by
mail

Your appointed counsel is

Please direct your inquiry to your court appointed or retained counsel-

The has not been filed as of this date,

The Clerk's office cannot provide legal services P|ease contact an attorney.

Every order signed by the Clerk is authorized by the Judges. The Clerk's signature is merely certification
that the order is the Judges' decision.

X The above-numbered case was disposed of on - 7l25/18
The motion for rehearing
The Court's mandate was issued on

A mandate is not issued when a case is disposed of by order.

 

Canon 3 of the Code of Judicial Conduct prohibits the judges from reading or considering your
correspondence

Copies are $1.00 per page §35.22, 28.24, Florida Statutes. The documents requested must be clearly
stated. **Please enclose a self-addressed stam enve|o e for co ies to be sent_

 

A|l parties, whether represented by counsel or not, must comply with the F|orida Rules of Appe||ate
Procedure. The rules may be found in law libraries or accessed on line at http:/Iwww.5dca.org. This Court
cannot provide copies of rules or forms.

X Docket Sheet and Order Denying Motion are enclosed.

 

Joanne P. Simmons, Clerk BY: Deputy Clerk

 

ss

Case 6:18-51A0MHM WMLl/ap$£ Wdio;lgg

Page|D 21

rovii:ie tbl\, iaeiscn" §

" l F/z=r o/srn/cr
_ ;7'211¢_63 5 ii//i.sw/A/em¢ _ _ _
_ b Pe_z‘etf?énai; __
14 . 046‘€ /\/0 503- 079
5737“€ aF noe/021 ' ` `
iespon¢£em': / 50 16 fsi

 

sia
Maf/o/\/ FoH XEHEAn/A/e _ -i'~‘sf»li‘w@ii
,.par_sz/a/)z‘ 16 ride 2333 /76))70/0

 
 

755/679790/762; v ibla/s `/)'_
576/63 O?m/ria//` /`MV€,, mal/es 756/fs

  
  

 

_C`ow"Z` r%r 0 re/.)e¢tr¢ym
6

________ %»; es 026»/0022¢{0 mr s%re/igncded points _0/_`.620__0

en%oner offers 656 //)j //2 duppar¢ _`Me/ZZQ)‘.`:.

  

smelting by ,, \' `

#14'$ caS.e,. 756 y

___io iz‘s'a' dec/'s.c'oa.

/, ge @urz‘_' 569 ot/er/OOWW mrsc§qore/ienG/ec/p0rnt‘s 05 /560_' amy 19€7§ /U,IgrllU/# 756

d mass Wo»€zzé c// u%c#i/e ass .s'?` a/" / /ic/) 756/555
,0‘;9€7500/0/‘.27)¢/56,;19011//16 Ans§i$'¢`a!zce ofA;qO://?/;.eh €;Wa/z$ denial
ds¢on is Mn;t'jw;;r'zjw i‘zdwm/{§/ §ab‘gbuha.é 6 wider 2916 /w_\r 0/`&§6

vHaz" recoer .z%e_a&rudé and 250 506 16 w/$%_ 0
1§`/>%6//1¢/0’6:6 603 ¢{667@ yea/, %pendk/l:)pe; mold ey 920/1670

Moners
%6 Cour¢’ s

<5`291~¢6 04 c"/_ /Z/
7912‘61‘2`0/1¢5‘1972¢7909). 3)‘/¢/10'0 p0//'66 6677/.`6¢’__ 121 r_'_6c_0r</_6 /79{;,79;0/

zx:::;c?/i 05 1966 pe'z$'i§o/yer w/)l/e 0(6?&//160/ 506/6 arre¢s"v; . %, iz;/camzra V/%o__ m

err/dance 79__

nder@rj//Z:e,

U;oo/lc_;//.s`a, cdce_proc€&$ 1`//'0/61907’) and rs 5a winn pga/Ma£ 16 6 Jec/rbn 9/8 73 570"/'0/¢2

, £/Z>rfda /0¢0 requires /aw'eni§rce

nb@i(y camera

_ _zéa@_mér M?U days.&c=bbn IIZ 071 (L)%)Hon?/am 45thsz _7/'7}_61/1"0’6¢1€6_

wentz/26 )6<{:1({ 30 odch m 1;;)/02;5)1 05 657"015//£’/12:! /£,"deir/da /aw:
d re/%cs v‘o await 6 urine rda 62 tevw‘urn
mm_e,raicoo 6 map/2176 546/ref 25:¢'0( mca/pa 66130/ ev;a`(enc@, cache Pe#»'¢[£>ner
Merr S€rvr' 526 56 m order 76 hare v'/)e, apart compde

Smce Me 1955/6

_ prof/LQQ, 156 l//;Z.oéz el/z£@nc£ 62<0neral9nj A/m Mc@? /WCr/m/}ia_;y l
§§pr 5)7716 5000 dement l/r'c(eo was rio longer ami/ab /ra_(/%aend/IVA,/ pag¢¢'andé)
6 r/an

foo/fee oé/Hri'men£ d/b'/)'z‘Aai/e #1660%0 70 /`/is)'z'd
i/ibib.z'z.y /on’dac /020' amd 606 dow proceed 027/of o/%

dar/t repru¢'~r i/emment'mas€ disclose a//.>~r¢rA //i)§wmafz?l'n. Ff`

a, 0//¢
ramp 9907'0/).

§
/”;ry/, 373 66'$, W&'B di 153 ).z grady -Mecou.r£' held “~#10.2" 7‘/16 pres ron
by impra§ecca§on 056-vidence /"ai/l>ru.é/e. ~l‘o an accused¢¢,oen request Vro c/cce '
_ process_at/ier:e_ 256 612[¢@/_1¢6 is maér v/e¢'?ner 1b gai/7 or 76 pm/s/zme/>t, /rre¢rped; i/¢

af#}&goc>c{ar bac/MOFM&PFU 017 “375 L( s»a‘t" 371 33 S»

Ci‘:. //7{( %e

pariban was }rnawi' / proofs cba/ici convii:M/$v r/b/ often of ahe,oroce§$:
24 comse/ mfg 510¢{60200:”6 056/ac 626 pro%sd”r Vfo /av¢,z c%v%j/ w -/o

¢00679'72090)1 Q/_ia/ 7

mss 60625022, as 6 part 06 Aer¢z¢r%&f brie%` .

l 6c"r_i _ 276 / _dz?’d[no_d_ 0/0-{7€171_0€65¢ / crc)‘@
6072`§2)/29; i&el_/ri/e//éfregug%:% 166®/%553/%&1{6%;%1/6 Ars%+;,,c,¢

0514/}06//01‘6

§ WH£EE`F’OF?E .~z%e_ /9621%`¢_016~2 5 #)/S Court¢€r~ m éorg/er man %cZ-Z a whomsz

bind 7b Q//Kc{r@w:#i vida/ir ./ria/ ;/d_c£a$crii“ran. 750 296/199 bbneré 6/161/
Ass/s?“aac_e_p W/e//_ _Catm;e/ 250005 l.'hl’p¢c.r,_ dear

1950 l_ so//C.i__'fm 0 wrw cip/21 isn 7‘0 provide cc/ 'Je‘fnm)& 663 Br _.S` reme, ,
Cb¢ctfl(`gtyr€ !/.6€20. w`zuch alr// ,W@-h 51 terminate 5/$€°1!5€02~€61~62$0/) 756 567;'790/1%

erc paup f/irs rib/iofazi/e C¢urz"yrarizf 756 re//'eF/m%a// y seay/tt

aéy@mac?“ apmicvq jcl<SIz/$/my ?%6_ _¢(6/)/° @/-_` Mev%/g _Z;ie»%dzi/e;é
661{//,%)£6 627 `

LL/'S mcgpr
796/1627 rs

 

z MU 460446 60660:0620+666-;“::-:;;,;;“”

/FTH D/.s"r/e/c_r___

" “ ""“`~W Ae.spe¢h%"` Wk.sabm/M m " _ ____`_`

  

was .E_ w/H%W _4_/4/__________________ __ ________

Doc#/??£zi¢; 696/309 __ _ _ __ _ __ __

/l{ad/$on Con`ecl$ma/ 1725%7‘14310~)1 __ _______________...

__ _ _ . 366 9 004 2460 way __ __ _

___________ __ _ 0700/244»1,,%”4{4 32340 0‘/?)’ __ __ __
___-_____ CE£?’F¢¢/}TE aF S¢RV!C»E

__________I Mear_c v+,z¢+ 1126 M/ 0 266 74 446 24 ace
________0661 amy re-;vaf /"/'.5293¢&&; /5'1¢7960? 767&§;)707/@;07";:/.;~ /Ov¢/e{a( a m as
A¢gm 609/0 46 /1//,:`€44 2452 02,.-2, 1255/362 _06,6,_/_04 24 J`_”°'C 644

___ Mf&¢% 021/06 545 44’/442» ,30/¢406304_¢0 F__.L_ 36 116 2`/$4/% ,2)/;§77 fqz:___

______GQL_L/~_£'F oF 140/6659 300 6`, 560d 51’;,.501)’;64¢0 5_66_€_/4, FZ 3.~2_({_9‘_; 840/26

__ A¢fem/zr 73 <747/' q’a_/ C`_/`r~ca¢'t' 6,2¢0/62/666 3/'1//€/'041, ¢6/‘/ J`eaéfae_ze__ 3/¢/4{.,
,5>/1_»,. 210, 3050/wm Beac>{, F(_ 32 //3 _ ___ _

_ away M __

00<`_+‘#/?752¢ Ez/gé.s~ ` ` “"`”'"‘

mad,“$o,, C'arre.cv%%¢/ _'ZS{;¢$#~{/ ` """"_:__""`""""""`
______ _____________ _ ____33_2_ .5`6_<2_._ _,0¢,£ __Z 604>/
`____________ __ _ . %Jrsm F_/_ 123,'{<)_- __05_7!__

 

 

 

_.c _ ..-__.._.__ . ._._4_.._ ._\.-.. __ _______ ____ ___ ._._ .__. .__.. ____...__ ._~_.. ____ .~_~‘-..

..... . .... ___._.._..__.

--- ._ .._.. ...._. ... _. ~.»___~..-`__~_. ~'.._,
_ __ _..... _._._.._ -

`~"‘ 4- .v...~. \.._..

... ._.. _` q

_..`_

_______ `.._. _. _ .` _ ,_, ___ _‘. .. .

__~....._.. v -_

~`---.`__,__-»~_._ ... 1 .m- m ... ._ ____-` ...~- ......__-......_»- ._ ____ _.. __ .__ ... .. -.

~ Ca§@ WWWM/%%%§MM)H£Y *1°] *%Wai~ }M 23_““

F?Ff/-/ 0/6`77?/67'

JME@ 6.1\/1419/1//\/611'1/ . , n _ _ .1
w 1%;9-)90.0¢1<, . .

' `/. mem ama-wig ` `

JYFW~: 01= aap/5 11,
____£a$£€'r£zn:(=__

45on aF F/L¢/v@ AppEA/QL._\; o/-' 1140ng 3 3 g£¢¢£&g¢/VG- ‘

Ca/h£é‘ A/ou/ ~/he /Deréz'ié/ze/; <Hmes 511/M/)/11y252)1,/'/1)1%13# mdex 712 1155
end/ivey 016` 112/s 440th 1151 &Aea/_»//)_j o/-` /’er$)‘wn A//euomg
e%c#)’/e, 1451/5an 011`/5’,90€/0.1‘2€0¢//1119. ., __ ,.

1410,0¢1)1/111 1%3&9 dbbjed' Maz‘tzr

/)‘ 7 J’/zzfz’s response show/h ev/dence desfro)zd.

13 2 . Ema// r&$`,vU/Z 83 140/r1 01- ana’a /’0//'<:2 0€,00/“£/)1¢12{;
__ C ,_ Z, Z.e#ér 155/am /V/s /foz#)ryn 11?0///'501) Padl‘f¢

` 1 ` m HW@#MQ/ sbawa

é W%o
S%SH 671\/

DOC#/??S`H/_; é`Z/.Fé$

Mm'.§~m Correcfr'on _ZF)$‘/o€dron
382 3 uJ, MCI az

/l/I'ad/Son F/or/°c/a 3 340»4‘-/‘??

began F»cAn; or-' sEchE.'

IHEZEBV CEPNFY ~//)m" 7‘1’¢1¢¢ an rr‘z,d: 0£`~(15@, 6 ve /m$
Ae£n feat é)/ fe -,oar`c{ F?/satz C/a.£r Co copy 116/as 0/0+/) afq,

ust 201 -/0 /////3‘0/) 1413/1 Marr‘/s A&F/K`th?#%r;zzGe/) Ge/)era./ 455
§0201.! eaz@, Z>’./vc£, F/¢¥/\ 1%191; 001 mm eac/9 FL 321/5g1 /1% 0/511~/¢11

%;P@eaé_s, 300 S. 5 §15,/;/15911¢¢ eeqd., F¢ 32//4, 215/1a

. d 21/0‘1-'1;/) 57qu
‘@fe 270 Aa>[!;m;<.?,? ca¢ 101”.€/`~__.§/1//5/0/7 ¢5141 feeae 5/1/0¢,

a¢;é FZ 32/[6,

._ %;HMEJ$ E, w ,51,</@_171/

__~* '_ _ Ach""/??§?% 552/366

_§7‘§”"‘°§’,1@7""'.@’5""£/§,1255”%°”

/'sda,Fz, .?z.asfo ¢¢1?

CaSe 6_':18-Cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 24 of 188 Page|D 24

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 25 of 188 Page|D 25

Filing # 46129856 E-Filed 09/07/2016 12:01:27 PM

IN THE CIRCUIT COURT OF THE NINTH
JUDICIAL CIRCUIT, IN AND FOR

ORANGE COUNTY, FLORIDA
STATE OF FLORIDA CASE NO: 48-2014-CF-017252-O
Plaintiff,
DIVISION: 19
vs.
JAMES EDWARD WASH]NGTON
Defendant.-

/

STATE'S RESPONSE TO DEFENDANT'S MOTION FOR DISCLOSURE OF

IMPEACHING INFORMATION AND EVIDENCE FAV()RABLE TO DEFENDANT
______R__

COMES NOW the State of Florida, by and through the undersigned Assistant State
Attomey, and hereby responds to Defendant’s Motion for Disclosure of Impeaching Information
and Evidence Favorable to Defendant as follows:

l. Law Enforcement arrested Defendant for a multitude of charges on December 31, 2014.
2. Defendant has moved for a continuance on multiple occasions in this case.

3. Defendant has been represented by competent counsel from the Public Defender’s OHice
and twice by Donna Goemer.

4. Defendant discharged Donna Goemer originally.

5. The Public Defender’s Ofiice was appointed, and Defendant discharged the Public
Defender’s Office.

6. Now, Donna Goemer is back on the case as the attorney of record.

7. During the pendency of the instant case, the State also requested Defendant be evaluated
for competency.

8. Defendant was evaluated for competency and found to be competent.
9. On August 22, 2016, the defense filed the aforementioned motion requesting the State
disclose a myriad of information relating to, inter alia, witnesses’ criminal histories, body

camera videos, and dash camera videos.

10. This case is currently set for trial on September 12, 2016 at 8:30 AM.

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 26 of 188 Page|D 26

I. Response to Section l of Defense’s Motion |Criminal Records of Progosed
W.

itnosses|
l. MEMORANDUM OF LAW

 

The Supreme Court of Florida has heard similar arguments levied by defense counsel in
the instant case. ln Medina v. State, 466 So.2d 1046 (Fla. 1985), the defense claimed the trial
court erred when it failed to require the State to disclose the criminal records of several State
witnesses. See Medina, 466 So.2d 1046, at 1049. The defense counsel’s argument was that
because the State had “access” to the criminal records, they should obtain them and disclose
them. .S'ee id. However, the Court disagreed and held, “[that the trial] court granted the motion
to the extent of information contained in the state's files, but properly held that the defense has
the initial burden of trying to discover such evidence and that the state is not required to prepare
the defense's case.” See id. See also State v. Counce, 392 So.2d 1029 (FL Fourth DCA 198])
(“. . .The state has no duty to obtain information for the defense that the defense is able to obtain
by means other than production by the state”); Yanetta v. State, 320 So.2d 23 (FL Third DCA
1975) (“A defendant should not be permitted to employ the pretrial discovery procedures for
disclosure of information or documents which by the exercise of due diligence are readily
available to him by subpoena or deposition”); State v. Wright, 803 So. 2d 793, 794 (FL Foutth
DCA 2001) (holding “[b]efore requiring the state to secure this information for defense counsel,
the trial court should have first ascertained whether the defendants could have obtained the
requested criminal records from other sources through due diligence and determined whether the
defendants had exerted their own efforts and resources and exhausted other available means to
procure the inforrnation.”).

2. ARGUMENT
The theme of these cases cited to is “one shall not do for another, what one can do for

itself.” Defense counsel from both the Public Defender’s Office and Ms. Goemer have both had

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 27 of 188 Page|D 27

the opportunity to depose twelve (12) State witnesses in this case. From the State’s recollection,
neither counsel asked any witness about their criminal history.l Nor is there anything in the
defense’s motion suggesting the defense subpoenaed any criminal records from any criminal
agency. It appears now in retrospect the defense wants the State to do the defense’sjob for the

defense. This is not the State’s job.

II. Response to Section 2 of Defense’s Motion §!nternal Affairs Investigationsl

There is nothing in the Florida Rules of Criminal Procedure that requires the State to
actively seek out evidence for defense counsel. Intemal Affairs Investigations are conducted by
police agencies and not the State Attomey’s Office. Moreover, the defense has deposed (12)
State witnesses. One deponent stated during the deponent’s deposition that there was a
“Response Resistance Report,” created in this case. On September 6, 2016, the State received a
copy of that report and sent it to the defense.

Also, Defendant in this case filed a “Use of Force” complaint which in turn lead to an
“Intemal Affairs Investigation.” If the defense believes that there are relevant material within
that Intemal Affairs Investigation then the defense should have subpoenaed those records. If the
Defense believes there have been other Intemal Affairs Investigations conducted against any
State witness regarding another case, then the defense can subpoena those internal affairs records
from the appropriate Police Department. See Armstrong v. State, 862 So.2d 705, 714 (Fla. 2003)
(noting “As a result of the public records productions, the Defendant received internal affairs
records from the Plantation Police Department. . ..” However, in an abundance of caution, the
State has obtained the Administrative Investigation Management Program Report for this “Use

of Force” complaint. On September 2, 2016, the State sent the defense a copy of this report.

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 28 of 188 Page|D 28

III. Response to Section 3 of Defense’s Motion (f!fhreats to Government Witnesses of

Prosecution [

The State is unaware of the status of, any threats, express or implied, made to a proposed
State witness as to a criminal investigation; prosecution or potential prosecution which is
pending or could be brought against the witness; any probationary, parole or deferred
prosecutions pending or which could be initiated against the witness; or any tax, immigrations,
administrative, or judicial claim or dispute which may be instituted against the witness by the
Govemment or any state. Again, the defense has had the opportunity to depose twelve (12) state
witnesses. For whatever reason, the defense chose not to ask any witness a question pertaining

to this information sought. In addition, the defense has elected not to depose certain witnesses.

IV. Response to Section 4 of Defense’s Motion (gefusal to Testig|

The only instances the State is aware of where a State witness for this case has testified in
regards to this case is during their depositions The State is unaware of any occasion where a
State witness in regards to this case has reidsed to testify before any court, grand jury or other
body in regards to this case. The State is also unaware of any instance where a State witness in
this case has testified or refused to testify before any court or grand jury in regards to another
case. Again, the defense has had the opportunity to depose twelve (12) state witnesses. For
whatever reason, the defense chose not to ask any witness a question pertaining to this

information sought.

V. Response to Section 5 of Defense’s Motion (“Arguably” Probative Evidence and
Records that Minimize involvement of Defendantl

To the State’s knowledge, all of the discovery in the State’s possession has been
disclosed to the defense. Whatever records and information which “arguably” could be
beneficial or useful to the State is contained Within the discovery the State has provided to the

defense via e-mail and personal delivery. The State is unaware of any such records or

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 29 of 188 Page|D 29

information that minimizes Defendant’s involvement in this crime other than any information
contained within the discovery that was provided to the defense.

VI. Response to Section 6 of Defense’s Motion (Becords of Non-Witness or Declarant}
Other than the 911 caller, at this time, the State does not intend on using any other
statement by a “Non-Witness or Declarant” as evidence during trial. The State’s response to this

request is the same as contained within sections A through E of this Response.
VII. Response to Section 7 of Defense’s Motion (!neonsistent Documented Evidence[
To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. Thus, it is unaware of any other documentary evidence that the defense does

not have that is inconsistent with the expected testimony.

VlII. Response to Section 8 of Defense’s Motion §V_Vritten or Oral Statements made by

State Witness)
To the State’s knowledge, the defense has all of the discovery that the State has in

regards to this case. This discovery includes inter alia, police reports, photographs, and a 911
call. The state is unaware of any written, audio recorded, video recorded, video surveillance or

oral statement in existence that the State has that the defense does not have.

IX. Response to Section 9 of Defense’s Motion (Qash Cam or Body Cam)

The State does not have any surveillance video; dash cam video; or body camera video of
this incident in its file. However, Officer John James does indicate in his deposition that he did
have a body camera during this incident. The State has inquired about this body camera video.
This issue has been discussed at length in Court on multiple occasions. The State has informed
this Court and Defendant and defense counsel that the Orlando Police Department does not have
a recording of this body camera video.

Initially, for officer safety purposes, the body camera was removed from Officer James’s

person and placed on a poll outside of the building to determine if the suspect, later determined

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 30 of 188 Page|D 30

to be Defendant, was on the roof of the building. The body camera video was removed from the
poll and the footage was viewed. The footage did not show any suspect on the roof of the
building. From there, the body camera was returned to Officer James and OHicer James
determined the body camera to be operational Officer James participated in the search for
Defendant in the ceiling rafters. He was crawling in the rafters. During the search, the body
camera either became unplugged or was not properly connected. The Orlando Police
Department’s policy states that body camera video footage is destroyed after thirty (30) days if
the video contains no evidentiary value and a request is not made to maintain it for
documentation Since the initial footage did not show any person on the roof, and the body
camera was not functioning properly while Off`rcer James was in the ceiling rafters and during

the apprehension of Defendant, the body camera video was destroyed.

X. Response to Section 10 of Defense’s Motion jInter alia Search Warrant Records
relating to a Joint Law Enforcement effort[

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. The State is unaware of any other reports in existence in regards to this
case. To the State’s knowledge no other suspect was developed in regards to this case given

Defendant was found in the building during the criminal episode.

XI. Response to Section 11 of Defense’s Motion §B_urglaries in the Area)

Again, the State is not required to prepare the defense’s case for Defendant, See Medina
v. State, 466 So.2d, at 1049. There is nothing in the Florida Rules of Crirninal Procedure that
requires the State to actively seek out evidence for defense counsel. Moreover, there is nothing
in the Florida Rules of Criminal Procedure that requires or even suggests that the State produce
for the defense a list or a report detailing burglaries to the address listed in the Information. The
defense is seeking to use a certain theory of defense. It is not the State’s job to assist the defense

in making its theory stronger. The defense may choose to make a Public Records Request with

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 31 of 188 Page|D 31

the appropriate police agency if it chooses.

I CERTIFY that a copy hereof has been furnished to Donna M. Goemer,
donna@thejusticelawoffice.com, 283 Cranes Roost Blvd., Suite 111, Altamonte Springs, FL
32701 by e-mail on this 7th day of September, 2016,

JEFFREY L. ASHTON, State Attomey
Ninth Judicial Circuit of Florida

 

 

Joseph A. Matera

Assistant State Attomey

Florida Bar # 0098014
Division19@sao9.org

PO Box 1673, 415 N Orange Ave
Suite 400

Orlando, FL 32802-1673
407-836-2188

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 32 of 188 Page|D 32

 

` `?Case 6-18-cv-01915-GKS-KRS Documem 1 l=_iled 11/07/18 Page 33 of 138 PagelD 33

f
\

IN THE CIRCUIT couR'r oF THE
NlNTH JUDICLAL cIRCUIT, IN AND FoR
oRANoE coUNTY, FLORIDA
sTATE or FLoRIDA
-_ cAsE No; 48-2014-01=-01 7252-0
Praimiff,
vs. DIVISION: 19
JAMES EDWARD WAsHINGToN
Defendant.

/

NOTICE OF SUPPLEMENTAL DISCOVERY
_\

COMES NOW, the State of Florida, by and through the undersigned Assistant State
Attomey and hereby makes the following information available to the defense and states as
follows:

EMAIL RESPONSE FROM LINDA RIDGE OF ORLANDO POLICE DEPT
(TO BE MAILED TO DEFENDANT).

Copies of items listed will be provided under separate cover.
I DO CERTIFY that a copy (copies) hereof (has) (have) been furnished to JAMES
EDWARD WASHINGTON, (pro se), P 0 Box 4970, (OCJ - Inmate #14045588), Orlando, FL

32802 by (delivery) (mail) (fax) §e-maill on this 18th day of June, 2015.

w a

Jordan Michael Ostroff

Assistant State Attomey

Florida Bar # 99590
Division19@sao9.org

PO Box 1673, 415 N Orange Ave
Suite 400 .

Orlando, FL 32802-1673
(407)836-2188

 

 

` 34
` k Case 6'18-cv-01915-GKS-KRS Document 1 Fl|ed 11/0.7../18 Page 34 of 188 Page|D

-/tHF£A/r?r)<. ., ._.1_0._

This is the defendant who is pro se, can you please have this emai| sent to him at the jai|.

From: Linda Ridge |mai|to:opgghotolab@cig¢oforlando.netl
Sent: Wednesday, June 17 2015 ‘

To: Ostroff, Jordan _
Cc: OPD Photo Lab; Hamilton, Donal_d J (ORPD); Cail, William T (ORPD); James, John Seth (ORPD)
'Subject: WASHINGTON, JAMES EDWARD, Court Case No: 48-2014~CF-017252-O, Agency Case No: ORPD 14-536652

' Good Morning Jordan Ostroff,

v months past the date of the incident, just to make sure it didn‘t get uploaded at a later time, _

Thar_lks, Linda

f `- --------- Forwarded message ----------

v From: "Ostroff, Jordan" <JOstroff@sao9.0rg>

Date: Jun 16, 2015 2:39 PM .
` Subject: FW: Out of town Re: Defendant WASHINGTON, JAMES EDWARD, Court Case No: 48-2014-CF~
017252-0, Agency Case No: ORPD 14-536652 ` ~ '

y To: "Cail, William T (ORPD)" <william.cail ci oforlando.net>, "nicole.morgan@cityoforlando.ne "
<nicole.morgan@cig¢ofgrlando.net>
C .

C.

a motion to compel the camera footage, but none of us even know if it still exists. Is there anyway to
`1 check? Please let me know.

Thank you!
Jordan Ostroff

Assistant State Attomey
State Attomey’s Office, Ninth Circuit

Circuit Court, Divisions 17/ 19
P 407.-836_1175 RHH© `

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 35 of 188 Page|D 35

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 36 of 188 Page|D 36

LAW OFFICES OF

PIJBLIC DEFENDER

SEVENTH JUDICIAL CIRCUIT
FLAGLER, PUTNAM, ST. JOHNS & VOLUSIA COUNTIES

JAMES S. PURDY
Punr.rc DEFENDER

 

February 16, 2017

Mr. J ames Edward Washington
DC# 197574 - E21365

Madison Correctional lnstitution
382 S.W. MCI Way

Madison, FL 32340

Re: DCA Case Number 5Dl6-3 743
Dear Mr. Washington:

1 just received your letter. Thank you for the interesting research on police use of Sting Ray
equipment I note that your letter includes a court order from the March 9, 2016 hearing on your
motion in limine and motion to suppress I was already on it. Last week 1 asked the Court to
supplement with transcripts of various hearings in your case, and those supplements were

granted

I expect it to take about a month before I receive the transcripts Once I receive them, 1 will have
to read and research the issues argued and presented to the trial court. l already have the trial
transcript and the record prepared by the circuit clerk of court. 1 hope you received the motion to
supplement and the supplemental designations we sent.

I have enclosed a copy of the Order granting supplementation As you can see from the order,
appellate attorneys can only raise on appeal matters that were actually considered by the trial
court. Also, appellate attorneys do not receive any “discovery.” Anything the trial attorneys may
have received that was not made part of the record in the circuit court can’t be considered on
appeal. Once l have all the supplements that were approved, I will research and brief the case.

An appeal can be a long process Your case involves a trial and numerous hearings, so it could be
six months to a year after the briefs are all filed before the appeal is decided. This will require a
lot of patience on your part, but l will keep you informed of all developments and you will
receive a copy of all briefs filedby this Oftice or the Attorney General’s office.

 

Appellate Division, 444 Seabreeze Blvd., Suite 210, Daytona Beach, Florida 32118
Telephone: (386) 254-3758; Fax: (386) 254-3943

, CaSe 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 37 of 188 Page|D 37

o

Page 2
February 16, 2017

Do not hesitate to write if you have any questions.

Sincerely,

g{WM/Z%

Rollison Radtke
Assistant Public Defender

KRR/lw

Enclosure

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 38 of 188 Page|D 38

IN THE FIFTH DISTRICT COURT OF APPEAL
OF THE STATE OF FLORIDA

JAMES E. WASHINGTON,

Petitioner,
Case No.:
v. L.T. Case No.: 5D16-3743
STATE OF FLORIDA,
Respondent.

PETITION FOR WRLT OF HABEAS CORPUS
(Alleging Ineffective Assistance of Appellate Counsel)

COMES NOW the Petitioner, James Edward Washington, pro se, pursuant
to Fla.R.App.P. 9.141(d), and respectfully petitions this Honorable Court to
GRANT this pleading and issue the Great Writ, thereby discharging Petitioner
from his illegal incarceration within the Florida Department of Corrections with
instructions for immediate release.

In support, Petitioner avers that appellate counsel assigned for the purpose of
direct appeal was constitutionally ineffective failing to raise a meritorious issue
during the course of said appeal, and that the presentation of issues would have
resulted in reversal of Petitioner’s convictions and sentences, had counsel briefed
the claims Within the proceeding,

This Petition is being filed in good faith and with the belief that the issues

raised herein rises to the level of fundamental reversible error, and respectfully

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 39 of 188 Page|D 39

dress
and provide the re
e t e same
b1 ourt will dete in
e
avers that this Honora
which is entitled
JURISDIC“ON \N t of Habeas Corpu
h s jurisdiction to issue b (3)
This Honorable Court a d Constmmon and Rule 9.030( )
f the Flon a
Section 4(b)(3) 0
under Article V_,
es.
of the Floridau Ru les of Appellate Procedu ur

NATURE OF RELIEF SOUGHT

l The Petitioner seeks through this Petition the issuance of a Writ of Habeas

Corpus requiring the immediate release of the Petitioner from hlS illegal
incarceration on all felony Counts by R'ENERSAL Of the COnVlCthnS beng

challenged

  

Determining inen. _
€Ctlve -
aSSIStallwir“;.!;a£}ppenV

mixed
Standard Of both law and fact under Smcklan lam requ'
1r
(1984). This rs the same standard apph 1 104 es a
B.=:-i_'_n__ . CO

MOore 756 SO 2d 23 k
2 (Fla 3"‘ DCA 2000) h See .S_ 668

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 40 of 188 Page|D 40

TABLE OF CITATIONS
Strickland v. Washington, 466 U.S. 668 (1984)
Brady v. Maryland, 373 U.S. 83 (1963)
Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1967)
Kyles v. Whitley, 514 U.S. 419, 433-434, 115 S.Ct 1555, 131 L.Ed.2d 490 (1995)
Napue v. lllinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959)
United States v. Bagley, 473 U.S. 667, 676, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985)
United States v. Agurs, 427 U.S. 97, 107, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976)
Knight v. State, 394 So.2d., at 1001
Rummel v. Estelle, 590 F.2d at 104;
United States v. Moore, 180 U.S. App. D.C. 227, 554 F.2d 1086, 1092-93 (D.C.
Cir. 1976)
Constanzo v. State, App. 4 Dist., 152 So.3d 737 (2014), rehearing denied.
Valien v. Public Health Trust of Dade County, 473 So.2d 1305 (3d DCA 1984),
approved 507 So.2d 596 (Fla. 1987
Ewing v. Williams, 596 F.2d 391, 398-399 (9th Cir. 1979)
Rowell v. Holt, 850 So.2d 474 (2003)

OTHER AUTHORITIES CITED:
Section 119.071(L)(5) Florida Statutes

Section 918. 13 Florida Statutes

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 41 of 188 Page|D 41

IN THE FIFTH DISTRICT COURT OF APPEAL
OF THE STATE OF FLORIDA

JAMES E. WASHINGTON,

 

Petitioner,
Case No.: 5D16-3743
v. L.T. Case No.: 2014-CF-17252
STATE OF FLORIDA,
Respondent.
/
PRELIMINARY STATEMENT

 

In this brief, the following symbols will be used to designate references to
record on appeal; “App” and the listed number will indicate the specific section of
the designate references to the record on appeal:

“R” - Court records and pleadings (1-571).

“SR”- Supplemental records. (561-658).

“CR”- Confidential records. (1-33).

“T”- Trial transcript (1-576).

“A”- Artist’s drawing of K-9’s knife-like dentures

“D”- (3) Discovery photos of petitioner

“D.l”- (3) Discovery photos of Gym bag and the tools

“D.Z”- (2) Discovery photos of location of the dog bite

“IB”~ Initial Brief

“L”- 2-page letter with enclosures to Ms. Radtke date February 9, 2017
“P. 1”- Page 5 of case summary for case no: 2014-CF-003958-A-O
“P.2”- Page 4 of case summary for case no: 2014-CF-004840-A-O
“AC. l”- 2-page letter from Ms. Radtke date February 16, 2017
“AC.2”- l-page letter from Ms. Radtke date February 14, 2017

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 42 of 188 Page|D 42

STATEMENT OF CASE AND FACTS

The petitioner respectfully directs this Honorable Court to the Initial Brief of
Appellant filed in Case No. 5Dl6-3743 (App.IB), and hereby incorporates the
Statement of case and facts therein for the purposes of this petition, The Petitioner,
J ames E. Washington, was accused in a three-count amended Inforrnation with
armed burglary of a structure, possession of burglary tools-specifically a knife, or
bolt-cutters or screwdriver or saw, resisting an officer without violence, and petit
theft, concerning incidents that took place on December 31, 2014. [(R 239-
241)=(App l)]. Due to the ineffectiveness of petitioner’s court-appointed
representation, the petitioner felt it was in his best interest to proceed pro se for a
time prior to trial. [(R 55-56)=(App 2)]; [(R 58-60)=(App32)]; [(R 101-102)=(App
4)] The petitioner needed court-appointed representation to compel the court to
order the police to provide the body camera evidence that would prove he was only
guilty of trespass and resisting without violence. [(R 68-70)=(App 5)] The
petitioner needed the body camera evidence that would prove he was held down
while in custody to allow a K-9 to bite him with knife-like dentures designed to
puncture and cut to cause greater damage than a normal dog bite. [(SR 610-
619)=(App 6)]; [(A)=(App 7)]; [(D)=(App 8)] Appellant counsel failed to mention
how the police destroyed body camera evidence in her brief. [(IB)=(App 9)] The

appellant counsel was briefed concerning the most important point that was needed

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 43 of 188 Page|D 43

to be brought to the court’s attention for consideration [(L)=(App 10)];
[(AC.l)=(App ll)]; [(AC.2)=(App 12)] The body camera recorded evidence would
have contradicted the officers’ statements and rendered the collected evidence
inadmissible lt became impossible for the petitioner to have a fair trial without
being in violation of due process once the body camera evidence became
unavailable [(R 205-206)=(App 13)] Officer John Seth James committed a 3rd
degree felony by deleting or failing to turn in the body camera evidence (Section
918.13 Florida Statutes) The body camera would have exposed the fact that the
officers were finding their evidence in one place searching for the petitioner, then
relocating it to different areas to make it appear as if a more serious crime had
occurred. The petitioner is a witness. A red and black gym bag with several tools
was found in the attic, photographed in the doorway of the electrical room, then the
tools were taken out to be on display on the roof. [(D.l)=(App 14)] Knives
observed by officers in one location was taken to a different area to make it seem
the petitioner was armed to justify releasing the K-9. [(T 275-276)=(App 15)]; [(T
280-285)=(App 16)]; [(T 234-235)=(App 17)]; [(T 262-265)=(App 18)]; The
petitioner was in custody and restrained before the dog was released. The officers
pulled the petitioner off to the side of the room, not the center, to attempt to
execute him without being seen by non-officers. [(T 481-486)=(App 19)];

[(D.2)=(App 20)] The petitioner was looking at the body camera attached to officer

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 44 of 188 Page|D 44

James’ lapel the moment the dog attacked The dog’s bite was directed at a
location where the knife-like extensions would connect after the application of
pressure. The ritual Was done in a way to cause death as a result of a totally natural
bite that accidentally severed the femoral artery. Nobody would have requested the
body camera if the petitioner would have died as intended. Those officers tried to
record a ritualized execution. They are members of at least two secret societies.
Officer Cote and company collected property all officers found throughout the
entire building during their 4 hour search for the petitioner. [(T 310-315)=(App
21)]; [(T 364-371)=(App 22)] Officer Styer failed to observe or photograph the
knives in the location all officers wrote in their statements or testified to during
trial. [(T 405-408)=(App 23)]; [(T 413-415)=(App 24)] Officer Cote photographed
the crime scene on the roof but failed to document it in his case narrative. [(T 381-
382)=(App 25)] One officer wrote the story. All other officers collaborated in
collusion. The police’s code of silence is legendary. They all had to be team
players to protect each other’s career. It is essential for the protection of the group
and organization The integrity of the criminal judiciary process had to be
protected. Despite several requests to 4 public defenders, the petitioner was denied
the effective representation required by just compelling the court to order the
police to turn over the body camera evidence. [(SR 602-622)=(App 26)] The

petitioner’s representation bought enough time for the police to have a legitimate

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 45 of 188 Page|D 45

excuse not to have the evidence that would exonerate the petitioner and incriminate
the officers. Lawyers are trained to know the law well enough to manipulate the
scales of justice to achieve any desired result. The lawyers from the public
defender’s office knew what needed to be done and what was requested to be done,
yet, chose to be ineffective [(SR 620-622)=(App 26)] Their representation crossed
the border into the territory of malpractice Everything that happened before,
during, and after the petitioner’s arrest is now debatable What was recorded on the
body camera would have left no room for debate The petitioner’s lawyers’
ineffectiveness deprived him of his constitutional right of effective representation
and due process of law. The petitioner’s appellate lawyer’s ineffective assistance
deprived him of the right to have the complaint addressed by the appellate court.
The petitioner no longer have access to the irrefutable proof of recorded images
contradicting the majority of the misrepresentations listed in the officers’ case
narratives, depositions, and trial testimonies. The petitioner no longer have access
to the irrefutable proof of premeditated attempted murder [(T 332-347)=(App 27)]
The petitioner no longer have access to the opportunity of the fair trial guaranteed

to every citizen by the United States Constitution.

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 46 of 188 Page|D 46

MALGF_TM_MM

The petitioner was released from a Veteran’s Administration sponsored
treatment program on December 22, 2014 Without transitional housing. The
petitioner attended a status hearing court appearance with a public defender every
month. [(P.l)=(App 28)]; [(P.2)=(App 29)] Although the petitioner informed the
public defender concerning the necessity of obtaining the body camera evidence
while waiting on Judge Brewer on January 7, 2015, the public defender would go
no further than providing a police complaint form. Despite requesting effective
representation was ineffective the petitioner was finally able to sever ties with the
public defender’s office to get what the agency refused to provide [(SR 632-
658)=(App 30)] Nevertheless, the prosecutor had arranged to have the case
transferred to a judge sympathetic to their objective [(SR 29-35)=(App 31)] The
limitations placed upon the petitioner by the court through the Orange County
Department of Corrections forced the petitioner to accept representation from the
Office of Regional Conflict. Despite being provided a list of essential defense
witnesses and the necessity of each one, the attorney chose to take the petitioner to
trial as instructed by the judge without any witnesses or relevant medical records to
support the petitioner’s testimony and impeach the officers’ testimonies. [(R 114-
ll4)=(App 32)]; [(AC.l)=(App 11)] The petitioner was convicted due to the

negligence of ineffective assistance of counsels not compelling the court to provide

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 47 of 188 Page|D 47

exculpatory evidence recorded by officer James’ body camera. The petitioner was
denied effective assistance of appellate counsel when the appellate lawyer failed to
mention the missing body camera evidence’s exculpatory value as a point of
argument in the initial brief. The petitioner was convicted without due process of
law and due process of law is unavailable now that the body camera evidence has
been destroyed. There is no corrective judicial process to remedy the petitioner’s
situation other than the reversal of the felony convictions being challenged The
petitioner has done more time than the misdemeanor convictions requires and
respectfully petitions this Honorable Court to GRANT this pleading and issue the
Great Writ, thereby discharging the petitioner from his illegal incarceration within

the Florida Department of Corrections with instructions for immediate release

10

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 48 of 188 Page|D 48

W

Where a party has intentionally destroyed evidence some courts have held
that an inference will be raised that the evidence would be favorable to the other
party. Valien v. Public Health Trust of Dade County, 473 So.2d 1305 (3d DCA
1984), approved 507 So.2d 596 (Fla. 1987. Due process prohibits the suppression
by the government of evidence favorable to the accused or discrediting its own
case. Florida law requires a law enforcement agency to retain a body camera
recording for at least 90 days. Section 119.071(Ll(5l Florida Statutes. A person is
guilty of Tampering with or fabricating physical evidence if he or she alters,
destroys, conceal, or removes any record, document, or thing with the purpose to
impair its Verity or availability in criminal trial or proceeding or an investigation by
a duly constituted prosecuting authority, law enforcement agency, grand jury or
legislative committee of this state is pending or is about to be instituted Sec_tion
918.13 Florida Statutes. Officer James did not post the video footage online like he
did the traffic stop recorded on the same day. Nobody got an opportunity to see
what was considered to be of no evidentiary value The Orlando Police Department
don’t have authority to institute a policy superseding the laws of the State of
Florida and the United States Constitution. [(R 205-206)=(App 13)] Upon
defendant’s request, the government must disclose all such information Brady v.

MarLland, 373 U.S. 83 (1963) This requirement of disclosure includes any

11

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 49 of 188 Page|D 49

information which concerns witnesses’ credibility as well as matters concerning
guilt or innocence of the defendant Giglio v. United Statee 405 U.S. 150, 92 S.Ct.
763, 31 L.Ed.2d 104 (1967) Officer James’ body camera recorded evidence of
knives observed by all officers in other locations before being relocated to a
different area to facilitate the armed perpetrator theory justifying the release of the
police dog on the unarmed suspect already in custody. [(T 275-276)=(App 15)];
[(T 280-285)=(App 16)]; [(T 234-235)=(App 17)]; [(T 262-265)=(App 18)] m
v. Illinois, 360 U.S. 264. 79 S.Ct. 1173, 3 L.Ed.2d 1217 (19591As observed by the
Supreme Court in Napue v. Illinois: “The jury’s estimate of the truthfulness and
reliability of a given witness may well be determine of guilt or innocence and it is
upon such subtle factors as the possible interest of the witness in testifying falsely
that a defendant’s life or liberty may depend.” 360 U.S. at 269. In Brady, this
court held “that the suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is material either to
guilt or to punishment, irrespective of the good or bad faith of the prosecution.”
373 U.S. at 87, 83 S.Ct. 1194. We have since held that the duty to disclose such
evidence is applicable even though there has been no request by the accused,
United States v. Agurs, 427 U.S. 97. 107, 96 S.Ct. 2392, 49 L.Ed.2d 342 (19761.
and that duty encompasses impeachment evidence as well as exculpatory evidence

United States v. Ba,<zley. 473 U.S. 667, 676. 105 S.Ct. 3375, 87 L.Ed.2d 481

12

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 50 of 188 Page|D 50

§LSS_). Such evidence is material “If there is a reasonable probability that, had the
evidence been disclosed to the defense the result of the proceeding would have
been different.” Id.. at 682. 105 S.Ct. 3375; See also Kvles v. Whitley, 514 U.S.
419. 433-434. 115 S.Ct 1555, 131 L.Ed.2d 490 (1995). Moreover, the rule
encompasses evidence “known only to police investigators and not to the
prosecutor,” Id.. at 438, 115 S.Ct. 1555. In order to comply with Brady, therefore
“The individual prosecutor has a duty to learn of any favorable evidence known to
the others acting on the government’s behalf in this case, including the police.”
Kvles 514 U.S.. at 437. 115 S.Ct. 1555. Officer John Seth James committed a third
degree felony by deleting or failing to turn in the body camera evidence obtained
before and after the arrest on December 31, 2014. In the case [Constanzo v. State,
App. 4 Dist., 152 So.3d 737 (2014), rehearing denied.], police detective’s
conviction was overturned on appeal because the video he recorded was e-mailed
to an attorney for the police benevolent association texted to one other officer and
eventually recovered from two of those locations. Officer James can be convicted
of tampering with evidence because the video was not even posted at any time
Linda Ridge of the Orlando Police Department could not locate any evidence that
it was uploaded under officer James’ account or any other account in response to
my motion to compel. The police tried to execute the petitioner in what could be

arranged to look like an accident. foicer J ames wore a body camera that recorded

13

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 51 of 188 Page|D 51

everything from beginning to end He took it upon himself to eliminate the video
evidence that would contradict their case narratives and photographs taken by the
CSI. A Jury would have to access the truth based on perceived credibility instead
of the recorded video evidence proving evidence tampering and police misconduct
There are three essential components of a true Brady violation: (1) The evidence at
issue must be favorable to the accused, either because it is exculpatory, or because
it is impeaching; (2) That evidence must have been suppressed by the state either
willfully or inadvertently; and (3) Prejudice must have ensued This case has the

components of all three; Consequently, due process was violated

14

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 52 of 188 Page|D 52

ARGUMENT - ISSUE TWO

The 6th Amendment accords criminal defendants a right to counsel rendering
“reasonably effective assistance given the totality of the circumstances.” From the
counsel’s function as assistant to the defendant derive the overarching duty to
advocate the defendant’s cause Four lawyers from the public defenders’ office
refused to secure Officer James’ body camera video despite the petitioner’s
vehement requests within the 90 day window allowed by Florida law, (Section
119.071(L)(5) Florida Statutes). Permissible trial strategy can never include the
failure to conduct a reasonably substantial investigation into a defendant’s one
plausible line of defense. (Ewing v. Williams, 596 F.2d 391, 398-399 (9th Cir.
1979)) Attomeys must conduct a substantial investigation which includes “an
independent examination of the facts, circumstances pleadings and laws
involved.” (Rummel v. Estelle, 590 F.2d at 104; United States v. Moore, 180 U.S.
App. D.C. 227, 554 F.2d 1086, 1092-93 (D.C. Cir. 1976)). The question is whether
there is a reasonable probability that, absent the error, the fact finder will produce a
reasonable doubt respecting guilt. A court need not first determine whether
counsel’s performance was deficient before examining the prejudice suffered by
the defendant as a result of the alledged deficiencies The prejudice standard
articulated by Judge Levanthal in his plurality opinion in U.S. v. Decoster, and

adopted by the state of Florida in (Knight v. State, 394 So.2d, at 1001, a standard

15

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 53 of 188 Page|D 53

that requires a showing that specified deficient conduct of counsel likely to have an
affect on the outcome of the proceeding, (Strickland v. Washington, 466 U.S. 668
(1984)). On certiorari, the United States Supreme Court reversed Court held that a
convicted defendant alledging ineffective assistance of counsel must show not only
that counsel was not functioning as the counsel guaranteed by the Sixth
Amendment so as to provide reasonably effective assistance but also that counsel’s
errors were so serious as to deprive the defendant of a fair trial because of a
reasonable probability that, but for the counsel’ unprofessional errors, the results
would have been different The petitioner’s lawyers failed to obtain the body
camera video evidence which would have exonerated him and implicated the
police in premeditated attempted murder. The petitioner’s appellant lawyer failed
to mention this Brady violation as a point of argument in her initial brief. When a
defense fails to investigate his client’s only possible defense although requested
by him to do so, it can hardly be said that the defendant has had the effective
assistance of counsel. Those officers illegal and inappropriate behavior is being
concealed through the deliberate ineffectiveness of my appointed counsels They

are all guilty of malpractice [(Rowell v. Holt, 850 So.2d 474 (2003)) = (App. 33)]

16

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 54 of 188 Page|D 54

CONCLUSION
WHEREFORE, based upon the foregoing issue argument and authorities
cited, Petitioner humny prays this Honorable Court Grant this Petition for Writ of
Habeas Corpus, REVERSE all felony convictions and sentences, and order the

immediate release of the petitioner, James Edward Washington.

    

Appellant, pro se
DC# 197574
Madison Correctional Inst.
382 S.W. MCI Way
Madison, FL 32340-6499

CERTIFICATE OF COMPLIANCE
I HEREBY CERTIFY that the forgoing petition complies with the font

requirements of Fla.R.App.P. 9.100(1)

q

J ames Edward Wash` gton

Appellant, pro se
DC# 197574

17

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 55 of 188 Page|D 55

UNNOTARIZED OATH

Under penalties of perjury and administrative sanctions from the Department
of Corrections, including forfeiture of gain time if this motion is found to be
frivolous or made in bad faith, I certify that 1 understand the contents of the
foregoing motion, that the facts contained in the motion are true and correct, and
that I have a reasonable belief that the motion is timely filed I certify that this
motion does not duplicate previous motions that have been disposed of by the
court. I further certify that I understand English and have read the foregoing
motion or had the motion read to me and I understand its contents

This Declaration is being made pursuant to § 92.525, Fla. Stat.(2017), Rules

3.850(n),and 3.987,F13.R.c1~im.P.(zoiv),<mthis Zr/\ day of MM§A ,

` /

   

  

J ames Edward Washi
Appellant, pro se
DC# 197574
Madison Correctional Inst.
382 S.W. MCI Way
Madison, FL 32340-6499

18

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 56 of 188 Page|D 56

CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that a true and correct copy of the foregoing

“Petition for Writ of Habeas Corpus” has been furnished to the following parties:

1. Fifch District Court of Appeals 4. Law Offices of Robert Wesley
300 S. Beach St. Public Defender, 9th Judicial Circuit
Daytona Beach, FL 32114 435 N. Orange Ave; Suite 400

Orlando, FL 32801-1505

2_ Attomey General Office 5. Law Offices of James S. Purdy
444 Seabreeze Blvd Ste 500 Public Defender, 7th Judicial Circuit
" ' A ellate Division
D B h, FL 32118 PP
ayt°na eac 444 Seabreeze Blvd., ste. 210
Daytona Beach, FL 32118

3. Law Offices of Stuart, Mount, Boylston, P.A.
Attention: Michael Quintero or Jacob V. Stuart Jr.
37 N. Orange Ave; Suite 1100
Orlando, FL 32801

By presenting said document to Madison Correctional lnstitution prison officials

formailing,via U.s.Mail,rhis Z**“day Or M@gé ,2018.

   
   

J ames Edward W ington
Appellant, pro se
DC# 197574
Madison Correctional Inst.
382 S.W. MCI Way
Madison, FL 32340-6499

19

 

.. Case 6: 18- -c\/- -01915- GKS- KRS Document 1 Filed 11/07/18 Page 57 of 188 Page|D 57

APPENM >< |_
`,,;. ,' lN THE cmCUIT coURr oF oRANGE CoUN'rY, sTATE oF FLORIDA ’ `
` AMENDEi) *

THE sTArE oF FLORIDA rNFonMArIoN # 48-2014-cF-017252-0

vs. DrvrsIoN - 19

JAMES EDWARD wAsHINGToN 1. ARMED BURGLARY oF sTRUcTURE wer

EXPLosIvEs oR DANGERoUs wEAPoN (Fl
- pbl-Ls)

2. POSSESSI()N OF BURGLARY TOOLS (F3-L4)

3. RESIS'I'ING OFFICER WITHOUT VIOLENCE
(Ml)

4_. PErrr THEFT (Mz)

 

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF FLORIDA:
IEFFREY L. ASHTON, State Attomey of the Ninth Judicial Circuit prosecuting for the
State of Florida in Orange County, or JEFFREY L. ASHTON, State Attomey of the Ninth Judicial
Circuit prosecuting for the State of Florida in Orange County, by and through the undersigned
Designated Assistant State Attomey, under oath, CHARGES that JAMES EDWARD WASHINGTON,
' on or about the 31st day of December, 2014, in said County and State, did, in violation of Florida t
Statutes 810.02(1)(b)l. and 810.02(2)(b), enter into a structure, located in the vicinity of 5705 LA
COSTA DRIVE, ORLANDO, FLORIDA, in.the County and State aforesaid, the property of LG
SEMORA LA COSTA LLC OR MATTHEW KNOWLES OR AN¥ COMBINATION OF THE TWO,
as owner or custodian thereof, with the intent to commit an offense therein, at a time when the said
premises were not open to the public, nor was the defendant licensed or invited to enter, and during the
course of committing said offense, defendant was armed, or became armed within the structure, with

explosives or a dangerous weapon.

men m open court

 

311

 

Page l of 3 S.T. 06/23/15
Page 239

 

`

, » Case 6:18-cv-01915-GKS-KRS Document 1 Fj|ed 11/07/18 Page 58 of 188 Page|D 58

1 . mean/1 1 ..

'\

..._ ' now

JEFFRBY L. ASHTON, stare Attomey of the Ninth Judicial circuit prosequ for the ‘
State of Florida in Orange County, or JEFFREY L. ASHTON, State Attomey of the Ninth Judicial
Circuit prosecuting for the State of Florida in Orange County, by and through the undersigned
Designated Assistant State Attomey, under oath, CHARGES that JAMES EDWARD WASHlNGTON,
on or about the 3 lst day of December, 2014, in said County and State, did, in violation of Florida
Statute 810.06, unlawfully possess a tool, machine or implement, to-wit: KN]FE OR KNIVES OR
BOLT CUTTERS OR SCREWDRIVER OR A SAW OR ANY COMBINATION THEREOF, with the
intent to use the same, or allow the same to be used to commit a burglary or trespass

CQQ§I THREE

JEFFREY L. ASHTON, State Attomey of the Ninth Judicial Circuit prosecuting for the
State of Florida in Orange County, or JEFFREY L. ASHTON, State Attomey of the Ninth Judicial
Circuit prosecuting for the State of Florida in Orange County, by and through the undersigned
Designated Assistant State Attomey, under oath, CHARGES that JAMES EDWARD WASHINGTON,
on or about the 3 lst day of December, 2014, in said County and State, did, in violation of Florida
Statute 843.02, resist, obstruct or oppose CPRISIDPPIER BR]LLANT OR DOUGLAS COTE OR
NICOLE MORGAN OR DONALD HAMILTON OR ANY COMBINATION '1'I-IEREOF, a law
enforcement officer for the ORLANDO POLICE DEPARTMENT, in the lawful execution of a legal
duty, to-wit: A CRIMINAL INVESTIGATION OR AN ARREST, without oH`ering or doing violence
to the person of the said CI-IRISTOPHER BRILLANT OR DOUGLAS COTE OR NICOLE MORGAN
OR DONALD HAMILTON OR ANY COMBINATION THEREOF, by FAILING TO COMPLY
WITH THE LAWFUL COMMANDS OF SAID OFFICER OR SAID OFFICERS..

Page 2 of 3 s.'r. 06/23/15
Page 240

 

. Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 59 of 188 Page|D 59

_,114,€¢£.71/01)<_ 1
-g_ . g FoUR

n
r .
. l

l

_ JEFFREY L. ASHTON, State Attomey of the Ninth Judicial Circuit prosecuting for the .`
State ofFlorida in Orange County, or JEFFREY L. ASHTON, State Attomey of the Ninth Judicial
Circuit prosecuting for the State of Florida in Orange County, by and through the undersigned
Designated Assistant State Attomey, under oath, CHARGES that JAMES EDWARD WASHINGTON,
on or about the 31st day of December, 2014, in said County and State, did, in violation of Florida
Statute 812.014(3)(a), knowingly obtain or use, or endeavor to obtain or use COPPER or METAL or an
Air Conditioner, the property of another, to-wit: LG SEMORA LA COSTA LLC OR MATTHEW
KNOWLES OR ANY COMBINATION OF THE TWO, as owner or custodian thereo£ with the intent
to temporarily or permanently deprive said owner or custodian of a right to the property or any benefit
thereti'om, or to appropriate the property to the use of the said JAMES EDWARD WASHINGTON or to

the use of a person not entitled thereto.

Thkhfom¢donmcompmtheh'umcdonmdaochu'gulbtedon€ompldm
Numberd&zolm-ol?!$l-O.m°rmgecoumy$herll!'cOmeemdm
Orm¢eConu¢yComedons D¢p\rhnentshnllmbstlmte¢hedrn¢e(a)fndhtdon
drelnfemat£onformo¢eontheabovedudcempldnt. Theboni(l)ahdl'ematn
hemuthatlntsd on48-3014-CF-017152-0.

 

sure or macon
ccom or owen JEFFREY L. AS_HTQN, State Attomey
Nrnth Judicial rrcurt of Florida
Pmonllly¢ppmedbefonmelowph& Matar'a,AssistamSma
many ordman indicia chain omitting whomsmarry ,'
mupmwa»wrmimwimmymmhamw By ’
mata-ialwimeuorwimessu,whichiftme,wouldccnstinnethc JGhA‘Mate'ra
o&'cnacbucin.mdthathc/chcimtiwtumepmaomtioningoodfaidx. . .
mm ma Wi Wrd bean m Desrgnated Assistant State Attomey
'a y 20 b tire '
d . w may who is Y Flonda Bar No. 0098014
yrm mm missouri

.,,¢P- / sB/JM

w BER:I:“HA§UB|O
milan NO. m 14
m hm?

ii

 

Page 3 of 3 S.T. 06/23/15
Page 241

STATE OF FLOR|DA

VS.

4/éippz;)\/L>/X z

Case 6:18-cV-01915-GKS-KRS Document 1 Filed 11/07/18 Page 60 of 188 Page|D 60

lN THE C|RCUlT COURT OF THE
NINTH JUD|C|AL ClRCUlT IN AND
FOR ORANGE COUNTY. FLOR|DA

CASE NUMBER: 2014-CF-017252-A-O
D|VlSlON: Egan, ROberf J

JAMES EDWARD WASHiNGTON, Defendant

DOB: 2/19/1965

ORDER

DEFENDAN‘I' AFPEARANCE:
JAMES EDWARD WASH|NGTON was present

cGUNSEL AFPEARANCE:
Counse|: OFFlCE OF PUBLIC DEFENDER, ESQU|RE was present J. OPATO
Asst State Attomey Present: D|V. 19

This case coming before the Court to be heard, and you, the defendant JAMES EDWARD
WASHINGTON, having:

 

 

 

 

 

 

 

 

 

 

 

 

Count: 001 ARMED BURGLARY OF STRUCTURE 810.02(2)(8) First Degree -
WITH EXPLOSNES OR DANGEROU Punishable By
WEAPON Life
Count: 002 POSSESS|ON OF BURGLARY TOOLS 810.06 Third Degree -
Feiony
Count: 003 OFFENSE AGA|NST POL|CE DOG, FIRE 843.19(3) First Degree -
jlJOG OR POL|CE HORSE Misd
Count: 004 CR-RES|ST|NG OFFlCER WITHOUT 843.02 First Degree -
V|OLENCE Misd
Count: 005 PET|T THEFT 812.014(3)(A) Second
__ Degree - Misd
Count: 006 CR-CR|M|NAL MlSCHlEF 806.13(1)(8)(1) Second
Deg§e - Misd
COURT ORDERS:
Court Minutes
Fer the Coun: COURT CQNDUCTED A NELSON HEAR|NG.

AFTER HEAR|NG TESTIMONY, CQURT DID NOT
MAKE FlNDlNGS TO D|SCHARGE A‘ITCRNEY.

OFF|CE OF PUBL|C DEFENDER REMA¥NS
ATI'ORNEY OF RECCRD.

 

Page 55

Page 1 of 2

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 61 of 188 Page|D 61

.l
.-¢.

’AWE/\rai k §_`

 

JAMES EDWARD WASHINGTON

Deputy Clerk in Attendance:
Oftioe of Tlffany M. Russel|, Orange County C!erk of the Circuit and County Courts

 

Defendant.Name 951 CHELSEA WY (Bondsman) ASA Docke
LAKE WALES. FL,
33853
Atty §§ Prcb ACS CFSC lMR___ Other
Page 2 of 2

Page 56

Case 6:18-cv-01915-GKS-KRS roument 1 Filed 11/07/18 Page 62 of 188 Page|D 62

`:,4101>12`/\/0/)< 3

ln'mc circuit court cf the

Ninth Judicial Circuit, in and

for Orange County, Florida
Division: Div 19

Case No: 2014-CF-017252-A-O v

State of Florida,
Plaintiff,

VS.

JAMES EDWARD WASHINGTON
Defendant

Date of birth: 2/19/1965

SETT|NG I RESET NOTICE
JAMES EDWARD WASH|NGTON was present

Counsel: OFF|CE OF PUBL|C DEFENDER, ESQUIRE was present Div 19
Asst State Attomey Present: Div 19

Plea:
Hearing Type Judge Date Time Location
Tria| Egan. Robert 5/27/2015 08:30 AM Rocm 18-D
J On The 18th
Floor

Orange County Courthouse: 425 N Orange Avenue, Or|ando, FL 32801

Tria| Date Begins 3 Week Tria| Period.

Court Minutes

Per the Court Nelson Hearing Conducted
Court Finds No Legitimate reason to Discharg_e
Public Defender's Oftice.

Faretta Hearing Conducted
Court Discharges Public Defender and Appoints
Public Defender as Standby Counsel.

     
 

DONE, ORD E
in Orange

, ND F|LED in Open Court
ty. Florida on May 26, 2015,

Honorable Judge:

 

art J "Ergan

Page 1 of3

Page 58

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 63 of 188 Page|D 63

AP@ENDIK. 3

X

JAMES EDWARD WASH|NGTON
951 CHELSEA WY
LAKE WALES. FL, 33853

Deputy Clerk in Attendance: Sonya H., Ji|l E.
Office of Tiffany M. Russeil, Orange County Clerk of the Circuit and County Courts

 

 

 

Copies to: SURETY |MR DEFT JA PROB
_____x_ STATE _x__ PD CT DEPUTY OTHER
___x_ DOCKETS
Attomey

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance Please contact the ADA Coordinator, Human
Resources, Orange County Courthouse, 425 N. Orange Avenue, Suite 510,
Orlando, Florida, (407) 836-2303, at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.

UN|F|ED PRE-TR|AL ORDER
This order applies to all criminal mses prosecuted in the Ninth Judicial Circuit, State of Florida, including
felonies, misdemeanors and criminal traffic cases in both Orange and Osceola counties.
l. Tria|:

A. State Attomeys. Defendants and their attomeys and witnesses are expected to be ready for trial and be available
during the entire trial period.

B. State Attomeys, Defendants and their attorneys must be on time for trial and not leave the Judge's court room
until released by the Presiding Judge.

C. Soheduling a case for trial, during pretrial or other court appearance is a representation that the party is ready for
trial and that the trial periodltrial date is satisfactory to the party.

D. Criminal cases set forjury trial take precedence over motions, hearings. and civil triais, regardless of whether the
motions, hearings or civil tiia!s are in county or circuit court. (Rule 2.550 of the Florida Rules of Judicial
Administration).

E. All Attomeys must bring updated calendars to all court appearances Once a case is scheduled for tria|, any
continuance due to a scheduling conflict wiil not be granted absent extraordinary circumstances

ll. Motions to Transfer:

All Motions to Transfer must be filed ten (10) days prior to trial and contain a waiver of speedy trial if filed by the
Defendant and if the result of granting the motion would delay the trial. The Motion must be in the approved fonn.

l|i. Discovery:

Page 2 of 3

Page 59

" Case 6:18-cv-01915-GKS-KRS Documpnt 1 _ Filed 11/07/18 Page 64 of 188 Page|D 64
__ __ ;?Al)“/"E/\/z>/,r/v 3 '

l

The Assistant State Attomey shall promptly provide all discovery materials to the defense attorney upon the filing of a
Notice Of Discovery. All parties shall commence and complete discovery prior to the Pre-Trial conference Any
motions shall be filed immediately upon discovery of the grounds for the motion and shall be set for hearing prior to
the Pre-Trial conference The only motions allowed alter Pre-Trial will be those directed to the conduct of the trial
and they shall be set after Pre-tria| and before the trial period begins.

lV. Fre-Trial Motions:

A. Motions for Continuance: (1) Absent extraordinary circumstances, motions to continue must be filed before or at
the time of pretrial (2) Any such motion must be in writing on the approved form. setting forth good cause and must
be accompanied by the approved form order. (3) lf. alter the case is sdteduled for trial, a continuance is requested
due to witness unavailability. then it must be filed prior to the trial date. (4) A request for continuance due to
scheduling conflict will not be granted absent extraordinary circumstances (5) A request for continuance based upon
the scheduling of a non-criminal jury trial case and/or bench trial or hearings shall be denied absent extraordinary
circumstances

B. Motions To Suppress: (1) Shall be filed at least ten (10) days prior to the Pre-trial

conference_and scheduled for hearing prior to the Pretrial conference, unless good muse is

shown for the delay. (2) Shall clearly set forth evidence sought to be suppressed or excluded.

the specific reasons for the suppression and a general statement of facts supporting the motion. (3) Attomeys,
Defendants and witnesses shall be on time for the hearing. (4) Hean'ngs shall not be continued due to the attomey‘s
unavailability unless extraordinary circumstances exist. A conflicting trial or hearing date does not constitute an _
extraordinary circumstance Attomeys are expected to have back up counsel ready to handle said motions. (5) Late-
filings of Motions to Suppress may result in denial without hearing. See State v. Powell, 717 So. 2d 1050(5"‘ DCA
1998) ,

V: Miscellaneous:

A. lnlerpreters: State Attomey and/cr Defendant's attorney shall notify the Court al the pre-trial conference if a
language interpreter is required for the defendant or any witness together with notice of the relevant language

B. Trial Division: If the trial is moved to the Tria| Division, counsel may not reargue motions already ruled upon.

C. Defendant's Presence: Unless excused by the Court. the Defendant, if not in jai|. shall be present with counsel at
all preliminary conferences except for arraignment or pre-trial conference if the attorney has timely filed a notice of
appearance and waiver of arraignment and/or pre-trial conference lt the Defendant is in jai|. Defense counsel shall
consult with the Defendant during the week preceding the preliminary conference. and if such jailed Defendant is to
enter a plea, counsel must notify the Judge's assistant by 2:00 pm on the working day preceding the Preiiminary
Conference unless otherwise scheduled by the Judge. '

D. Clients represented by the public defender must stay in contact with the public defender as a condition of release.
Failure to stay in contact with your public defender may result in revocation of your conditions of release and you may
be incarcerated

Vl: Case Management Conference:

The Defendant and Counsel of record shall be present (mandalory) at Felony Case Management l-learing and Tria|
Case Management Hearing. The presence of the Defendant and Counsel of record cannot be waived without written
Order of the Court and only upon showing of good ceuse. See, Cn.rz v. State 822 So.ZD 595 (Fla. 3m DCA 2002).

 

Page 3 of3

Page 60

" Case 6:18-cv-01915-GKS-KRS Documentl Fi|

- _ § inventor

STATE OF FLOR|DA
VS.

JAMES EDWARD WASHINGTON. Defendant
DOB: 02/19/1965

DEFENDANT APP§AMNCE:

JAMES EDWARD WASH|NGTON
COUNSEL APPEARANCE:

ed 11/07/18 Page 65 of 188 Page|D 65

>(‘-/

lN THE ClRCU|T COURT OF THE
N|NTH JUD|C|AL ClRCU|T |N AND
FOR ORANGE COUNTY. FLOR|DA

CASE NUN|BER: 2014-CF-O17252-A-O
D|VlS|ON: Div 19

OBDER (CORRECTED AS TO ADD|NG COUNT 6)

Counse|: OFC OF CR|M|NAL CONFLlCT & ClVlL REG|ONAL COUNSEL

Asst State Attomey Present: JOSEPH MATERA

g Chagge Dggree

M

001 ARMED BURGLARY OF STRUCTURE WlTH EXPLOSIVES OR First Degree - Punishab|e
DANGEROU WEAPON By Life

002 POSSESSION OF BURGLARY TOOLS Third Degree - Felony

003 OFFENSE AGA|NST POL|CE DOG, FlRE DOG OR POL|CE First Degree - Misd
HORSE

004 CR-RES|ST|NG OFFICER WlTl-lOUT V|OLENCE First Degree - Misd

005 PETIT THEFT
006 CR~CR|M|NAL MlSCH|EF

This case coming before the Court to be heard, and you,
WASH|NGTON. having:

COURT ORDERS:
FARE`|'I'A HEAR|NG CONDUCTED.

Second Degree - Misd
Second Degree - Misd

the defendant JAMES EDWARD

COURT FlNDS DEFENDANT MAY REPRESENT H|MSELF.

NELSON HEAR|NG CONDUCTED.

OFF|CE OF REG|ONAL COUNSEL ALLOWED TO WlTHDRAW.

PRETR|AL PREV|OUSLY SET FOR 09/29/2015. TlME CHANGED TO 1:30 PM.

c NUNC PRO TUNC SEPTEMBER 11, 2015,
Mw\.a, .)),v..o»¢~£$-" éM/K

Page 1 of 2

Page 101

 

 

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 66 of 188 Page|D 66

ANE)\)DI >< 4

Robert J Egan

 

JAMES EDWARD WASHINGTON

Deputy Clerk in Attendance: JlLL E.,
Office of '|"\ffany M. Russell, Orange County Clerk cf the Circuit and County Courts

Defendant.Name LAKE WALESl FL (Bondsman) . ASA Dockets
33853
Atty Prob ACS CFSC lMR___ Other
Page 2 of 2

Page 102

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 67 of 188 Page|D 67

/ll>pcz\lor>< 5

STATE OF FLOR|DA lN THE CIRCU|T COURT OF THE
VS. N|NTH JUD|C|AL ClRCUIT lN AND
FOR ORANGE COUNTY, FLOR|DA

CASE NUMBER: 2014-CF-017252-A-0 l
D|V|SION: Egan, Robert J
JAMES EDWARD WASH|NGTON, Defendant

DOB: 2I19/1965

_ oRoER
nEFENoANT APPEARANcE:

JAMES EDWARD WASHINGTON was present

COUNSEL APPEARANCE:

Counsel: OFF|CE OF PUBL|C DEFENDER, ESQU|RE was not present due to Defendant not having
Counsel at this time. - Pro Se

Asst State Attomey Present: Jordan Ostroff

 

This case coming before the Court to be heard, and you, the defendant JAMES EDWARD
WASH|NGTON, having:

Hearing Tyg Judge we w LMLQL
Pre-Trial Egan, Robert 7/21/2015 01:30 PM Room 18-D
Conference J On The 18th
Floor
Trial Egan, Robert 813/2015 09:00 AM Room 18-D
J On The 18th
Floor
COURT ORDERS:
Court Minutes
Per the Courl: Defense Motion to Compel is Granted in part and
Denied in part.

Counts 1, 2, 3, 4, 5, 6: Moot
Count 7: Granted

State to provide evidence of body camera within 10
days.

Defense Motion to Continue is Granted.

Waive Speedy Trial.

Honorable Judge

,.

 

Page 1 of 2

Page 68

Case 6:18-cv-01915-GKS-KRS Docur_nent 1 Filed 11/07/18 Page 68 of 188 Page|D 68

APP€MNX 5

* ` t ______ ______'

 

JAMES EDWARD WASH|NGTON

Deputy Clerk in Attendanoe: SM/JE
Office of Trfiany M. Russell. orange County Clerk own and County Courts

Defendant.Name_ 951 CHELSEA WY (Bondsman) ASA Dockets

LAKE WALES. FL,

33853 '
Atty Prob ACS CFSC |MR_ Other__

>€;v£ tab

page 2 of 2

Page 69

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 69 of 188 Page|D 69

Pp E)d Dr >< 5
f_Z,T/ ?ZEGAm/r[aw; equate fine names cwt/m emma

__ _JIM c_’&a/M_@WM_ __ __ _aar!»/_O,-_¢J-zo/r<:caa/7252~_@_
terewa
~ - AM€!Z)A/ : /9
37»’% ar /-;lg,g/,a; . _AM/c)/: nepa /1/».536652

_ mar/ou 7a tampa

1175 camsMMM¢/;Mr/ /-74/4@ nev MM\/
._70' car/eva M/@//r/é’ z/Ze¢/¢w easy dfw/max MM€ 3.220
/m»?/M HW//va/;zr/a/%qcm€ faa/115 § 75, Zé //r/A 95._5?:

newman mae/pm 110/7////0£07;4/1[

d%£/VAWIA?/'z/E supszWE/vrar aff/cei J/w/ m(so§ao)
._ 2)7€/`£/1/4,€@/)77/£ dam EM€A/roFo.r_/_=/cae /r//¢ Jc_)/\/ 002 qé)_ _
__ 397/wire777/§senate/w@vm~d_¢/ca¢ae/zmr05077)
_ d/i!A/MW£ c‘sv,@¢FA/)€A/faFJ/?/'€@r cd/w@/ 677//) _
. 5 Zz/Z“ /VHWWISW/z!//W`J/'WM /)¢/c/%/z? iia/ch
_ ___ __r)ZEA/HMW§MWMMJFWMMMM/£_ ¢ZEMZA_____
L.W//Z' MMMF£_;/.//MA/c£ A¢¢w E££w/<M/mw wats/v .
_ sir demise Ja///r/__ea/_/z@m€r_ K/.z_eé?).. l

     
 

§\lil_’_ \_“ 9"_£.‘_“_ °°“_ ,, ,_ "_(a- 6 __ é£A/l£_$£oam. nsf/__ far

D.C.

 

_ €ERTIFICAYE names
., 1' HERE£V CERTsz / may UF 77//5 oaa/mazur w/z.¢_ 36

.AQoi/LAFA 75 mma- A?zm/veyJ/v coateroA/. save ze, 1015.
Page 70

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 70 of 188 Page|D 70

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

AWEAD/X 6

THE COURT: Oh, Brilliant. Gotcha. Okay.

Did he -- does he have a written report?
Brilliant, do you know?

MR. OSTROFF: NOt -- not that l know of,
Your Honor. Like I Said, l went through every report
that I have. Obviously, based upon the first four
with a number afterwards, their ID, they're referenced
in other officers‘ reports as -- than listing that
officer's ID.

THE COURT: And Officer Nicole Morgan, she wrote
the initial narrative?

MR. OSTROFF: Correct.

THE COURT: Okay.

MR. OSTROFF: And then there are supplementals
from Officer James and another four or five officers.

THE COURT: You know, Mr. Washington, generally
what happens, if the State is telling us they've
turned everything over, we accept that. If it comes
out at trial that there is a report that you weren‘t
given, we would have to address that at that time, and
there would be remedies. But if the State is Saying
that they‘ve given you every written report or
Ms. Opato, then I think one through six, they're not
denied, 'cause the State is required to give you

everything that they have --

Ninth Judicial Circuit
Court Reporting Services

PageSiO

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 71 of 188 Page|D 71

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

ANENNY é,

THE DEFENDANT: Yes, Sir.

THE CCURT: -- but they're moot. They're telling
me they've complied. Okay?

THE DEFENDANT: Yes, Sir.

THE COURT: So we're not going to require the
State to do anything in addition on one through six.

I do want to ask Mr. Ostroff, there's been talk
before about a body camera and whether there exists
footage or film of the body camera.

MR. OSTROFF: Correct. And that came out during
the deposition of Officer James. That was the first
that I heard about the actual existence of a body
camera involved in this case. And I know briefly -- I
don’t remember if Mr. Washington was in the courtroom
for this, but basically what Officer James said is
that the body camera is on his lapel, and at the point
that he put on the vest with the Clear Out or the
chemical substance that was dropped, that would cover
the body camera. So he took the body camera off. But
there are some points when the body camera was
attached to a fireman's pole and sucked up in the
rafters of the Perkins, but that at no point were --
did it ever see you or anybody else on the camera. It
would just be dark or of the roof, showing nothing.

So based upon that, he did not know if the body

Ninth Judicial Circuit
Court Reporting Services

Page611

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 72 of 188 Page|D 72

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

__ . pp labs . ., 12
a el )>< z
camera had been saved or if it was determined it
didn't have evidence because it didn't show anything.
So he was going to look into that. I haven‘t had a
chance to follow up. Last time this was called up, he
was the one whose son was going in for the open heart
surgery.

THE DEFENDANT: Well, sir, despite whether or not
it had video coverage, it had audio. And a lot of
audio would prove and disprove what the officers said
and what I said, knowing the incident in which I was
arrested. Because what they said is totally false.

THE COURT: And we did talk about, I guess,
already, you were in the -- you were here when we
talked about the vest --

THE DEFENDANT: Yes, sir,

THE COURT: -- covering the camera. Okay.

THE DEFENDANT: And he had -- he had the camera
on prior to going inside the building, 'cause I
seen -- based on his investigative report, he had went
on to the roof and had coverage before he went into
the building. So all of the video is not so you cant
use what actually was taking place. So there's no
reason why it shouldn't be available to me to review
if it -- to my ability. And I would just like --

trying to find out how it can be tracked down, or who

Ninth Judicial Circuit
Court Reporting Services

Page612

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 73 of 188 Page|D 73

10
11
12
13
14
15
16
iv
18
19
20
21
22
23
24

25

13

/PPP¢:/)/z)))< a

recorded it, who turned it in --

THE COURT: Right.

THE DEFENDANT: -_ who -- like the chain of
custody, 'cause I'm pretty certain there's something
on there that going to be to my benefit.

THE COURT: Well, if there's sound, I would
agree, you need to hear it.

I guess, Mr. Ostroff, you haven't been able to
verify whether -- you know, I'd like to know, sort of
procedurally, when an -~ a police officer's wearing a
body camera, is the stuff stored digitally? If it is,
how long is it kept? Did it exist and has it been
erased or did it exist and it still exists? Those are
the things, I guess, we need to know. Even if it's
just sound, I do think Mr. Washington would have a
right to -- to hear it. You know --

MR. OSTROFF: Certainly. I mean, if I had it, I
would turn it over. If it existed, I would -- I would
get it and turn it over. The thing I -- I don’t know,
to be honest with you, and in terms of how they are
stored and for how long they are stored, as of, I
believe it was a week and a half ago now, maybe two
and a half weeks ago, there was a meeting between OPD,
Jeff Ashton, Bob Wesley to talk about the process

because the body camera usage is so new. And so 1

Ninth Judicial Circuit
Court Reporting Services

Page613

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 74 of 188 Page|D 74

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

14

/+PFE\ID,¢.XA_~Q

don’t know if -- what the procedure is now versus what
the procedure was then.

The officer said he believed they were stored for
30 days, unless they were flagged as evidentiary
value.

But I don’t even know if they have audio, to be
honest with you, I have never seen a body
camera -- I've never seen body camera footage in the
way that it would be from a case like this, because of
the new -- because of the -- how -- for -- I'm sorry.
I can’t speak. Because of how new the process is for
them to be wearing body cameras such as this.

THE DEFENDANT: They're obviously on news
programs. I was watching the news and I seen
different officers with body cameras and I heard
voices through the news channel and stuff.

THE COURT: Well, you know, what we hear and see

in the news may or may not apply. There's -- you
know, I do think dashcams -- I've heard sound as well
with that. 1 just -- I -- I, again, I am not familiar

enough with the body cameras to know whether those
have sound like a dashcam would.

MR. OSTROFF: And actually with a dashcam, the
cam itself does not have sound, The officer then

wears ~- at least for DUI officers --

Ninth Judicial Circuit
Court Reporting Services

Page614

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 75 of 188 Page|D 75

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mpa\!o 1)<,.@ 15

THE COURT: He's got --

MR. OSTROFF: -- they wear a separate microphone
on themselves to get the sound, Because from where
the camera's placed in the car, it's not going to do
any good. I just -- I -- l don't know if they still
exist, if there is sound on it, et cetera.

THE COURT: Yeah, but I guess, you know, it comes
down to -- and these are some of the reasons why
I'm -- certainly would like Mr. Washington to consider
his decision, we‘re, at some point, going to need to
have a Richardson hearing to figure out if this
existed, and if it did, and it doesn't anymore, why
and why not and are there issues of prejudice?

THE DEFENDANT: Sir, I would -~

THE COURT: And you got a speedy trial running
as -- if I'm reading correctly, right?

THE DEFENDANT: Sir, l -- I was there. And there
was no change in uniform by any officer at the time
that they -- I mean, there was no chemical suit they
had to put on for that -~ that Clear Out. I don't
understand why him, specifically, had to have a change
of uniform, a vest to cover something no other officer
had to cover.

THE COURT: You know, and -- and we can sit and

talk about it all day long. lt won't resolve anything

Ninth Judicial Circuit
Court Reporting Services

Page615

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 76 of 188 Page|D 76

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

16

APPE:\/D)X ¢,

until we have the necessary -- an evidentiary hearing
to find out, did he put a vest on? Maybe he has the
vest here he can demonstrate. I don't know, but it's
not an issue that I can resolve, I think, absent
hearing the testimony of that.

And who is -- that's not Officer Brilliant. Who
actually had the vest?

MR. OSTROFF: Officer James.

THE COURT: James. Officer James did, And he
was in court that one day; is that right?

MR. OSTROFF: He was ~- he was here for
deposition, which is how this issue came to light.

THE COURT: Okay. Okay. But he was not in
court. He didn't --

MR. OSTROFF: Correct.

THE COURT: Okay.

MR. OSTROFF: He has not been -- he has not been
in court as far as this case.

THE COURT: You know, 'cause -- here's what I
would do. I mean, if -- if there's anything related
to the body cam, even if it's black footage, sound and
it exists, yeah, I agree, I'll grant the motion,
require -- require the State to give it go you, But
if the State tells us it doesn't exist --

THE DEFENDANT: But, sir, if I ~- if it doesn't

Ninth Judicial Circuit
Court Reporting Services

Page616

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 77 of 188 Page|D 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A.l_ l v. 17
APPEN._DIY. .G
exist, it should have a policy about how they go about
getting rid of what is considered to be a public
record, shouldn't they?

THE COURT: Well, and that's where a lawyer would
be helpful to you, You know, that's an issue that
will probably come up in the middle of trial. Now,
I'm going to have to figure out how to deal with it.
But, you know, we would instruct you to turn over
anything by Friday, if you have it. And if you don't,
you don't.

But then when that officer takes the stand, I

imagine we'll probably have to excuse the jury and

talk about -- depending on what he says -- what the
officer says -- talk about whether there's been any
discovery violations. I don't know.

MR. OSTROFF: Then what I'm going to do right
now, I'm going e-mail the officer and ask if he's had
a chance to follow up on if the body camera footage
exists. Period. I mean, I think the first issue,
that would be first -- from the terms of a Richardson
hearing, the existence of it, or it being in the
possession of the State, whether actively or
constructively, would be the first question, as of
right now.

THE COURT: And at any time, I mean, are these

Ninth Judicial Circuit
Court Reporting Services

Page617

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 78 of 188 Page|D 78

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

18

, AfPPE/\_!Dz$é, 6

things kept and saved? And if so, if it has since
been discarded or erased, that would be an issue we
would need to address, why. But yes, to the extent it
ever existed at all, you're entitled to it. We're
trying to figure out whether it existed at all.

THE DEFENDANT: Sir --

THE COURT: You're telling me it did, Mr. Ostroff
says, l don't know.

THE DEFENDANT: Sir, it's written -- it's written
in his report that it existed.

THE COURT: That he had a body -- I don't
think -- that doesn't seem to be in dispute that he
was wearing a body cam. What is in dispute, whether
it was covered up and whether it has sound, right?

MR. QSTROFF: I -- I believe the dispute is
whether it still exists. He did say that the camera
was used. He did say how they used it. He did
explain that it is stored, he believes, for 30 days.
He doesn't know if it was flagged for evidentiary
value or not, because it did -- they never found the
defendant when he had the camera out. It was only
after the camera was covered and put away, and, in
essence, they were almost ready to leave, that they
ever found the defendant.

THE COURT: Okay. And those are legal issues

Ninth Judicial Circuit
Court Reporting Services

Page618

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 79 of 188 Page|D 79

10

11

12

13

14

15,

16

17

18

19

20

21

22

23

24

25

AWEI\|D!)< c 19

that arise in what 1 believe would be called a
Richardson hearing. And then 1 would have to make
some determinations about whether there is a discovery
violation, whether it was material, whether there's
prejudice, whether it was willful. And that would
require a hearing. Sometimes you do those hearings
right in the middle of a trial. You send the jury out
and you talk about it.

So it comes down to, Mr. Washington, are you
ready to go to trial on June the 29th, which is a week
from Monday?

THE DEFENDANT: No, sir, 1 hadn't -- like, 1 had
got a witness coordinator phone number, but 1 don't
have a witness coordinator address so 1 can, like,
have, like, subpoenas through the Clerk of Courts sent
out for the witnesses that 1 want to subpoena to
testify for a deposition, So 1 got a number but 1
don't have a address.

THE COURT: Well, what would you like me to do?
1'm showing you have speedy trial -- it would expire
this month.

MR. OSTROFF: Your Honor, no, there was a --
there's a motion to continue by Defense on the 27th.
That put us at PTC for 6/16.

THE COURT: Uh~huh.

Ninth Judicial Circuit
Court Reporting Services

Page619

Case 6:13-cv-01915-oKs-KRS D%S%REEN

    

DF[iD(d 11707/18 Page 80 of 188 Page|D 80

Bo`rTom k-‘i

0 FANe-

. Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 81 of 188 Page|D 81

._ HF>PE»\/D)X 9 _

 

-. case 6:18-cv-01915-oks-KR§`{£5€@1$qu1; )Eiledng/o?/ls Page 32 of 138 Pagelo 32

s -`.

 

Case 6:18-cv-01915-GKS-KRS DocHr_TDDé Filed 11/07/18 Page 83 of 188 Page|D 83

)\/1>/><

"'l a

zs<m_<;-Haz zz m val=wa s cwa

s¢c'l`.l.z§a'asu

 

 

. §ase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 84 of 188 Page|D 84

AWE/\/O/X y
IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
-FIFTH DISTRICT
JAMES WASHINGTON, )
)
Appellant )
)
vs. ) CASE No. 5D16-3743
) Lower Case No.: 2014-CF-17252
STATE OF FLORIDA, )
)
Appellee. )
)

 

APPEAL FROM THE CIRCUIT COURT
IN AND FOR ORANGE COUNTY, FLORIDA

INITIAL BRIEF OF APPELLANT

JAMES S. PURDY
PUBLIC DEFENDER
SEVENTH JUDICIAL CIRCUIT

KATHRYN ROLLISON RADTKE
Assistant Public Defender

Florida Bar No. 065 633 1

444 Seabreeze Blvd. Suite 210
Daytona Beach, FL 32118

(386) 254-3758

radtke.kathl_'yn@pd7.org
COUNSEL FOR THE APPELLANT '

` Case 6:18-cv-01915-GKS-KRS Doc:':Eent 1 Filed11/07/18 Page 85 of 188 Page|D 85

/~/D/,r

TABLE OF CONTENTS

TABLE oF coNTENTS

TABLE oF clTATIoNS

STATEMENT oF THE cASE AND FACTS

SUMMARY oF ARGUMENT

ARGUMENT
POINT 1 ,
THE TRIAL coURT ERRED IN DENYING
APPELLANT’S MoTIoNS FoR JUDGMENT oF
ACQUITTAL oN THE cHARGES, WHERE THE
EVIDENCE WAS INSUFFICIENT To SUPPoRT THE
CoNvICTIoNS.
PoINT 11
THE TRIAL COURT ERRED IN FAILING To
CoNTRoL THE IMPROPER CLoSING Col\/n\/IENTS
oF THE PROSECUTOR.

CONCLUSION

DESIGNATION oF E-MAIL ADDRESS

CERTIFICATE oF FoNT

CERTIFICATE OF SERVICE

EAG_EN_O-

iii

14

15

15

19

22

23

23

23

~ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 86 of 188 Page|D 86

/¢/WE/\/A/X . 7 q

TABLE OF CITATIONS
CASES CITED: P_AMQ
Bass v. State
547 So.2d 680 (Fla. 1st DCA 1989) . 19
Brooks v. State
23 So.3d 1227 (Fla. 2d DCA 2009) 17
Brooks v. State
23 So.3d 1227 (Fla. 2d DCA 2009) 17
Brooks v. State
762 So.2d 879 (Fla. 2000) 21
Carbone v. State
98 So.3d 657 (Fla. 4th DCA 2012) 18
Clark v. State
58 So.3d 401 (Fla. 1St DCA 2011) 16
Delgado v. State
19 So.3d 1055 (Fla. 3d DCA 2009) 15
Gore v. State
719 So.2d 1197 (Fla. 1998) 19
Guzman v. State
2017 WL 1282099 (Fla. 2017) 21
Hardwick v. State
16 So.3d 1045 (Fla. 1st DCA 2009) 18

Lynch v. State '
293 So.2d 44 (Fla. 1974) 19

ii

‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 87 of 188 Page|D 87

MFE/\/z)//\/ 9

Mitchell v. State
118 So.3d 295 (Fla. 3d DCA 2013) 19, 20

Mosley v. State
2009 WL 2045387 (Fla. 2009) 15

Thomas v. State
531 So.2d 708 (Fla. 1988) 17

Wilson v. State
493 So.2d 1019 (Fla. 1986) 18

OTHER AUTHORITIES CITED:

Section 810.06, Florida Statutes 17, 18
Section 893.13, Florida Statutes 12

iii

~ case 6:18-@v-01915-oKs-KRS oossmentr£ied_ii/Q?/l8 Page 88 Of 188 PHQ€lD 88

 

AHWE/\/A/X 9 ,
IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
FIFTH DISTRICT
JAMES WASHINGTON, )
Appellant, l
vs. § CASE No. 5Dl 6-3743
STATE OF FLORIDA, l
Appellee. l
)
PRELIMINARY STATEMENT

 

In this brief, the following symbols will be used to designate references to
the record on appeal:

“R” - Court records, and pleadings (1-571);
“SR” - Supplemental records (561-658).
“CR” - Coniidential records. (1-33).

“T” - Trial transcript (1-576).

STATEMENT OF THE CASE AND FACTS

 

Appellant, J ames Washington, was accused in a three-count amended
Information with armed burglary of a structure, possession of burglary tools ~
specifically a knife, or bolt-cutters or screwdriver or saw, resisting an officer
without violence, and petit theft, concerning incidents that took place on

December 31, 2014. (R239-241). He appeals from his convictions for burglary cfa

‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 89 of 188 Page|D 89
ALWF/\/&//t 7-.
structure, possession of burglary tools, and petit theft Although the appellant was
also found guilty of resisting without violence, he conceded his guilt to that charge
at trial. (T531). As to count one, he argued he was guilty of trespass (1`533).

Mr. Washington proceeded pro se for a time prior to trial, during which the
prosecutor moved for a competency evaluation. (R119-120). The trial court
granted the motion and appointed Dr. Daniel Tressler. (R121-122; 125-127). Dr.
Tressler conducted a competency evaluation of Mr. Washington, in which Mr.
Washington willingly cooperated, the doctor opined that he is competent, and a
report was filed. (CR1-6). The court held a hearing on the issue of competency and
after considering the report and speaking with both the prosecutor and the
appellant found him to be competent to proceed. (SR565-571; R1'28-130).

Prior to trial, the office of Regional Conflict Counsel was appointed, but the
court assured Mr. Washington that if he absolutely wanted to represent himself,
that would be okay. (SR654). The State filed a habitual felony offender notice.
(R280-290; 1`5-6). The court explained the implications of the notice prior to trial,
and the appellant said he understood (T7-8). Trial commenced on September 13,
2016, before the Honorable Julie H. O’Kane, circuit judge. (Tl-576).

On December 31, 2014, Officer Nicole Morgan and her training officer

Stephen Wilson, responded to a ca11 for a building check at 5705 LaCosta Drive in

2

'Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 90 of 188 Page|D 90
/,WE/\/a/X l

Orlando. (T220). Officer Brillant was already there with his dog. (1`221). They
checked an area where they found an open door, leading to an electrical room and
where a ladder was attached to the wall. (T221). The ladder led to a hatch opening
onto the roof. (1`221). Officer Brillant yelled at the open hatch and commanded
anyone up there to walk out with their hands up, (T224). The hatch door was then
shut. (T224).

Other officers arrived. (1`224). Officer Morgan, Officer J ames and his
recruit climbed to the roof but they found no one there. (1`224-225). They
descended and went inside the building, using a crowbar. (T225-226). Finding no
one there, they began looking up at the ceiling. (T227). There was a ladder at the
point of an opening that gave access to the rafters. (1`227). Before going in,
officers used a PA system to repeatedly announce: “we are the Orlando police
department We have the place surrounded Come out with your hands up.”
(T228). They saw a man in the ceiling over the kitchen, who refused to comply
With commands to come down, so they used pepper spray. (1`228-229). Then four
officers went up into the ceiling, wearing gas masks, but their search yielded no
result. (T23 1).

Officer Morgan stayed on the ground floor and attempted to follow the

subject’s movement from below. (1232-233). She heard a noise in a bathroom and

~ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 91 of 188 Page|D 91.

APPEA/o/ >/

informed her fellow officers, asking for K-9 assistance (T 233-234). As the dog
handler approached the bathroom door opened and Mr. Washington walked
toward her. (T234).

She sais he continued to approach, so she drew her weapon and told him to
get on the ground and open his hands. (T234). She said his hands were clenched.
(T234). He ignored her commands, and then the dog latched onto his lower leg.
(1`235). She saw a small flashlight come out of one of his hands, and an unknown
object flew out of the other hand (T235). Mr. Washington then struggled with the
dog and did not immediately allow himself to be handcuffed as directed (1236,
254, 305-306, 358~359).

Officer Morgan was aware that homeless people frequented the building
('1`256-257). Although the door that was open had a busted lock when she arrived
she didn’t know who busted the lock or how, or how long it had stood open.
(T257).

The building Was closed and dilapidated. (T259). If there Was damage to the
AC units, she had no knowledge of When it Would have happened (T261). Officer
Morgan never saw Mr. Washington with a backpack or bolt cutters or screwdriver
or saw. (”1`262).

Officer Brillant and his dog had reported first to a Dunkin Donuts next door

‘ Ca‘se 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 92 of 188 Page|D 92

ALWE/</b/x ., f .

to the abandoned Perkins restaurant in order to view the roof of the old Perkins.
(T351-352). He saw a black male wearing a windbreaker jacket up on the roof,
moving back and forth between the roof hatch and air-conditioning units (T352).
He called for more units (T353). He found the back door which led to the
electrical room with the ladder going to the roof. (T 353). He identified himself by
announcing: “Orlando police K-9. 1 know you’re up there. Come out now or you
will be bit by the dog.” (T354). When appellant was apprehended Officer Brillant
directed the crime scene technician to the knife he saw fly out of the appellant’s
hand (T360).

Officer Brillant admitted that he did not see Mr. Washington stripping
copper, nor did he see him with a backpack. (T367).

Matthew Knowles, director of asset management for the Leon Capital
Group, testified as property manager of the premises that only the demolition
contractors were authorized to be on premises (T388-389). They Were there on a
weekly basis at the time. (T388). Mr. Washington did not have permission to be
inside the building. “No trespass’ signs Were affixed to the building at that time.
(T386). Although the structure Was still there on December 31, 2014, it has been
demolished since. (T385). Mr. Knowles had last been at the premises the month

before the arrest. (T388). He had no knowledge of whether Mr. Washington

5

`Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 93 of 188 Page|D 93
arrival a
removed any property. (T389).

Officer Wilson saw damaged AC units When he went up on the roof, and
tools lying about with copper piping cut. (T279). There was a hacksaw, pliers, bolt
cutters (T280). He saw, but did not move the backpack, (T31 1). He never saw Mr.
Washington with the backpack. (T311).

Although Officer Wilson saw Mr. Washington on the roof when he closed
the hatch door, the hatch is not near the damaged AC unit. (T313). He did not find
anyone on the roof while up there. (T321).

Officer Cote removed the tools from the roof. (T391).

Crime scene technician Chantal Styer received a backpack, with tools inside
it. (T397-398, 400). The tools inside the backpack included screwdrivers,
wrenches, and a bolt cutter. (T398~3 99). She processed the scene for fingerprints
but she Was unable to get any prints (T 404). She didn’t send the backpack to
FDLE because it’s a property crime and the state labs only accept items to process
for touch DNA in violent crime cases (T405).

Ms. Styer never saw any of these items in Mr. Washington’s possession.
(1408). The only flashlight she collected was inside the backpack. (T4l4).

Defense counsel moved for judgments of acquittal as to possession of

burglary tools and petit theft. (T432-43 8).

Case 6:18-cv-01915-GKS-KRS Docurnent 1 Filed_11/07/18 Page 94 of 188 Page|D 94
/WpEr/a/x1711

As to possession of burglary tools, the appellant argued the court must grant
a motion for judgment of acquittal where there is a reasonable hypothesis of
innocence which is not overcome (T43 8). The reasonable hypothesis argued is
that no evidence or testimony exists to show Mr. Washington had possession of
any burglary tools. (T43 8). No orie saw him near the tools (T43 8). There was no
testimony as to when the tools got on the roof or how long they were there.
(T433). The state failed to establish elements two and three of the offense of
possession of burglary tools, in that there was no evidence either that the tools
were in Mr. Washington’s possession or that he intended to use them in the
commission of burglary. (T433). No one knows how the door to the building was
opened or who opened it. (T433). There was no photograph of the busted padlock.
(T433). The only evidence of anyone forcing the door Was When police admitted
to breaking the door open. (T433).

Appellant further noted that f)fficer Wilson testified he saw the defendant
on the northeast corner of the roof, While the tools and backpack were found on
the southeast corner. (T436). Officer Brillant said he saw Mr. Washington walking
back and forth between the units but didn’t see him doing anything to the units
(T437).

As to the petit theft, the appellant argued there was no evidence that he

`Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 95 of 188 Page|D 95

apex/w 7

attempted to obtain or use the copper. (T434). No one saw him in possession of
the copper. (T434). No fingerprints were found on the tools or copper. (T434).
Nothing connects him to the backpack. (T434). A reasonable hypothesis of
innocence is that anyone could have done this prior to December 31, 2014 and the
state has not refuted that. (T435). Mr. Knowles testified that the last time he
visited the property was in November (2014), and construction workers were
authorized to be on the property. (T435). They might have been dismantling the
AC units in preparation for the demolition of the building. (T435).

The trial court denied the motions (T43 8).

Mr. Washington testified that in December of 2014 he was homeless and on
the waiting list for housing through the Veterans Administration. (T446).He Was
staying in the building for about a week, as were other homeless people. (T446-
448, 452). The other homeless were strangers to him, and they stayed there at
night while he stayed there in the daytime for safety. (T448, 452).

He denied breaking the door, and said it was already open when he arrived
that morning. (T449). He also denied ownership of the tools or backpack, (1449~ .
452). He said he didn’t take the copper off the AC units (T451). His own property
was on his persons he had his identification and wallet in his back pocket (T450).

He also had his glasses and cell phone in his pockets (T450-451). He denied

~ C_ase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 96 of 188 Page|D 96
Was/am 7
going back and forth between the AC units (T461).

When he heard the officers calling for someone to come out of the building
he hoped they weren’t talking to him. (T455). When they released the dog, he tried
to avoid the dog because he was afraid it would bite him. (T456). He Was bitten
after being apprehended (T462). He believed he was bitten because he didn’t put
his hand behind his back fast enough. (T463). Mr. Washington said he knew he
wasn’t supposed to be in the building, but thought it looked like an acceptable
place for homeless people to congregate. (T468).

Mr. Washington recalled that he tried to leave but officers pulled him back
into the building, (T469). Somewhat similarly, Officer Morgan testified that her
report showed he was pulled back to the center of the room so officers could get a
better handle on him. (T485). She recalled this happened after he first fell against a
wall, but that was after he had been bitten. (T486).

After the State rested in rebuttal, the appellant again moved for judgment of
acquittal as to counts two and four, based on the previous arguments (T492). The
motions were again denied (T492).

The prosecutor argued in closing that the appellant -“went in to steal copper,
and the tools and backpack were his.” (T510-512). Appellant objected to this as

not in evidence ("1`512). The objection Was overruled (T512). The prosecutor

' ‘ Qase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 97 of 188 Page|D 97

WFEA/z)/x 7

repeated this argument (T515).

Later arguing witness credibility, the prosecutor remarked:

“Think about those officers’ testimony. You can judge their
demeanor You can judge their credibility. Do you actually
believe those officers pulled him back into the Perkins, stomped
him with their knee in his head, pulled his leg up so he could just
get a nice fresh bite by the K-9? Do you really believe those
police officers did, because if you believe, you will believe
anything.”

(T517).

Appellant objected to these remarks as improper argument, and the
objection Was sustained (”1`517). The prosecutor then continued instructing the
jury to find him guilty because they could judge the officers’ credibility, he told an
“unreasonable story,” and because the evidence showed him to be guilty of all
he’d been charged with. ('1`517).

During defense closing, the appellant admitted to being guilty of trespass
(T518), and that there was no dispute that he entered a structure with the only
issue being whether he intended to do anything other than trespass in the building,
(T520). He also did not contest the resisting charge (1`531).

The prosecutor began rebuttal closing argument:

“When the defendant admits to resisting without violence and

trespass, that’s him bolstering himself That’s him saying to
you, ‘l’ll cop to these charges so they think I’m credible l

10

. Case 6: 18- -c\/- 01915- GKS- KRS Document~l Filed 11§07/18 Page 98 of 188 Page|D 98

AWE_/\/ o/zr

admit to whatI do. . .”’
('1`53 6-53 7).

Defense counsel objected to these remarks as improper comment on witness
credibility. (1`537). The objection was overruled (T537). The prosecutor
continued repeating “he’s trying to bolster his credibility.” (T537).

A bit later in his closing argument, the prosecutor commented

“Where is Mr. Washington gonna take this copper? To a scrap
yard to sell it. He’s homeless He needs money. That’s why you
take copper out of AC units for. That’s Why you burglarize these
type of places You get money for the copper. Put it in his bag.
Carry it. He was taking the copper, though, use your common

sense, to sell it because it doesn’t have any value just Walking
around With it.”

(T540).

Defense counsel objected to this as not being in evidence (1`540). The trial
court overruled the objection. (T541).

The prosecutor continued “And, ladies and gentlemen, this case is about
credibility. It really is. Almost every single officer Would have to be lying in this
case .. .” (T541).

Defense counsel objected to this is improper comment (T541). The trial
court instructed the prosecutor to rephrase, and sustained the objection. ("1`541).

He continued:

“For you to believe the defendant’s statement about the encounter

11

~ ` Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 99 of 188 Page|D 99

/l/O.OE/~/z)/X _ 9 _

. in front of the bathroom, Officer Brillant, Officer Morgan, and
Officer Wilson would all have to be lying to you.”

(T541). Defense counsel objected to these remarks as improper bolstering. (T541).
That objection was overruled (T541).

Appellant had no objections to the instructions as read to the jury. (1560).

The jury returned verdicts of guilt to the lesser included offense of burglary
of a structure as to count one, and guilty as charged for each of the remaining
counts (1565).

At sentencing, defense counsel requested a fee of $750, and Mr.
Washington agreed that was a reasonable fee. (R413-414). The trial court found
that he had been noticed of the State’s intention to seek a habitual felony offender
sentence on September 13, 2016, and this was discussed at trial. (R414). The court
also found the State had proved by a preponderance of the evidence that appellant
was previously convicted of two felonies in cases 2013-CF-1215 and 2014-CF-
3958. (R415). The court found that the business records of the DOC showed he
was released from prison on February 1, 2012, within five years of the incident in
the case at bar, and that one of his prior felonies is not a violation of F.S. 893.13.
(R415). In addition, defendant offered no proof that either prior conviction was set

aside or pardoned (R415-416).

12

.Ca_se 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 100 of 188 Page|D 100
/r?l>etl ol x 7

As to count one, appellant was sentenced to five years in prison as an
habitual felony offender, with credit for one year and 306 days; as to count two,
five years in prison, concurrent, with the same amount of credit; as to count three,
51 weeks in jail with credit; and as to count four, 60 days in jail, with credit
(R416). All sentences are to be served concurrently with the others (R416).

A motion for arrest of judgment Was also filed and denied (R262-264).

The office of the Public Defender was appointed for purposes of appeal.

(R418). Notice of Appeal was timely filed (R346). This appeal follows

13

.Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 101 of 188 Page|D 101
" , l\\Ol>aJa)i<..k 7
MQPM
The trial court erred in denying Appellant’s motion for judgments of
acquittal Where the evidence was insufficient to support convictions on the
charges of possession of burglary tools and petit theft. The evidence adduced at
trial was not sufficient to overcome Appellant’s reasonable hypothesis of
innocence that he had not committed those crimes, and that he was only guilty of
trespass and he was not in possession of any burglary tools and there was no
proof offered that such tools as Were found on the premises were ever used to
effect a burglary.

The trial court erred in failing to control the improper closing arguments of
the prosecutor, where the prosecutor’s comments shifted the burden of proof and
invited the jury to convict the defendant for some reason other than that the State
had proved its case beyond a reasonable doubt. The prosecutor did this when he
argued that the appellant was “bolstering himself,” implying the defendant had a
burden to prove his innocence, when he said all the State’s witnesses would have
to be lying for the jury to believe Mr. Washington’s testimony, and when he
alleged facts not in evidence, such as that the appellant had stolen copper in order

to sell it - because he was homeless - when no witness saw him do any such thing.

14

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 102 of 188 Page|D 102
/°rDl>etlD tx _ 7 __
ARGUMENT
Ellm
THE TRIAL COURT ERR_ED IN DENYING
APPELLANT’S MOTIONS FOR JUDGMENT OF
ACQUITTAL ON THE CHARGES, WHERE THE

EVIDENCE WAS INSUFFICIENT TO SUPPORT THE
CONVICTIONS.

Standard of Review
Where the state relies on direct evidence, appellate courts review a
defendant’s motion for a judgment of acquittal de novo, but in doing so,
appellate courts review the evidence in the light most favorable to the state,
including conclusions that a jury might fairly and reasonably infer from the
evidence Delgado v. State, 19 So.3d 1055, 1057 (Fla. 3d DCA 2009). If the
evidence is wholly circumstantial, not only must there be sufficient
evidence establishing each element of the offense, but the evidence must
also exclude the defendant’s reasonable hypothesis of innocense. Mosley v.
State, 2009 WL 20453 87 (Fla. 2009).

Argument

The trial court, in ruling on the motions for judgment of acquittal, found that
the evidence was sufficient to submit the case to a jury. (T438).

The case at bar does not involve conflict in the evidence nearly as much as
it involves a lack of evidence, at least as to petit theft and possession of burglary
tools Appellant did not move for judgment of acquittal as to the charge of
burglary.

Here, the appellant did not possess or have any burglary tools on him. There

15

.Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 103 of 188 Page|D 103
1 _AWEMD/x 7

Were no burglary tools on his person when apprehended nor was there any
evidence that he had even broken into the structure or entered it with the intent to
commit any offense other than trespass There was no evidence what tool, if any,
was used to enter the building. The backpack full of tools Was not linked to him,
neither was it found in his possession There were no fingerprints ofDNA
evidence Likewise, there Was no evidence that he had stolen anything. No copper
wire was in his possession Officer Brillant saw Mr. Washington on the roof but
did not see him removing any copper wire from the AC units Officer Morgan
knew there had been homeless people in the structure, and Mr. Knowles had
authorized construction/demolition contractors to enter the building the month
prior to the appellant entering the structure

There was evidence that a small knife flew out of Mr. Washington’s hand
when he was apprehended However, this was never shown to have been used as a
burglary tool. Evidence that a defendant possessed tools used for other purposes
does not support a conviction for possession of burglary tools Clark v. State, 58
So.3d 401 (Fla. 1st DCA 2011).

Evidence that defendant was in possession of a flashlight is insufficient to
support a conviction for possession of burglary tools Brooks v. State, 23 So.3d

1227 (Fla. 2d DCA 2009). In the case at bar, there Was some testimony about a

16

.Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 104 of 188 Page|D 104
Mpaslozr (7

flashlight flying out of appellant’s hand when he was taken down, but a flashlight
was not listed in the amended information as a purported burglary tool. In any
event, it would not qualify as a burglary tool. To support a conviction for
possession of burglary tools, the State must prove that the defendant had “in his or
her possession any tool, machine, or implement with intent to use the same, or
allow the same to be used, to commit any burglary or trespass” § 810.06, Fla. Stat.
Brooks v. State, 23 So.3d 1227, 1229 (Fla. 2d DCA 2009). Further, when a person
is accused of possessing burglary tools, the state must prove beyond a reasonable
doubt not merely that the accused intended to commit a burglary or trespass while
those tools were in his possession, but that the accused actually intended to use
those tools to perpetrate the crime Thomas v. State, 531 So.2d 708, 709 (Fla.
1988)

Even in cases Where the evidence shows the defendant carries on his person
wire cutters in order to cut copper tubing inside a house for the purpose of stealing
it, this does not satisfy the requirement of proof that he intended to use the tools to
commit burglary. Hardwick v. State, 16 So.3d 1045, 1046 (Fla. 1St DCA 2009). In
the case at bar, the appellant did not carry tools such as those described in
Hardwick on his person, but even if he had that would not make him guilty of

possession of burglary tools

17

,Ca_se 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 105 of 188 Page|D 105
f " '}€rralbir ?

No crime is committed under § 810.06, Fla. Stat. Until the tools are in the
actual or constructive possession of a person who is using or attempting to use the
objects as burglary tools SM, 98 So.3d 657, 658 (Fla. 4th DCA 2012).

As to the charge of petit theft, there is no evidence that the appellant was
seen in possession of the copper wire or that he was removing it, while his
reasonable hypothesis of innocence -that others had access to the structure and to
anything in it - was not disproved Indeed, State’s witnesses Officer Morgan and
Matthew Knowles confirmed the fact that homeless persons and contractors had
access to the building,

A motion for judgment of acquittal should be granted in a circumstantial
evidence case if the state fails to present evidence from which the jury can exclude
every reasonable hypothesis except that of guilt. Wilson v. State, 493 So.2d 1019,
1022 (Fla. 1986), and especially Where the State fails to offer evidence which is

inconsistent with the Defendant’s hypothesis of innocence Lynch v. State, 293

so.zd 44, 45 (Fla. 1974).

Where the evidence is insufficient to support convictions the appropriate

remedy is to reverse the convictions

18

’Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 106 of 188 Page|D 106
HffEiJ_D l i< 9
POINT II
THE TRIAL COURT ERRED IN FAILING TO
CONTROL THE IMPROPER CLOSING
COMMENTS OF THE PROSECUTOR.

Wide latitude is accorded a prosecutor during closing argument, and the
control of those comments is Within the discretion of the trial court absent an
abuse of that discretion. Bass v. State, 547 So.2d 680, 682 (Fla. 1st DCA 1989).
Florida courts have found reversible error for a prosecutor to make arguments that
shift the burden of proof in a criminal case. Mitchell v. State, 118 So.3d 295,` 296-
97 (Fla. 3d DCA 2013). The Florida Supreme Court holds that the standard for a
criminal conviction is not which side is more believable, but whether, taking all
evidence into consideration, the State has proven every essential element of the
crime beyond a reasonable doubt. Gore v. State, 719 So.2d 1197, 1200 (Fla. 1998).
For that reason, it is error for a prosecutor to make statements that shift the burden

of proof and invite the jury to convict the defendant for some reason other than

that the State has proved its case beyond a reasonable doubt. I_d

 

In Mitchell, the prosecutor argued that the defense was asking the jury to
believe that every single witness in the case was a liar, because that’s what would
have to happen for him to be not guilty. Mitchell v. State, 118 So.3d 295, 297

(Fla.3d DCA 2013). The court in that case held that this statement implied the

19

Case 6:18-c\/- -0-1915 GKS- KRS Document 1 Filed 11/07/18 Page 107 of 188 Page|D 107
AWEHD) i< 7

defendant had a burden to prove all the State’s Witnesses were lying in order to
establish his innocence That argument is remarkably like the one in this case.

The prosecutor argued that if the jury believed the officers acted as Mr.
Washington said they did, then “you will believe anything.” (T517). Appellant’s
objection to this was sustained

However, the prosecutor went on to make other comments including that
Mr. Washington was “bolstering himself" so that the jury would find him credible
(T536-537). Appellant’s objection to this was overruled and the prosecutor
repeated it. These statements were burden shifting and designed to call the
appellant a liar and invite the jury to find him guilty by implying he had to prove
his innocence

The prosecutor in this case several times during closing argument implied
that the appellant had a burden to prove he was innocent or that the State’s
witnesses Were lying. (1`536-537, 540, 541). Some of the appellant’s objections
Were on the ground that it was “improper argument.” lf any of the bases for
objection lacked sufficient specificity, then those comments by the prosecutor
were fundamental error, which vitiated the appellant’s right to a fair trial. See
Guzman v. State, 2017 WL 1282099 (Fla. 2017), quoting Brooks v. State, 762

So.2d 879, 898-99 (Fla. 2000).

20

?'

1 Qase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 108 of 188 Page|D 108

_ " § A`Péznn;<_ . s

Additionally, the prosecutor argued allegations not in evidence (510-512).

The objection was overruled

21

, glass 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 109 `of 188 Page|D 109

" ”AiO'balbz>< 7

QQNC_L_UIO_N

Based upon the foregoing arguments and the authorities cited therein, the

Appellant respectfully requests that the judgments and sentences below be

reversed and that the convictions for petit theft and possession of burglary tools '

be vacated _

Respectfully submitted,.
JAl\/[E`,S S. PURDY

PUBLIC DEFENDER
SEVENTH JUDICIAL CIRCUIT

` Kathryn Rollison Radtke

Assistant Public Defender
Florida Bar No. 0656331

444 Seabreeze Blvd. Suite 210 1
Daytona Beach, FL 32118
(386’) 2514-3758

radtke.kathryn@pd7.org

COUNSEL FOR THE APPELLANT

22

f §ase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 110 of 188 Page|D 110

_ PCPPEQDI)( 7
CERTIFICATE OF FONT

I HEREBY CERTIFY that the font used in this brief is 1_4 point
proportionally spaced Times New Roman.

_ DESIGNATIoN oF E-MAIL ADDRESS '

II-[EREBY DESIGNATE the following e-mail addresses for purposes of
service-of all documents pursuant to Rule 2.516, Florida Rules of Judicial
Administration, in this proceeding: appellateefile@pd7.org (primary) and
radtkekathryn@pd7.org (secondary).~'" '

cERTIFiCATE oF sERvICE , ' "

1 HEREBY CERTIFY that the foregoing has been filed electronically with
the Fifth District Court of Appeal, 300 South Beach Street, Daytona Beach,
Florida 32114, af http_://edca.$dca.org; delivered electronically to the Office of the
Office of the Attomey General, 444 Seabreeze Boulevard, fifth floor, Daytona
Beach, Florida 32118 at crimappdab@myfloridalegal.com; and mailed to Mr.

J ames Washington,-Inmate #197574, Madison Correctional Institution, 382
Southwest l\/lCI Way, Madison, Florida 32340-443 0, on this 23rd day of June

, 2017.

/S/ <%{/:‘/a/M,_%z %%c=¢z ;%é
KATI-[RYN ROLLISON RADTKE
Assistant Public Defender

23

 

 

_c)_C_Li__€nt 11ME-@PW1W

..__~_._._...._____

 

_ '_______ _ _____ _` __

 

 

UM£§‘M££_.;

11

IH_ZHAS_ AQG_GKML/A/eézm£wz&.@e€€ .K

 

 

    
   

_:.;Case`6:18-cv-01915-Gl§S]|§WYRpWBpt 1/‘0Fi|e

_,v / _. _-__~

.¢?£QIK£___11 1___1_.1__
_JBALC/£L_CIRCLLLL_.__.__--_____-__._

 

  
 
 

  

   

1a---1-.`--.11__11

 
    
 
  

 
 

CEH_

    

    

  
 

\ ¢"

.p/m_lel€l&o_ n l

   
 

&_§E_LDHX_BE

   

._LA/MBMQ#LE_ZZZE_££OMQEMZ_

 

t 1 Filed 11/07/18 Page 113 01 188 Page|D 113

,. irbra/i,. 6 »-\

1`/.

Orlando Police Department 8.11
Supplement Report -

Case Number . . : 2014-536652 Page: 1
Supplement Number: 3 Date Of Supplement: 01/02/2015

Date/Time Reported: 12/31/14 8:51 Hrs.

Location Occurred z 5705 LA COSTA DR

Reporting officer = 30237 MonGAN,NIcoLE,E,
Primary Unit Assigned to Investigate: E Property
Assigned Investigators:

Ndrrative Rame: NARRATIVE SUPPLEMENT 1/2/2015 8:47 AM
On 12/31/2014 at 0851 hours, I, Officer James (12869) and Officer S.
Smith (30580) responded to 5705 La Costa Drive, to assist Officer m
Morgan and Officer Wilson with the commercial burglary. Upon our

After we completed a search of the roof, as we exited, I observed
recent damage to the wall and exposed insulation pieces, which had
been moved from their original position.

results. After numerous attempts to make contact, and with no answer
from inside, it was determined for officer safety, that Clear out
would be deployed inside the building. With the assistance of other
Orlando Police officers, 20 cans were deployed inside. after allowing
time dispense, we attempted again to locate the suspect. Once the
suspect was located, I assisted Officer Morgan and Officer Wilson in
handcuffing the suspect.

At this time, I escorted the suspect to Florida Hospital East. Acting
Supervisor, Officer Conroy (17711) was notified of this incident.
This report is to document my involvement in this incident.

l

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 114 of 188 Page|D 114

AWEMO/X.. 20

Orlando Police Department B.ll
Supplement Report

case Number . . = 2014-535652 ' ` Page= 1
Supplement Number: 7 Date Of Supplement: 01/20/2015

Date/Time Reported: 12/31/14 8:51 Hrs.
Location Occurred : 5705 LA COSTA DR
Reporting Officer : 30287 MORGAN,NICOLE,E,
Primary Unit Assigned to Investigate: PatrolSvcs
Assigned Investigators: '
' 11757 HOWARD,ANDRE, ,
30287 MORGAN,NICOLE,E,

EVIDENCE COLLECTED'INFORMATIQN

The following Evidence Information was added to this case.
Knife

The following Evidence Information was added to this case.
Miscellaneous Articles

The following Evidence Information was added to this case.
Tools Used

Narl‘ative Name: NARR.ATIVE SUPPLENENT 1/20/2015 10:14 AM
On December 31, 2014 at 1315 hours, I, CSI Styer (#14857) responded
to 5705 La Costa Drive, in reference to a commercial burglary. Upon
my arrival, I met and was briefed by Officer Cote (#16904). After my
briefing, I took digital color photographsy depicting gray card with
date and case number, location, overall views of the exterior east
side of the business, with close up views of an open utility door,
and close up views of a red/white/black backpack on the ground in the
doorway. Ofc. Cote then utilized my camera to take photographs of
the damage on the roof, and close up views of tools left on the roof.
He collected those tools.and turned them over to my custody.

I then proceeded to take overall photographs inside the business,
with close up views of damage inside. Directly inside the front
doors, I was directed to photograph suspected bloodstains on the
ground, as well as a knife blade, missing its handle.

Lastly, I took photographs of damage to the outside of the building,
as well as a close up view of a `No Trespassing` sign affixed to the
window on the south side of the business.

I processed the scene for latent prints with negative results. I
collected the tools, backpack containing tools and other personal
items, as well as the knife blade as evidence.'

I departed the scene at 1430 hours.

Upon my arrival at OPH, 73 photographs were downloaded and are on

 

 

` Case 6:18-cV-01915-GKS-KRS' Documen 1?;€|_|"€2£1/%07/1[80 Page 115 of 188 Page|D 115

l

Orlsndo Police Department 8.11
Supplement Report

Case Number . . z 2014~536652 Page: 2
Supplement Number: 7 Date Of Supplement: 01/20/2015

file with the Forensic Imaging Lab. The collected items were secured
in a locker in the Forensic Lab for processing and packaging on_a
later date.

Between 01/01/15 and 01/16/15, I processed the collected items for
latent prints with negative results. All items were then packaged
and entered into Property and Evidence under #DE7169A.

Cost of Investigation =$86.00

'k******************i¢***i********'\k***********i'k******i*‘#'k******'k'k*****

|I Swear or affirm the above statements lofficer Name/ID# (Print)
|are correct and true.
](Signature) ' l

l

|

l

l

|Sworn to and subscribed before me, the undersigned Authority, ]
l l
|Tnis_____nay of .20 . |
lNotary Public |_| Law Enforcement Officer }_| Emp# ____ Orlando PD|
` l

 

END oF sUPPLll:MENT NUMBER 7

Orlando Police Department 8.11
Supplement Report

Case Number . . : 2014-536652 Page: 1
Supplement Number: 4 Date Of Supplement: 01/05/2015

Date/Time Reported: 12/31/14 8:51 Hrs.

Location Occurred : 5705 LA COSTA DR ~
Reporting foicer : 30287 MORGAN,NICOLE,E,
Primary Unit Assigned to Investigate: E Property
Assigned Investigators:

Narrative Name; NARRATIVE SUPPLEMENT 1/5/2015 9:48 AM
on December 31, 2014 I Officer Cote (16904) responded to the S
Semoran Blvd and LaCosta Dr in reference to officers on scene needing

the rear of the building with chemical agent by other officers that I
did not witness.

*i**************************************iii*i*i*********i************

 

ll Swear or affirm the above statements lOfficer Name/ID# (Print)
|are correct and true.

|(Signature) l

|

l

|

§

|Sworn to and subscribed before me, the undersigned Authority, |
l

|

l

|

 

IThis Day of ,20 .
|Notary Public |_| Law Enforcement Officer |_| Emp# Orlando PD

 

 

END OF SUPPLEMENT NUMBER 4

`

l

""CaSe 6'18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 117 of 188 Page|D 117

W,”F/</A)'X \O

 

Ja'lm¢§/ 20,_20/7

 

.`7;'/0'/'€:/'6£/|§4@//%?217%/7 &/zm/'$;F/§:r)
,_9(7. /?d/Y /¢/Ué

 

Zz_//Mo._v._§`e@ /Y 4Z:Z.?_/ 7

 

 

401 J})c_r!'

 

 

f l 1
fn ./l l //h¢_'/" j 14_////_ L.’ /[’I_/."/ /_l¢

 

. n k f
_" /_' _/ /Ll!l /. ./ /'l(_la’;¢ l 1/_! /// /!1/ _, ’/

.-/ /f/L 411
l’
/// 11 L/, Il/ /l/ l-./'_// ll

 

 

      
 

 

éf%/$’ j '?AMMMMZ[%WMMZM¢_
~`-_-_¢M&Y_QZ&MM£??/M.Zl`é%? ' _/ '/' €/_1/ ’ '
MMMZ£E_&_J£¢QM;M 4 .

    

   
 

 

 

 

 

 

l ¢ g ,. f l“
___`_//r !. 1411 l '//'/.¢ M¢;i, M,Me, man low
f
MJ (7¢;/:%’/ IIL’

,»" F
1441/ll Hl¢/ '(lj'lll 11." ll "§éL

 

 

I ,
m// QCQQ,SJ NM&MMC€.CM@MZ ,/’ ' ' , 4 ./)11_//`_
ldf ' .
d s
counsel v%a)‘ ;//11}9%/1/,7/)£~ MQ{ZL

 

<//blz>oenas fc`)r my /i//¥/)e.§_g’ps 721 appear 121 1’291’7)'€/: Ms. 917an M-

 

 

 

  
  

amer mid me Hn-/- J/jr/ _Jtha[/Qu.Lb£tjnb¢kz-“
an fn va$i?;g@T-*;ULQMULM/m m/"/ne.r.se$‘ fn my

 

d,'dno#,,;m m § _ __

Z'e ~/I')A bafrn$$d€lh¥???n 1& fdfmn//r?p
51 complaint against /l/[$ Goe,rm>:; j)"/')e Depar+mph+ n?

0

   

 

 

orrec.h"on$ ;HMMWM.MM\W_@QD`

gaseezl -

8 cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 118 of 188 Page|D 118

009£,<_0>_/}1 __1_ 0

______ __;?50120@_ _Z_C) _Z_Q 1_7_ .

 

 

Hd/c/a/@da//z§cm‘ron Commz¢S§/on__ _ _ __' _ _ _

__ `____/QG _50,\4/_55/00__
__`___722/¢/22$5~22 00 323/2 : __ _

 

 

___`___1029%00 00020/02/22‘ f0 J@cz//?Jz%/m 700 0002‘_ _0020 070/05
d

d

_~_
____

700/000 70 para 000r2_j 0’ 90 2700 000/20 0/0_5? pres/032 2/)

_m_00 ,0/000 20 /22£ 000r0r ra_c)_m 05 502-2202/00250220’00/ 020 005€0/
___`______Q/q 750/2200)'00’ el//de/zce /<DV/c/ec/_éy 700 pro$ecw‘ar S_/?e c_//_'O_’

 

*`_~`_

_~___`_ ang%/ej 010.0_.6.¢2‘.

005/y 0)00_17‘_ 07 010 jan 1010 /_)e/: 00 do 000 _Z__ 000/2020 _<2'0_
003/000 022/2207 020 after/2005 l

022/2105 015 2%0_ /[00//051 documensz 10 250/,0_ 521/3000

__`____ my argument

 

` "“`_;/§a/§Z€zf €0/12@/::7/:5 500 7;

-`-'" ~__*_ 002 202/2227 grgp/ pppppp, g "
_“.___“ _0)_22_20 000_0_2 272 02/0020/;/2‘;:`:5 "` ' ` "
1______0_ _£_ mm/re_spomefam 005 255' _0,€200_ 022/005 F/Cg App¢ '

 

0 0102_500 20 Q,QM 2¢0,00_002{_ 000 03 20/0_
0 0000¢ 0025/200 00000 20 00222/2:5_’___

 

 

   

 

 

@Ofd/€I’ _0£/1[§//}1 _Mj_@hzb MM j _ _
_______@_Qm/er_ J" ` mpm:%’;a_gpg[ %:;f; /~//~ /07/001___
wwa 0 0200_22%222 _

______0000020022>__ 2100 00 0002000{20220 520/7 ___ __

 

 

jua/00 00002_"0 @021 500 200 20)* 10 00 62000'
Ma/er_??ze_£za$# daévdwadn%,Mség/:. 070_ 536

 

/>/ocesf_r/__Aztf_wefé 220/0200?02)'0'1"0/00+10 29 70 0_ Hfma/

 

 

 

 

 

 

 

 

 

 

1 5 ' ease 6:18--cv--01915 GKS- KRS Documem 1 Filed 11/07/18 Page 119¢@;,203 UQLQ,,;N

0000\01% \O

onLANoo PoucE oErARTMENT
INTERNAL AFFMRS sEcnoN

` ` cranN's coMPLAlNT FoRM
Comp|afnant: 2 4112€§ EZ!MZA)QA M/AQSW/A/G'YCJA/ 1
Address. 751 cHgLS€/q mag-LAKE wmg._c@l, rm 33853
Telephone #: Home: ‘ Other: E-mai|:

ComplaintAgainst: 75 /‘D- _ 0 M[M /[2//5//-
(Na eof Employee)

/28£7 370¥/6£2.0 2.0,/727/

Emp¢oyee #: /021§,/0 o’zz vehicle# seam/10 gA/,gL/' 201¢€2220¢0¢

Complai'nt Information:

Date of_rncidem: .DEM 3/¢;0['/
Time of lncident: Mu/ u/@ &‘ZQ 'fo [/'§024/14

Location of lncident: 5705 ['4 C(l-_S`Zz} D)?/ (/é`

 

 

Nature of Complaint

@2@0000 00ng §§ 2050/92 2000 052/000 000

MM,%¢QF f 7000<'020'2' 000/0011/0 05001=1.0
000011/2/700//02»/0? 727/2/\/7"02422 02250§;05100212000;2

20£50003 2061/5 @22:9/0210;2>//010:,210 000/fr

l TME;S g MéZ-[LM@~ C~`~.[QM, do hereby swear (or af&rm) that the facts stated above
in this Citizen' s Complaint are, to the best of my knowledge, true and based on fact

/, .

 

meiainanis Stgnature) 5
Subscribe_d and sworn before me _ l '
this dayqf marx 201_5 ~ _ _
`_ `\\\\ w m , . My COV:*QM[£;{%A SM[TH
` : '- . l ‘
Notary Public, a of Florida _ `- ':'-. ,;_` ExPlHEs Ma:: §§ Wag;g?

at Lalge. My commission expires: _ 3 ~f~».>§` "£.=' "°’E""“°“°UM€MM

 

, d ‘ v Qase 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Pagé 120 of 188 Page|D 120

AWEW 10

CITIZEN'S COMPLAINT FCRM (CGNT|NUED)

111/11111/'111/1111//1 1/11” 1//” ' . 1 1
<…£M_MMMM
cSMMM:111111‘2211111§1111111111113/1/1")7”
1111/11%@1111//1 MYEMM%
1 111/111111111111///7/1 %MAMZMMMF
/ € 111 1" 7 f 161
11 ' 11 1 111/11 %17' ///';1111'11/?
112/11 / 51 // /-,,/ /- 511,.1,1 111
A€K!Wf Wf 4/ 1/1 / ZZ&§ 14
1/1[’11‘1”/1//_/ '1/ 1 11 1/1[_ 9 ’1!
//'/. afl/10 1//Mf 37"/
AI”WWI"117141/‘11§1?1/k 1111 1111
/¢J` '1§’1’1/ £.’4 l‘; é:'lw/ /JA§_M I! 7 M
111 //17"1'1,/1. / 17111111' 111
1150/515 /A%Z%M /// 1711//1 19 ‘
1 11 / 1f1/'// 111
751/1111711[1//71?//2@@11_ Z%Z)ZM/»
y 1 111 110?§11M 1111/§
1111 ; @/JMMJQ/,z/ZZ 11111117/%111@

MM%MMW/:MUH/Mz 1211
MM111M1111Q1Z11M11211%[
11 1 1 1 1' 1111 1,§)“%11"/1”

@/'11/11£1;3“1 /1'/1//1” j 57111@1/ /1511/;%/§/1,/11§£/\2"
` , mplainant’s Signatur§

Page i di

    

 

 

 

 

- 3 ‘ ' Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 121 of 188 Page|D 121

vi 11151/0/1 10
i’ ‘ CrrY oF ORLANDO

    

 

POLICE DEPARTMENT

lVlay 28, 2015

Mr. James E Washington
#14045588

P 0 Box 4970

Orlando, Florida 32802

Mr. Washington:

l have received your complaint in regard to an incident which occurred on 12/31/2014.
Based on a review of the testimony and source documents in this case, it was
determined officers were dispatched to your location as you were suspected of
committing a Commercial Burg|ary. The State Attomey’s office has formally charged
with you with Armed Burg|ary of a Structure with a Dangerous Weapon as well as
several other charges. Your arrest by Orlando Police Department Officers on
12/31 /2014 was based on a violation of Florida Statutes.

lt Was determined the actions taken by the officers were a direct response to your level
of resistance Their actions did not violate any Orlando Police Department’s Regulations
or Policies. A separate review of the Response to your Resistance was conducted and
approved in this matter.

There was no video of your encounter with officers Your complaint regarding your
Public Defender, the Department of Corrections, and the treatment center that released
you prior to this incident must be addressed by the individual agencies

This case is considered closed. However, your complaint will remain on file in internal
Affairs. |f you have any questions regarding the disposition of your complaint please do
not hesitate to call me at 407-246-2352.

Sincerely,

jay/511

Dwain Rivers
Orlando Police Department
lnternal Affairs Section Manager

 

_ INTERNAL'AFFAle
P.o. Box 913 - 0RLANDO, FL 32802-0913
PHoNE 407.246.2352 - FAx 407.246.3916 - cirYoFoRLANDo.NET

‘ Case 6:18-cv-01915-GKS-KRS Document 1 .Filed 11/07/18 Page 122 of 188 Page|D 122
L t

11111/1)/>< la

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUI'I`, IN AND FOR
ORANGE COUNTY, FLORIDA
STATE OF FLORIDA
‘_ CASE NO: 48-2014-CF-O] 7252-0
Plaintiff,
vs. DIVISION: 19

JAMES EDWARD WASHINGTON

Defendant.
/

NO'I`ICE OF SUPPLEMENTAL DISCOVERY
COMES NOW, the State of Flon'da, by and through the undersigned Assistant State
Attomey and hereby makes the following information available to the defense and states as
follows:

EMAIL RESPONSE FROM LINDA RIDGE OF ORLANDO POLICE DEPT
(TO BE MAILED TO DEFENDANT).

Copies of items listed Will be provided under separate cover.
I DO CERTIFY that a copy (copies) hereof (has) (have) been furnished to JAMES
EDWARD WASHINGTON, (pro se), P 0 Box 4970, (OCJ - Inmate #14045588), Orlando, FL

32802 by (delivery) (mail) (fax) {e-mail[ on this 18th day of June, 2015.

' 1111

Jordan Michael Ostroff

Assistant State Attomey

Florida Bar # 99590

Divisionl 9@sa09.org

PO Box 1673, 415 N Orange Ave
Suite 400

Orlando, FL 32802-1673
(407)836-2188

 

 

Case 6:18-cv-01915-GKS-KRS Documen/tdl Filed 11/0‘7/18 Page 123 of 188 Page|D 123

11 FZA/D/X .. .' lO

1

l

This is the defendant who is pro se, can you please have this emai| sent to him at the jail.

From: Linda Ridge [mailto:ogdphotolab@cig¢oforlando.net]
Sent: Wednesday,June 17 2015 '

To: Ostroff, Jordan
Cc: OPD Photo Lab; Hamilton, Donald J (ORPD); Cail, William T (ORPD); James, John Seth (ORPD)
Subject: WASHINGTON, JAMES EDWARD, Court Case No: 48-2014~CF-017252-0, Agency Case No: ORPD 14-536652

Good Morning Jordan Ostroff,

I have searched Evidence.com, specifically under Ofc. Seth J ames account. I found only one upload for

12/31/14 @ 08:54 of a traffic stop. Nothing matches What the report states for this case. I also searched a couple
months past the date of the incident, just to make sure it didn't get uploaded at a later time, ,

Thanks, Linda

‘ ` ---------- Forwarded message ----------
From: "Ostroff, Jordan" <JOstroff@sao9.0rg>
Date: Jun 16, 2015 2:39 PM .
Subject: FW: Out of town Re: Defendant WASHINGTON, JAMES EDWARD, Court Case No: 48-2014-CF-
017252-0, Agency Case No: ORPD 14-536652 ` -

To: "Cail, William T (ORPD)" <william.cail@cityoforlando.net>, "nicole.morgan@cityoforlando.ne "

<nicole.morgan@cityoforlando.net>

Cc:

 

rv-

Orncer,

' On this case, during the deposition of Officer James, he was talking to us about his body camera, but he didn’t
know if it had saved from that night (it’s been over 6 months now). The defendant is currently Pro Se and filed
, a motion to compel the camera footage, but none of us even know if it still exists. Is there anyway to
check? Please let me know. l

Thank you!

Jordan Ostroff

Assistant State Attomey

State Attomey’s Office, Ninth Circuit
Circuit Court, Divisions 17/19

P 407.-836-1175 R§§ED '

 

 

     

` ` w _‘~t°M-'QMBME“WMM/?Tla ‘P '1%§1,'2§111)51€1?%?:_

____..__MCAMBT 1
__.___.-.M£L,Qz?£.@,l£:§iéé_$;a____._ _

   
 
 
  
 

  
 
 

.»

 
 

 

   

   

_ _""`H)Z/E_¢MF&Z€MA"/ifa`jzs;;?a*

  

____ ______ ___ - _.._ _,..~____.__r.._.,_ _._. ____

PM ._t §:.`§_'_:""

______.‘_.._..~-

   

J

  
 
 
 

  
   
  

£.H_ .. ~

/111021";11¥%241§€1]‘"%£"$§
. '11_111111;517 175
~EMMBAEEVM/A./

  
 
 
   

    
   

ll

  
  
  
 

   
 

1111/112112111116@1¢1211

.4{’1€7_.’5£§’_4.`/.4!4/¢ f%'

1`;11555;_ c
z/’MB 711¢.'

    

  

y 1
ME€AQMM@:MQr
1_0112)__1_,€

 
  
  
  

   

    
   
  

»€é??@/é`f/df_$;€§/A;§'{“i: -H€~»MMJZJLL
€11?1'01/1121111/1£&1_11 / ”’M’*” '”’*”@6€?1//111

`

  

 

 

 

 

_11£3€/,111$7&5#1 dean/11 graame K .
f

zMMHMLM_MWUMLQ

 

 

 

Case 6:18-cv-01915-GKS-KRS Docume,nt 1 Filed 11/07/18 Page 126 of 188 Page|D 126

1115/w 10

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, lN AND
FOR ORANGE COUNTY, FLORIDA
CASE NUMBER: 2014-CF-017252-A-0

DIV 19

STATE OF FLORIDA

Plaintiff,
vs.

JAMES EDWARD
WASHINGTON

a/k/a

Defendant.

ORDER DENYING MOTION TO DISl\/IISS

TI-iIS CAUSE, having come on to be heard before the Court upon the MOTION
TO DISMISS and the Court having reviewed the pleading and being otherwise duly advised in
the premises, hereby

ORDERS:AND ADJUDGES as follows:
l. The MOTION TO DISMISS is hereby DENIED.

DONE AND ORDERED in chambers, at Orlando, Orange County, Florida this _ 1
day of , 20 .

0riginal Signed

Honorable Robert J Egan
Circuit Com't Judge JAN 2 7 2016

 

ROBERT J. EGAN
ClRCUlT JUDGE

Page 1 of 2

2014-CF-017252-A-O

Case 6:18-cv-01915-GKS-KRS Document 1__",F_i_|r§c_j__1_¢1`/AQ7_r/18 Page 127 of 188 Page|D 127

M#£z/a/x“ w

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that a true and correct copy of the forgoing was fumished
to the Office of State Attomey, 415 North Orange Avenue, Orlando, Florida, 32801 & J ames
Edward Washington, # 14045588, Orange County Jail, P.O. Box 4970, Orlando, Florida 32802,
on this day of , 20 . `

 

Lynn Harasti
Judlclal ASSiStaDMm m MM
JAH 27 wis
LYNN HA£A§H
Judicial Assistant
Page 2 of 2

2014-CF-017252-A-O

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 128 of 188 Page|D 128

/W_ FM/X - l 0
STATE OF FLOR|DA lN THE C|RCU|T COURT OF THE
vs. N|NTH JunlclAL cchun m AND

FOR ORANGE COUNTY, FLOR|DA

CASE NUMBER: 2014-CF-017252-A-0
D|VlS|ON: Egan, Robert J

JAMES EDWARD WASH|NGTON, Defendant
DOBZ 2/19/1965

ORDER

DEFENDANT APPEARANCE:
JAMES EDWARD WASH|NGTON Was present

COUNSEL APPEARANCE:
Counse|: was not present
Asst State Attomey Present: JOSEPH MATERA

This case coming before the Court to be heard, and you, the defendant JAMES EDWARD
WASH|N_GTON, having:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count: 001 ARMED BURGLARY OF STRUCTURE 810.02(2)(B) First Degree -
WlTH EXPLOS|VES OR DANGEROU Punishab|e By '
WEAPON Life
Count: 002 POSSESS|ON OF BURGLARY TOOLS 810.06 Third Degree -
Fe|ony
Count: 003 OFFENSE AGA|NST POL|CE DOG, FlRE 843.19(3) First Degree -
DOG OR POL|CE HORSE ' Misd
Count: 004 CR-RES|ST|NG OFF|CER W|THOUT 843.02 First Degree -
V|OLENCE Misd
Count: 005 PET|T THEFT 812.014(3)(A) - Second
Degree - Misd
Count: 006 CR~CR|N||NAL MlSCH|EF 806.13(1)(5)(1) Second
Es@ - Misd
COURT ORDERS:
Court Minutes DEFENSE MOT|ON lN LlMlNE |S HEREBY

MOOT.

DEFENSE MOT|ON TO SUPPRESS lS HEREBY
DEN|ED.

TR|AL SET FOR MARCH 22, 2016 AT 9AN|,
COURTROO|V| 18-D.

DONE, ORDERED and F|LED in

. Page 1 of2

' - _'(Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 129 of 188 Page|D 129

AFFE\/O/X 10

Open Court on March 9, 2016

Honorable Judge

 

Robert J Egan

 

JAMES EDWARD WASH|NGTON

Deputy Clerk in Attendance: JE
Office of Tiffany M. Russell, Orange County Clerk of the Circuit and County Courts

Defendant.Name 951 CHELSEAW¥ (Bondsman) ASA Dockets_
LAKE WALES. FL,
33853
Atty Prob ACS CFSC |MR_ Other

__

Page 2 of 2

- _ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 130 of 188 Page|D 130

A/’,d€A/,a/X 10

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUlT, IN AND FOR ORANGE
COUNTY, ~FLORIDA.

JAMES WASHINGTON,

Defendant/Appellant, CASE NO.: 48-2014-CF-017252-O
vs. APPEAL NO.:
STATE OF FLORIDA.

Plaintiff/Appellee

/
ORDER DlRECTl'NG TRANSCRIPTION OF PRGCEED]NGS
THIS CAUSE having come on to be considered on the Defendant’s Motion, and the
Defendant having filed an AHidavit of Insolvency for purposes of appea.l, and this court having
previously found the Defendant to be an insolvent person, it is therefore
ORDERED AND AD.TUDGED:
1. That the Court Reporter be, and is hereby directed to transcribe the proceedings in
said cause as follows:
a) The trial proceedings in this cause held on September 13-14, 2016 including
voir dire (jury selection) before Judge Julie O'Kane in courtroom 9-D,
Orange County Courthouse.
b) The sentencing proceedings in this cause held on October 31, 2016 before
Judge Julie O'Kane in courtroom 9-D, Orange County Courthouse.
2. That the OHice of the Public Defender has previously been appointed to
represent said Defendant/Appellant in effecting his appeal in said cause.
3. That the cost of transcribing said proceedings and the appeal of said

Defendant be, and the same shall be borne by The State of Florida.

. " '

`. Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 131 of 188 Page|D 131
.l _,,

AWEM/x 10 MOF /7252~

DONE AND ORDERED in Chambers in Orlando, Orange County, Florida this

L§%h dayofj\/Ol/€/HM ,2016.

l§l .lUL|E H. O'KANE

 

Circuit Court Judge

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that a copy of the foregoing has been lilrnished to the Oflice of the
State Attorney, 415 North Orange Avenue, Post OHice Box 1673, Orlando, Florida 32802
(inisiole@saoQ.org), The OHice of the Attomey General, 444 Seabreeze Blvd., Suite 500,
Daytona Beach, FL 32118 (Crimappdab@m§@oridalegal.com), The Court Reporter, Orange

County Courthouse, 425 N. Orange Ave., Orlando, FL 32801 (Qrpnpl @ocnjcc.org and
ctdel @ocnjcc.org) and via U.S. mail delivery JAMES WASHINGTON, Inmate number
14045588, M-l C, P.O. Box 4970, Orlando, Florida 32802-4970 on this b day of

November, 2016.

A§/

Judicial Assistant,or other designee

»Case 6:18-cv-01915-GKS-KRS Doc_ume_nt 1 Filed 11/07/18 Page 132 of 188 Page|D 132

 

The Floda Bar

651 East Jefi`erson Street
Tallahassee, FL 32399-2300

John F. Harkness, Jr. 850/561-5600
Executive Director www.FLORIDABAR.org

Jury 28, 2016

Ms. Donna M Goemer

with Damore, Delgado, Romanik & Rawlins PLC
283 Cranes Roost Blvd Ste 111

Altamonte Springs, FL 32701-3437

Re: James Edward Washington; RFA No. 17-1194
Dear Ms. Goemer:

The Attomey/Consumer Assistance Program (ACAP) of The Florida Bar has received a Request
for Assistance from the above indicated client. The nature of the request suggests that there may
have been a lack of communication with your office which, if substantiated, could constitute a
violation of certain Rules Regulating The Florida Bar, and could lead to disciplinary action by
the Bar.

No disciplinary tile has been opened at this time, but ACAP is requesting that you contact this
client by August 1 1, 2016, in order that this matter might be resolved without a disciplinary tile
being opened and investigated

By copy of this letter to Mr. Washington, I am advising that should I fail to hear anything further
from either of you within thirty days of the date of this letter, I will assume that the matter has
been resolved. Pursuant to the Bar’s records retention schedule, the computer record and file
will be disposed of one year from the date of closing.

Thank you in advance for your efforts in assisting an expeditious and amicable resolution of this
matter. " -

Sincerely,

'=:-"/3®¢...§2,{,.

Theodore P. Littlewood Jr., Bar Counsel

Attomey Consumer Assistance Prograrn
ACAP Hotline 866-352-0707

cc: Mr. Washington

~ _lCase 6:18-cv-01915-GKS-KRS Doc.ume,nt 1 Filed 11/07/18 Page 133 of 188 Page|D 133

1 . _ WF£MA)X,_ 10

   

The F101da Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300

John F. Harkness, Jr. 850-561-5600
Executive Director www.FLORIDABAR.org
January 4, 2017

Mr. James Edward Washington

Central Florida Reception Center - Main
7000 H. C. Kelley Road

Orlando, FL 32831-2518

Re: Donna M Goemer; RFA No. 17-1194
Dear Mr. Washington:

Your letter dated December 14, 2016 is the first correspondence we have received from you
regarding Ms. Goemer following our letter to her dated July 28, 2016,

Your question regarding Judge Egan is being addressed by separate correspondence Be advised
that under Article V, Section 12 of the Florida Constitution, complaints against sitting judges are
within the exclusive jurisdiction of the Judicial Qualiiications Commission, P.O. Box 14106
Tallahassee, FL 32317.

Sincerely,

"F-'”“’/»‘C§g.....©`,(,.

Theodore P. Littlewood Jr., Bar Counsel
Attomey Consumer Assistance Program
ACAP Hotline 866-352-0707

~ Case 6:18-cv-01915-GKS-KRS Document 1.. 1Filed.11/O7/18 Page 134 of 188 Page|D 134

,_ A£éH/A/)< 10

     

»s_
a`?
.;-

        

s‘rATE 01-' FLORlDA
110~. mem MAR>< JUD|C|AL OUAL|F|CAT|ONS COMM|SS|ON

CHA|R

Ho~, JAMES A_ R._,,.,, PosT oFFlcr-: Box 14106

"‘¢E'°""*'" TALLAHASSEE. FLORlDA 32317
1550) 483-1531

January 25, 2017

James Edward Washington
DC# 197 574-E21365
Madison Corr. Inst.

382 S.W. MCI Way
Madison, Fl 32340

Re: Docket No. 1 7-040; Egan

Dear Mr. Washington:

M|CHAEL L. SCHNEIDER
EXECU lVE DIREC"IDR
GENERAL COUNSEL

ALEXANDER J. WILL|AMS
ASS|STANT GENERAL COUNSEL

The Commission has received your complaint The Investigative
Panel of the Commission meets approximately every six weeks. At the
next meeting, the Panel Will evaluate your complaint to determine
whether your concerns fall Within the Commission’s jurisdiction, and

if so, whether they merit further review

Thank " you `for bringing this matter to the Commission’s

attention.
Sincerer yours,
Alexander J. Williams
Assistant General Counsel
AJW/mc

lnquiries by the Commission are confidential pursuant to Ar!. V, Sec ]2(0)(4) of the Florida

Constitution and Rule 2. 420, Florida Rules ofJudicial Administmtion.

\~

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 135 of 188 Page|D 135
1 MP£?\_/A/X 10

STATE OF FLOR|DA

  

Ho~. 1005-m MARX JUD|C|AL OUAL| FlCAT|ONS COMM |SS|ON M¢cHAE._ 1_.5011~5101;11
CHA¢R EXECUT|VE DlRECTOR
GEN COUNSEL
HoN. JAMES A. RurH POST OFF|CE BOX l 4 l 06 ERAL
vlcE - CHAlR TALLAHASSEE. FLOR|DA 323 | 7 Al_ExANoER J. wrl-uAMS
(850) 455_ j 53 l AsslsrANr GENERAL couNsEL

February 27, 2017

James Edward Washington
DC# 197574-E21365
Madison Corr. Inst.

382 S.W. MCI .Way
Madison, Fl 32340

Re: Docket No. 1 7-040; Egan
Dear Mr. Washington:

The Investigative Panel of the Commission has completed its
review of your complaint in the above matter and has determined, at
its most recent meeting, that the concerns you have expressed are not
allegations involving a breach of the Code of Judicial Conduct
warranting further action by the Commission but are matters for
review through the normal court process.

The purpose of the Commission is to determine the existence of
judicial misconduct and disability as defined by the Constitution and
the laws of the State of Florida. If such misconduct or disability is
found, the Commission can recommend disciplinary action to the
Florida Supreme Court.~ The Commission has found no basis for
further action on your complaint that therefore has been dismissed.

Sincerely yours,

 

Alexander J. Williams
Assistant General Counsel

AJW/mc

inquiries by the Commission are confidential pursuant to Art. V, Sec 12(0)(4) of the Florida
Comtituiion and Rule 2.420, Florida Rules of Judicial Administra!ion.

011/Name 6:18-cv-01915-GKS-KRS Documen.t 1 ,Filed 11/07/18 ,£ago%egi@ of 188 Page|D 136
'»" '1 _ ,,, Mr./AMJQ 1
Stinigjray phone tracker

Frcm Wikipedia, the free encyclopedia

T he StingRay is an IMSI-catcher, a controversial cellular phone 1~'~'~"““" ‘ "” m i"

surveillance device, manufactured by Harris Corporation.[z] Initially §
developed for the military and intelligence community, the StingRay
and similar Harris devices are in widespread use by local and state §
l law enforcement agencies across the United States and possibly
covertly in the United Kingdom. Stingray has also become a

generic name to describe these kinds of devices.m

 

 

A"s}i'rlgr§§&e'vi¢é112013, 111111111'1§
Contents

 

trademark submission.[l]

l l Technology
l l.l Active mode operations
l 1.2 Passive mode operations
l 1.3 Active (cell site simulator) capabilities
l 1.3.1 Extracting data from internal storage
l 1.3.2 Writing metadata to internal storage
l 1.3.3 Forcing an increase in signal
transmission power
l 1.3.4 Forcing an abundance of signal
transmissions
- 1.3.5 Tracking and locating
l 1.3.6 Denial of service
1.3.7 Interception of communications content
l 1.4 Passive capabilities
l 1.4.1 Base station (cell site) surveys
2 Usage by law enforcement
l 2.1 In the United States
l 2.2 Outside the United States
3 Secrecy
4 Criticism '
§ l 4.1 Counter 'S'h'ngRay" and Anti-spy devices
5 See also 1
l 6 References
7 Further reading

 

 

 

Technology

The StingRay is an IMSI-catcher with both passive (digital analyzer) and active (cell site simulator)
capabilities When operating in active mode, the device mimics a wireless carrier cell tower in order to

4 force all nearby mobile phones and other cellular data devices to connect to it.[4][5][6]

htlpsdlen.wikipedia.orglwiki/Sti ngrayJ)hone_tracl<er 1/10

` ` g 1 |D 137
611/2111`11,318€ 6:18-cv-01915-GKS-KRS D§g§igp§gte],ad@|_epikpp%%{e]k§w%a e a37 of 188 Page

The StingRay family of devices can be mounted in vehicles,[5] on airplanes, helicopters and unmanned
aerial vehicles.m Hand-carn`ed versions are referred to under the trade name KingFish.[s]

Active mode operations }4,0,0,5;\/9/)/ 10

1. Extracting stored data such as Intemational Mobile Subscriber Identity ("IMSI") numbers and

13100001110 serial Number ("EsN"),l91
. Writing cellular'protocol metadata to internal storage

. Forcing an increase in signal transmission power,[]°]

. Forcing an abundance of radio signals to be transmitted
. lnterception of communications content

. Tracking' and locating the cellular device user,[4]

. Conducting a denial of service attack

. Encryption key extraction.[l n

. Radio j amming for either general denial of service purposes[lz] or to aid in active mode protocol
rollback attacks

\DOO\\O\Ud-LL)JN

Passive mode operations

1. conducting base station surveys, which is the process of using over-the-air signals to identify
legitimate cell sites and precisely map their coverage areas

Active (cell site simulator) capabilities

In active mode, the StingRay will force each compatible cellular device in a given area to disconnect from
its service provider cell site (e.g., operated by Verizon, AT&T, etc.) and establish a new connection with the
StingRay.[l?’] In most cases, this is accomplished by having the StingRay broadcast a pilot signal that is
either stronger than, or made to appear stronger than, the pilot signals being broadcast by legitimate cell

sites operating in the area.[l4] A common function of all cellular communications protocols is to have the
cellular device connect to the cell site offering the strongest signal. StingRays exploit this function as a
means to force temporary connections with cellular devices within a limited area.

Extracting data from internal storage

During the process of forcing connections from all compatible cellular devices in a given area, the StingRay
operator needs to determine which device is a desired surveillance target This is accomplished by
downloading the IMSI, ESN, or other identifying data ii'om each of the devices connected to the
StingRay.[9] In this context, the IMSI or equivalent identifier is not obtained ii'om the cellular service

provider or from any other third-party. The StingRay downloads this data directly from the device using
radio waves.

In some cases, the IMSI or equivalent identifier of a target device is known to the StingRay operator
beforehand. When this is the case, the operator will download the IMSI or equivalent identitier from each

device_"as it connects to the StingRay.[lS] When the downloaded lMSI matches the known lMSI of the
desired target, the dragnet will end and the operator will proceed to conduct specific surveillance operations

on just the target device.[le]

hitps'J/en.wikipedia.orgMiki/Sti ngray_phone_tracker 2l10

§

` 8 Pa e 138 of 188 Page|D 138
6/1,2@@8€ 6:18-cv-01915-GKS-KRS D%%pgpgyepqgnél“ac|:gegwili¥&%%weemyglopeda

In dther cases the IMSI or equivalent identifier of a target is not known to the StingRay operator and the
goal of the surveillance operation is to identify one or more cellular devices being used in a known area.m]

For example, if visual surveillance is being conducted on a group of protestors,[ls] a StingRay can be used
to download the IMSI or equivalent identifier from each phone within the protest area. After identifying the
phones, locating and tracking operations can be conducted, and service providers can be forced to turn over
account information identifying the phone users

Writing metadata to internal storage h_7;4;,0,0_5(/`[)/){ m

Forcing an increase in signal transmission power

Cellular telephones are radio transmitters and receivers much like a walkie-talkie. However, the cell phone
only communicates with a "repeater" inside a nearby cell tower installation At that installation the devices
take in all cell calls in its geographic area and repeat them out to other cell installations which repeat the
signals onward to their destination telephone (either by radio or land-line wires). Radio is used also to
transmit a caller's voice/data back to the receiver's cell telephone The two-way duplex phone conversation
then exists via these interconnections

To make all that work correctly, the system allows automatic increases and decreases in transmitter power
(for the individual cell phone and for the tower repeater, too) so that only the minimum transmit power is
used to complete and hold the call active, "on," and allows the users to hear and be heard continuously
during the conversation The goal is to hold the call active but use the least amount of transmit power,
mainly to conserve batteries and be efficient The tower system will sense when a cell phone is not coming
in clearly, and will order the cell phone to boost transmit power. The user has no control over this boosting;
it may occur for a split second or for the whole conversation If the user is in a remote location the power
boost may be continuous In addition to carrying voice or data, the cell phone also transmits data about
itself automatically, and that is boosted or not as the system detects nee . ‘

Coding of all transmissions allows two nearby cell user users no cross talk or interference between the two
(this coding is not encryption, which is another, different coding). The boosting ofpower, however, is
limited by the design of the devices to a maximum setting. The standard systems are not "high power" and
thus can be overpowered by clandestine systems using much more boosted power that can then take over a
user's cell phone. If overpowered that wa , a cell phone will not indicate the` change due to the clandestine
radio being programmed to hide itself nom normal detection The ordinary user can not know if their cell
phone is captured via overpower boosts or not, (There are other ways of clandestine capture that need not
overpower, too.)

'Just as a person shouting drowns out someone whispering, the boost in RF watts of power into the cell
telephone system can overtake and control that system_in total or only a few, or even only one,
conversation This strategy only requires more RF Watts of power, and thus it is more simple than other
types of clandestine controls Power boosting equipment can be installed anywhere there can be an antenna,
including in a vehicle, perhaps even in a vehicle on the move. Once a clandestine boosted system takes
control, any manipulation is possible from simple recording of the voice or data to total blocking of all cell
phones in the geographic area.

Forcing an abundance of signal transmissions

hitps:llen.wikipedia.orgfwikil$tingray_pmne__tracker 3/10

\

` 139 Of 188 Pa e|D 139
.6/1/£@8€ 6218-CV-01915-GKS-KRS D%Q%U€pg&élkacl:él@%£;%g?£§eeeac@}§§pecna Q

'Ira'cking'and locating
;MréA/aar rir1 o

A StingRay can be used to identify and track a phone or other compatible cellular data device even While
the device is not engaged in a call or accessing data services

Denial of service

The FBI has claimed that when used to identify, locate, or track a cellular device, the StingRay does not
collect communications content or forward it to the service provider.[lg] Instead, the device causes a

disruption in service.[zo] Under this scenario, any attempt by the cellular device user to place a call or access
data services will fail while the StingRay is conducting its surveillance

lnterception of communications content

By way of software upgrades,[l 11[21] the StingRay and similar Hanis products can be used to intercept GSM
communications content transmitted over-the-air between a target cellular device and a legitimate service
provider cell site. The StingRay does this by way of the following man-in~the-middle attack: (1) simulate a
cell site and force a connection horn the target device, (2) download the target device's IMSI and other
identifying information (3) conduct "GSM Active Key Extraction"[l 1] to obtain the target device's stored
encryption key, (4) use the downloaded identifying information to simulate the target device over-the-air,
(5) while simulating the target device, establish a connection with a legitimate cell site authorized to
provide service to the target device, (6) use the encryption key to authenticate the StingRay to the service
provider as being the target device, and (7) forward signals between the target device and the legitimate cell
site while decrypting and recording communications content

The "GSM Active Key Extraction"[ll] performed by the StingRay in step three merits additional
explanation A GSM phone encrypts all communications content using an encryption key stored on its SIM

card with a copy stored at the service provider.[zz] While simulating the target device during the above
explained man-in-the-middle attack, the service provider cell site will ask the StingRay (which it believes to

be the target device) to initiate encryption using the key stored on the target device.[23] Therefore, the
StingRay needs a method to obtain the target device's stored encryption key else the man-in-the-middle
attack will fail. '

GSM primarily encrypts communications content using the A5/1 call encryption cypher. In 2008 it was
reported that a GSM phone's encryption key can be obtained using $1,000 worth of computer hardware and

30 minutes of cryptanalysis performed on signals encrypted using A5/1.[24] However, GSM also supports
an export weakened variant of A5/l called A5/2. This weaker encryption cypher can be cracked in real-

time.[zz] While A5/ 1 and A5/2 use diH`erent cypher strengths, they each utilize the same underlying
encryption key stored on the SIM card.[23] Therefore, the StingRay performs "GSM Active Key

Extraction"[ll] during step three of the man-in-the-middle attack as follows: (1) instruct target device to use
the weaker A5/2 encryption cypher, (2) collect A5/2 encrypted signals ii'om target device, and (3) perform

cryptanalysis of the A5/2 signals to quickly recover the underlying stored encryption key,[z$] Once the
encryption key is obtained, the StingRay uses it to comply with the encryption request made to it by the

service provider during the man-in-the-middle attack.[25]

httsz/en.wikimma.orgfwiki/Stingray_phone_tracker 4/10

§

6/1/20,1§30 6:13-0v-01915-GKS-KRS Daegn§gn;lna§iledig§getg?i;§ee£gggg§O' Of 188 PaoelD 140

Passive 'ca abilities ' -~» -
' p AV/OHJA/% 110

In passive mode, the StingRay operates either as a digital analyzer, which receives and analyzes signals
being transmitted by cellular devices and/or wireless carrier cell sites, or as a radio jamming device, which
transmits signals that block communications between cellular devices and wireless carrier cell sites By
"passive mode," it is meant that the StingRay does not mimic a wireless carrier cell site or communicate
directly with cellular devices

Base station (cell site) surveys

A StingRay and a test phone can be used to conduct base station surveys, which is the process of collecting
information on cell sites, including identification numbers signal strength, and signal coverage areas When
conducting base station surveys the StingRay mimics a cell phone while passively collecting signals being
transmitted by cell sites in the area of the StingRay.

Base station survey data can be used to further narrow the past locations of a cellular device if used in
conjunction with historical cell site location information ("HCSLI") obtained from a wireless carrier.
HCSLI includes a list of all cell sites and sectors accessed by a cellular device, and the date and time each
access was made. Law enforcement will often obtain HCSLI from wireless carriers in order to determine
Where a particular cell phone was located in the past. Once this information is obtained, law enforcement
will use a map of cell site locations to determine the past geographical locations of the cellular device.

However, the signal coverage area of a given cell site may change according to the time of day, weather,
and physical obstructions in relation to where a cellular device attempts to access service. The maps of cell
site coverage areas used by law enforcement may also lack precision as a general matter. F or these reasons,
it is beneficial to use a StingRay and a test phone to map out the precise coverage areas of all cell sites
appearing in the HCSLI records This is typically done at the same time of day and under the same weather
conditions that were in effect when the HCSLI was logged. Using a StingRay to conduct base station
surveys in this manner allows for mapping out cell site coverage areas that more accurately match the
coverage areas that were in effect when the cellular device was used.

Usage by law enforcement
In the United States

The use of the devices has been frequently funded by grants from the Department of Homeland Security.[26]
The Los Angeles Police Department used a Department of Homeland Security grant in 2006 to buy a
StingRay for "regional terrorism investigations". However,according to the Electronic Frontier Foundation,

the "LAPD has been using it for just about any investigation imaginable."m]

In addition to federal law enforcement, military and intelligence agencies StingRays have in recent years
been purchased by local and state law enforcement agencies According to the American Civil Liberties
Union, 42 law enforcement agencies in 17 states own StingRay technology In November 2014, Slate
reported that at least 46 state and local police departments from Sunrise, Florida, to Hennepin County,
Minnesota, use cell-site simulators, with a price-tag of US$16,000 to more than US$125,000 for each

httsz/en.wikipediaorglwiki/Stingray_phone_tracker 5/10

o ` 141
6/1/2€®@18€ 6:18-cv-01915-GKS-KRS D§gg¢i§p§gte]rad@[ejqkwgz`é]fr§een@pqe 1341 of 188 Page|D
unit.[zs] 111"2015, it was reported that the Baltimore Police Department's frequency in using the device was

"inexplicably high".[zg] In some States, the devices are made available to local police departments by state
surveillance units The federal government funds most of the purchases with anti-terror grants

ln 2006, Harris employees directly conducted wireless surveillance using StingRay units on behalf the Palm
Bay Police Department _ where Harris has a campus[30] - in response to a bomb threat against a middle
school. The search was conducted without a warrant or Judicial oversight.B11[32][33][34]

Outside the United States _V /WP£%/Zl/)( 10

Privacy lnternational and 771e Suna’ay Times reported on the usage of StingRays and IMSI-catchers in
Ireland, against the Irish Garda Siochana Ombudsman Commission (GSOC), which is an oversight agency

of the Irish police force Garda Siochéna.[351[36]

On June 10, 2015 the BBC reported on an investigation by Sky News[37][38] about possible false mobile
phone towers being used by the London Metropolitan Police. Commissioner Bemard Hogan-Howe refused
comment

Secrecy

\/\ The increasing use of the devices has largely been kept secret from the court system and the public.[zg] In
2014, police in Florida revealed they had used such devices at least 200 additional times since 2010 without

disclosing it to the courts or obtaining a warrant.[z] The American Civil Liberties Union has filed multiple
requests for the public records of Florida law enforcement agencies about their use of the cell phone

tracking devices[39]

§§ Local law enforcement and the federal government have resisted judicial requests for information about the

use of stingrays, refusing to turn over information or heavily censorng it.[40] In June 2014, the American
Civil Liberties Union published information from court regarding the extensive use of these devices by

local Florida police.[41] After this publication, United States Marshals Service then seized the local police’s
surveillance records in a bid to keep them from corning out in court.[42]

N In some cases, police have refused to disclose information to the courts citing non-disclosure agreements
signed with Harris Corporation.[4°][43][44] The FBI defended these agreements saying that information

about the technology could allow adversaries to circumvent it.[43] The ACLU has said "potentially
unconstitutional government surveillance on this scale should not remain hidden from the public just

because a private corporation desires secrecy. And it certainly should not be concealed from judges"[z]

In 2015 Santa Clara County pulled-out of contract negotiations with Harris for StingRay units, citing
onerous restrictions imposed by Ham`s on what could be released under public records requests as the
reason for exiting negotiations.[45]

Criticism

httpsJ/en.wikipedia.orywikilStingray_phone_tracker 6/10

0

611/mass 6:18-0v-01915-GKS-KRS Dnasraaote$aa§iledri&d§?.é¥§ee£aus£$Z 01188 PaoelD 142

In recent years legal scholars, public interest advocates legislators and several members of the judiciary
have strongly criticized the use of this technology by law enforcement agencies Critics have called the use
of the devices by government agencies warrantless cell phone tracking, as they have frequently been used

without informing the court system or obtaining a warrant.[z] The Electronic Frontier Foundation has called
the devices “an unconstitutional, all-you~can-eat data buffet.”[46]

In June 2015, WNYC Public Radio published a podcast with Daniel Rigmaiden about the StingRay

device.[47] ,
_ 490wa . 101
Counter "StrngRay" and Anti-spy devices

In the wake of StingRay's reveal to the public on 2016, a counter government movement by cyber privacy
and security professionals began to look into ways to working against the StringRay and it's functions

John McAfee, a pioneer to Cyber security and an architect to the first commercial anti-virus program may
have lead a team to developing the first device that is capable of thwarting the StringRay's capability on
targeted phones As mentioned in his team's webpage and app description section (D-Vasive (https://play. go
ogle.com/store/apps/details?id=com.Dvasive&hl=en)) "D-Vasive helps protect your privacy from invasive
apps by alerting you when an application is trying to spy on you using your phone's camera, microphone,
bluetooth or WiFi connections D-Vasive also lists running and installed apps that have access to tracking
your location D-Vasive also allows you to lock down your device's hardware to prevent other apps nom
accessing your hardware without your knowledge."

It is expected for a wider range of cyber privacy and civil security development teams to release more or
similar counter devices against the stingray and similar operations

See also

l Cellphone surveillance

Mobile phone tracking

Kyllo v. United States (lawsuit re thermal image surveillance)

United States v. Davis (2014) found warrantless data collection violated constitutional rights, but
okayed data use for criminal conviction, as data collected in good faith

l Evil Twin Attack

References

l. "Notice, Acceptance, Renewal". Harris/US PTO. Retrieved 23 January 2016.

2. Zetter, Kim (2014-03-03). "Florida Cops' Secret Weapon: Warrantless Cellphone Tracking". Wired. com.
Retrieved 2014-06-23.

3. Gallagher, Ryan (September 25, 2013). "Meet the machines that steal your phone’s data". Ars Technica (Condé
Nast). Retrieved August 22, 2014.

4. Valentino-Devries, Jen (Sep 22, 2011). "‘Stingray’ Phone Tracker Fuels Constitutional Clash". The Wall Street
Journal. Retrieved Aug 22, 2014.

5. Harris WPG (November 29, 2006). "StingRay Cell Site Emulator Datasheet". Archived from the original (PDF)
on August 29, 2014. Retrieved August 29, 2014.

6. Harris WPG (November 29, 2006). "StingRay Cell Site Emulator Datasheet". Archived from the original on
August 29, 2014. Retrieved August 29, 2014.

https://en.wikipedia.orgfwiki/Sti ngray_phone_tracker 7/10

d

311/206388€ 6218-CV-01915-GKS-KRS [%OCU;$W£N Filed 11/O7/1686m|§’y§l9p%d%43 Of 188 Page|D 143

0/X 10

'7. Harris WPG. (Aug. 25, 2008). Hanis 'narélessrr_a_'o ucs camp caralog, available ar

10.

ll.

12.

13.

14.

15.

https://www.documentcloud.org/documents/128263l-08-08-25-2008-harris-\111ire1ess-products-group.htrnl [PDF p.
4] (last accessed: Aug. 29, 2014), archived from original at
http://egov.ci.miami.tl.us/Legistarweb/Attachments/48000.pdf [PDF p. 4] (last accessed: Mar. 8, 2011) (Airborne
DF Kit CONUS for StingRay)

. Harris WPG. (Nov. 29, 2006). KingFish, KingFish GSM S/W, Pocket PC GSM S/W & Training Sole Source

Justitication for Florida, available at https://www.documentcloud.org/documents/l282625-06-11-29-2006-harris-
kingfish-sole-source.html [PDF p. 1] (last accessed: Aug. 29, 2014), archived from original at
http://egov.ci.miami.fl.us/Legistarweb/Attachments/34768.pdf [PDF p. l] (last accessed: Aug. 29, 2014) ("The
KingFish system is the only man-portable battery powered CDMA & GSM Interrogating, Active Location, and
Signal Information Collection system currently available ").

. United States v. Rigmaiden, CR08-814-P1-lX-DGC, Dkt. #0674-1 [Declaration by FBI Supervisory Agent

Bradley S. Morrison], 11 5, p. 3 (D.Ariz., Oct. 27, 2011), available at

https ://www.documentcloud.org/documents/ 12826 l 9-1 1~10-17-201 l-u-s-v-rigmaiden-crOS-8 1 4-phx-dgc.html
[PDF p. 3] (last accessed: Aug. 30, 2014) ("During a location operation, the electronic serial numbers (ESNs) (or
their equivalent) from all wireless devices in the immediate area of the FBI device [(i.e., the StingRay)] that
subscribe to a particular provider may be incidentally recorded, including those of _innocent, non-target devices.").
Florida v. J ames L. Thomas, No. 2008-CF-3350A, Suppression Hearing Transcript RE: Harris StingRay &
KingFish [testimony of Investigator Christopher Corbitt], p. 17 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https ://www. documentcloud.org/docmnents/l 28261 8- 1 0~08-23-2010-fl-v-thomas-2008-cf-3350a.html
[PDF. p. 17] (last accessed: Aug. 30, 2014) ("[O]nce the equipment comes into play and we capture that handset,
to make locating it easier, the equipment forces that handset to transmit at full power.")

Drug Enforcement Administration. (Aug. 29, 2007). FY2011 FEDERAL A?PROPRIATIONS REQUESTS [Sole
Source Notice of Harris StingRay FishHawk GSM encryption key extraction and intercept upgrade], available at
https://www.documentcloud.org/documents/1282642-07-08-29-2007-dea-purchase~of-stingray-fishhawk.html
[PDF p. 1] (last accessed: Aug. 30, 2014), archived from original at https://www.fbo.gov/index?
s=opportunity&mode=form&id=9aa2169a324ae7a1a747c2ca8f540cb3&tab=core&_cview=O (last accessed: Aug.
30, 2014). ("The Harris StingRay system w/FishHawk GSM lntercept S/W upgrade is the only portable standard
+ 12VDC powered over the air GSM Active Key Extraction and lntercept system currently available.")

Hennepin County, MN. (Feb. 2, 2010). FY2011 FEDERAL APPROPRIATIONS REQUESTS [Cellular _
Exploitation System (Kingflsh) ~ $426,150], available at https://www.docurnentcloud.org/documents/ 1282634-10-
02-02-2010-kingfish-appropriations-request.html [PDF p. 6] (last accessed: Aug. 30, 2014), archived from
original at

, http://board.co.hennepinmnus/sirepub/cache/246/5hnnteqb5wro1tl4oyplzrqo/l0628008302014015243634.PDF

[PDF p. 6] (last accessed: Aug. 30, 2014) ("The system acts as a mobile wireless phone tower and has the
capability to... deny mobile phones service.").

Florida v. J ames L. Thomas, No. 2008-CF-3350A, Suppression Hearing Transcript RE: Harris StingRay &
KingFish [testimony of Investigator Christopher Corbitt], p. 12 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https://www. documentcloud.org/documents/ 1282618-10-08-23-2010-fl-v-thomas-2008-cf-3350a.html
[PDF. p. 12] (last accessed: Aug. 30, 2014) ("In essence, we emulate a cellphone tower. so just as the phone was
registered with the real verizon tower, we emulate a tower; we force that handset to register with us.").

Hardman, Heath (May 22, 2014). "THE BRAVE NEW WORLD OF CELL-SITE SIMULA'I`ORS". Albany Law
School: 11~12. doi:lO.2139/ssm.2440982. Retrieved Aug 24, 2014. "For a cell-site simulator operator to induce a
cellphone to camp on his or her cell-site simulator (CSS), all he or she needs to do is become the strongest cell in
the target cellphones preferred network."

Florida v. J ames L. Thomas, No. 2008-CF-3350A, Suppression Healing Transcript RE: Harris StingRay &
KingFish [testimony of Investigath Christopher Corbitt], p. 13 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https://www.documentcloliil§org/documents/ 128261 8-10-08-23-2010-fl-V~thomas-2008-cf-3350a.html
[PDF. p. 13] (last accessed: Aug. 30, 2014) ("The equipment will basically decode information from the handset
and provide certain unique identifying information about the handset, being a subscriber identity and equipment
identity.... We compare that with the information provided from Verizon to insure that we are looking at the
correct handset.").

httpSJ/en.wikipedia.orglwikl/Sti ngray_phone__tracker 8/10

w 020 w Stinng l f F¢ cyfmdia
~ . .~ . ' %e of 188 Page|D 144
Cas[£é@lg[gi@Vl@lMEd@d§tBeléEli§)nBitqs' Wllfafmg,zjz`@an@i£z§ in e area, when it comes across that handse

the one that we're looking for, for the information that we put into the box -- then it will hang onto that one z
allow us to direction find at that point." .

17. In the Matter of The Application of the United States of Arnerica for An Order Authorizing the Installation a

18.

19.

20.

2l.

22.
23.
24.
25.
26.
27.
28.

29,

30.

31.

32.

33.

34.

3

Ll|

Use of a Pen Register and Trap and Trace Device, 890 F. Supp. 2d 747, 748 (S.D. Tex. 2012) (Law enforcen
sought to use StingRay "to detect radio signals emitted from wireless cellular telephones in the vicinity of thl
[Subject] that identify the telephones (e.g., by transmitting the telephone’s serial number and phone number).
so the "[Subject's] Telephone can be identified." (quoting order application)).
Etirdt')gh, Fruzsina (Jun 13, 2014). "Are Chicago Police Spying on Activists? One Man Sues to Find Out".
Mother Jones. Retrieved Aug 24, 2014. "Martinez, who works in the software industry, first wondered about
police surveilling his phone in 2012 while he was attending the NATO protests 'I became suspicious because
was really difficult to use our phones[.]"'
United States v. Rigrnaiden, CR08-814-PHX-DGC, Dkt. #0674-1 [Declaration by FBI Supervisory Agent
Bradley S. Morrison], 11 4, p. 2-3 (D.Ariz., Oct. 27, 2011), available at .
https://www.documentcloud.org/documents/l282619- l 1- 10- 1 7-201 1 -u-s-v-rigrnaiden-cr08-8 l 4-phx-dgc.html
[PDF pp. 2-3] (last accessed: Aug. 30, 2014) ("[T]he [][StingRay] used to locate the defendant’s aircard did n
capture, collect, decod_e, view, or otherwise obtain any content transmitted from the aircard, and therefore was
unable to pass any information from the aircard to Verizon Wireless.").
United States v. Rigmaiden, CR08-814~PHX~DGC, Doc. #723, p. 14 (D.Ariz., Jan. 5, 2012) (Noting governrn
concession that the StingRay "caused a brief disruption in service to the aircard.").
Harris WPG. (Aug. 25, 2008). Harris Wireless Products Group catalog, available at
https://wwwdocumentcloud.org/docurnents/128263 l-08-08-25-2008-hards-wireless-products-group.htrnl [PDl
4] (last accessed: Aug. 29, 2014), archived from original at
http://egov.ci.miami.fl.us/Legistarweb/Attachments/48000.pdf [PDF p. 4] (last accessed: Mar. 8, 2011) (GSM
Software lntercept Package for StingRay and StingRay II)
Green, Matthew. "On cellular encryption". A Few Thoughts on Cr}ptographz‘c'Engineering. Retrieved Aug 29,
2014. '
Barkan, Elad; Biham, Eli; Keller, Nathan. "Instant Ciphertext-Only Cryptanalysis of GSM Encrypted
Communications" (PDF): 12-13. "
Schneier, Brude. "Cryptanalysis ofA5/1". Schneier on Securizy. Retrieved Aug 29, 2014.
Id.
'-'Police use cellphone spying device". Associated Press 2014-05-30, Retrieved 2014-06-23.
Campbell, John (2013-01-24). "LAPD Spied on 21 Using StingRay Anti-Terrorism Tool". LA Weekly. Retrieve
2014-06-23.
Klonick, Kate (2014-11-10). "Stingrays: Not Just for Feds! ". Slate Magazine (The Slate Group, a Graham
Holdings Company). Retrieved 2014-11-13.
Fenton, Justin (April 20, 2015). "Baltimore Police say Stingray phone tracking use exceeds 25,000 instances".
The Baltimore Sun. Retrieved April 20, 2015. "David Rocah, a staff attorney with the American Civil Liberties
Union of Maryland, said the 25,000 figure seemed "inexplicably high.""
Nail_, Derrol (23 February 2015). "Harris Corporation opens new tech center in Palm Bay". myfoxorlando.com.
_WOFL, Fox Broadcasting Company. Retrieved 4 April 2015.
Farivar, Cyrus (25 February 2015). "Powerful "stingrays" used to go after 911 hangup, ATM burglary". Ars
Technica. Retrieved 25 March 2015.."...Pa1m Bay Police Department simply borrowed a stingray directly from i
manufacturer, the Harris Corporation_located down the road in Melbourne, Florida-to respond to a 2006 bom
threat at a school, absent any judicial oversight."
Detective M. J. Pusatere. "03.05.2014 PBPD Stingray Records (Bates Stamped) redacted" (PDF). aclu.org. Palrr
Bay Police Department, American Civil Liberties Union. p. 3. Retrieved 24 March 2015. b
Aaronson, Trevor (23 February 2015). "ACLU Releases Florida StingRay Documents". fcir. org. Florida Center
for Investigative Reporting. Retrieved 4 April 2015.
Rivero, Daniel (18 March 2015). "It’s now a trend: third court orders the release of phone-tracking Stingray
docurnents". jilsz'on.net. Fusion. Retrieved 4 April 2015. '
. Mooney, John (9 February 2014). "GSOC under'high-tech surveillance". -The Sunday Times.

1 httpsi/en.wikipediarorg'wikilStingray_ohme_tracker

{

meese 6:18-cv-01915-GKS-Knsns 0061119§1111131§1€100111911118¢08%01;114§101 188 PHQ€'D 145

A/FF€X/a//\; ll 10 h

L_|_M_z_:m seconer ln.ze.rs a:oo PM

TURNS 0UT POLICE STINGRAY SPY TO0LS CAN
INDEED RECORD CALLS

11

' *`\" “1'~ * aero ~.\»"' .1

1

' f
,1\.1.;¢

¢-‘».:r
""*~'-';-j.rm 1-1-

 

BETTY |MAGES

TH E F r-: n s RAL s ovE n N M E Nr has been fighting hard for years to hide details
about its use of so-called stingray surveillance technology from the public.

The surveillance devices simulate cell phone towers in order to trick
nearby mobile phones into connecting to them and revealing the phones’

httpsdlwww.wired.com/2015/10lstingray-govemment-spy-too|s-can-record-ca||s-new-docum ents-conli rml 1l13

61`1121£1`668€ 616 C\/ 61916 GKS KR$rrrMthrtL@éBig?ay51'60$11]61{191?11119111§99£11€191§§ 188 Page'D 146
locations »AFPEA/D/ x 10

Now documents recently obtained by the ACLU confirm long-held

."l l 11 * 1 `I 11 F `l'

SUBSCR|BE

 

intercepting the content of voice and text communications The
documents also discuss the possibility of flashing a phone’s firmware “so
that you can intercept conversations using a suspect’s cell phone as a
bug.”

The information appears in a 2008 guideline prepared by the Justice
Department to advise law enforcement agents on when and how the
equipment can be legally used.

The American Civil Liberties Union of Northern California obtained the
mm (.pdf) after a umw involving a two-year-old
public records request. The documents include not only policy guidelines
but also templates for submitting requests to courts to obtain permission
to use the technology,

The DoJ ironically acknowledges in the documents that the use of the
surveillance technology to locate cellular phones “is an issue of some
controversy,” but it doesn’t elaborate on the nature of the controversy
Civil liberties groups have been fighting since 2008 to obtain information
about how the government uses the technology, and under What authority.

Local law enforcement agencies have used the equipment mms_timgs

insurer muhummaimns.amranant and have even memud.smsab.om
thngmm_gf_thgmhmy to obtain orders to use it. And they’ve

resorted to W to prevent groups like the ACLU from
obtaining documents about the technology,

Stingrays go by a number of different names including cell-site simulator,
triggerfish, IMSI-catcher, Wolfpack, Gossamer, and swamp box, according
to the documents They can be used to determine the location of phones,

https:/lwww.wired.coml2015/10/sti ngray-government-spy-too|s-can-record-cal|s-new-documents-connrml 2/13

`: . ' 183 Pa elD 147
l m,zaase 616-6v-01915-eKS-KRa,m%aaasmgmy351'1609$%11%;1%€¢£.,6 168111§5%1 6

computers using open wireless networks and PC wireless data cards also
known as air cards '

#/FzA/A/)€ 10

The devices generally the size of a suitcase, work by emitting a stronger
signal than nearby towers in order to force a phone or mobile device to
connect to them instead of a legitimate tower. Once a mobile device
connects the phone reveals its unique device ID, after which the stingray
releases the device so that it can connect to a legitimate cell tower,
allowing data and voice calls to go through. Assistance from a cell phone
carrier isn’t required to use the technology, unless law enforcement
doesn’t know the general location of a suspect and needs to pinpoint a
geographical area in which to deploy the stingray. Once a phone’s general
location is determined, investigators can use a handheld device that
provides more pinpoint precision in the location of a phone or mobile
device-this includes being able to pinpoint an exact office or apartment
where the device is being used. '

In addition to the device ID, the devices can collect additional information.

“If the cellular telephone is used to make or receive a call, the screen of the
digital analyzer/cell site simulator/triggerfish would include the cellular
telephone number (MIN), the call’s incoming or outgoing status the
telephone number dialed, the cellular telephone’s ESN, the date, time, and
duration of the call, and the cell site number/sector (location of the
cellular telephone when the call was connected),” the documents note.

In order to use the devices agents are instructed to obtain a pen
register/trap and trace court order. Pen registers are traditionally used to
obtain phone numbers called and the “to” field of emails while trap and
trace is used to collect information about received calls and the “from”
information of emails

When using a stingray to identify the specific phone or mobile device a
suspect is using, “collection should be limited to device identifiers,” the
DoJ document notes “It should not encompass dialed digits as that would

httsz/www.wired.comlzm 5/1 Olstingray-government-spy-too|s-can-record-ca|ls-new-documents-corm rml 3/13

d

_ 6/1”1201@"JlSe 6:18'€\/'01915'(3}<3'}<3$1\1QLPlgéim§m1 pl;lloogg'l/n?d;;dli§eco£§g l§|%vdl'l§lzlc))f 188 Page|D 148

ce§.\ ngray S

entail surveillance on the calling activity of all persons in the vicinity of

the subject. Appg,\/@/ X 10 9

The documents add, however, that the devices “may be capable of
intercepting the contents of communications and, therefore, such devices
must be configured to disable the interception function, unless
interceptions have been authorized by a Title III order.”

Title III is the federal wiretapping law that allows law enforcement, with a
court order, to intercept communications in real time.

Civil liberties groups have long suspected that some stingrays used by law
enforcement have the ability to intercept the content of voice calls and
text messages But law enforcement agencies have insisted that the
devices they use are not configured to do so. Another controversial
capability involves the ability to block mobile communications such as in
war zones to prevent attackers from using a mobile phone to trigger an
explosive, or during political demonstrations to prevent activists from
organizing by mobile phone. Stingray devices used by mw

mmhg§gcmablmig§, but it’s not known how often or in what

capacity they have been used.

The documents also note that law enforcement can use the devices
without a court order under “exceptional” circumstances Most
surveillance laws include such provisions to give investigators the ability
to conduct rapid surveillance under emergency circumstances such as
when lives are at stake. Investigators are then to apply for a court order
within 24 hours after the emergency surveillance begins But according to
the documents the Do.J considers “activity characteristic of organized
crime” and “an ongoing attack of a protected computer (one used by a
financial institution or U.S. government) where violation is a felony” to be
considered an exception, too. In other words an emergency situation
could be a hack involving a financial institution.

“While such crimes are potentially serious they simply do not justify

https;llwww.wired.com/2015l101sti ngray-governm ent-spy~too| s-can- record- ca| |s-new-documents-conti rm/ 4/1 3

,;mzoaase ezls-cv-olels-oKs-Kasns mmasun§rays,lzlteadmlazéa&ml%@aelm&@f 188 PeQelD 149
' bypassing the ordinary legal processes that were designed to balance the
government’s need to investigate crimes with the public’s right to a
government that abides by the law,” Linda Lye, senior staff attorney for
the ACLU of Northern California, notes in a blog post about the

documents v ;6,661§7\!1)//\7 10

Another issue of controversy relates to the language that investigators use
to describe the stingray technology, Templates for requesting a court
order from judges advise the specific terminology investigators should
use and never identify the stingray by name. They simply describe the tool
as either a pen register/trap and trace device or a device used “to detect
radio signals emitted from wireless cellular telephones in the vicinity of
the Subject that identify the telephones.”

(

The ACLU has long accused the government of misleading judges in using
the pen register/trap and trace term-since stingrays are primarily used
not to identify phone numbers called and received, but to track the
location and movement of a mobile device,

Investigators also seldom tell judges that the devices collect data from all
phones in the vicinity of a stingray-not just a targeted phone_and can
disrupt regular cell service.

It’s not known how quickly stingrays release devices that connect to them,
allowing them to then connect to a legitimate cell tower. During the period
that devices are connected to a stingray, disruption can occur for anyone
in the vicinity of the technology

Disruption can also occur from the way stingrays force-downgrade mobile
devices from 3G and 4G connectivity to ZG if they are being used to
intercept the concept of communications

In order for the kind of stingray used by law enforcement to work for this
purpose, it exploits a vulnerability in the ZG protocol. Phones using ZG
don’t authenticate cell towers which means that a rogue tower can pass

httszvaw.wired.com/201SI10lstingray-government-spy-too|s-can-record-cal|s-new~documents-confi rml 5/13

1 6“"'2€3%13@ 6:ls-cv-olels-GKs-KRsrnmceummgiaySHQA¢MM&@¢B@G§\&WE$ 133 Page'D 150
` ' itself off as a legitimate cell tower. But because 3G and 4G networks have
fixed this vulnerability, the stingray will jam these networks to force
nearby phones to downgrade to the vulnerable ZG network to

communicate. Ap,g,g_,,/D/j( 10

“Depending on how long the jamming is taking place, there’s going to be
disruption,” Chris Soghoian, chief technology for the ACLU has told
WIRED previously “When your phone goes down to ZG, your data just goes
to hell. So at the very least you will have disruption of internet
connectivity. And if and when the phones are using the stingray as their
only tower, there will likely be an inability to receive or make calls.”

Concerns about the use of stingrays is growing. Last March, Senator Bill
Nelson (D-Florida) sent a letter to the FCC calling on the agency to
disclose information about its certification process for approving
stingrays and any other tools with similar functionality. N elson asked in
particular for information about any oversight put in place to make sure
that use of the devices complies with the manufacturer’s representations
to the FCC about how the technology works and is used.

Nelson also raised concerns about their use in a remarkable speech on the

https:l/www.wired.coml2015l10lstingray-government-spy-tools-can-record-ca||s-new-documents~confirm/ 6!13

j

' manage 6:ls-cv-olels-GKs-KRsurrmmummbglay§Nmsldam.%ét&a@alasj%@$ 188 PagelD 151
Sénate floor. The Senator said the technology “poses a grave threat to
consumers’ cellphone and Internet privacy,” particularly when law

1 enforcement agencies use them without a warrant.

The increased attention prompted the Justice Department this month to
release a new federal policy on the use of stingrays, requiring a warrant
any time federal investigators use them. The rules, however, mammg

mmlj§§_dgp_agmm§, which are among the most prolific users of the

technology and have been using them for years without obtaining a

warrant. M@,/¢j/X 10

#CELLPHUNES #GDVERNMENT SURVEILL»€\N|§ZEv #SPY|NE #ST|NGRAYS

V|EW CDMMENTS

  
 

BUS|NESS |NS|[JER

The sweatshirt designed by an Apple engineer that’s bring
manufacturing back to America.

t E c H l E FA N s
Now you can track your car using your smartphone

leTANT cHEcKMATE
Type in your name or anyone’s, this site is addicting

 

 

 

 

https'JIwww.wired.com/2015/10/stingray;government-spy-too|s-can-record-cal|s-nerw-documents-conirm/ 7/13

"_ `_,_,¢¢

* Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 152 of 188 Page|D 152

` /l“/OW£"/\[_(J/)< U-
LAW oFFIcEs oF

PUBLIC DEFENDER

sEVENTH JUDICIAL CIRCUIT JAI},\¢ES S~ PURDY
vBuc DEFENDER
FLAGLER, PUTNAM, ST. JOHNS & VOLUSlA COUNTIES

 

February 16, 2017

Mr. J ames Edward Washington
DC# 197574 - E21365

Madison Correctional lnstitution
382 S.W. MCI Way

Madison, FL 32340

Re: DCA Case Number 5D16-3743
Dear Mr. Washington:

l just received your letter. Thank you for the interesting research on police use of Sting Ray
equipment I note that your letter includes a court order from the March 9, 2016 hearing on your
motion in limine and motion to suppress I was already on it. Last week I asked the Court to
supplement with transcripts of various hearings in your case, and those supplements were
granted.

I expect it to take about a month before l receive the transcripts Once I receive them, l will have
to read and research the issues argued and presented to the trial court. I already have the trial
transcript and the record prepared by the circuit clerk of court. l hope you received the motion to
supplement and the supplemental designations we sent.

I have enclosed a copy of the Order granting supplementation As you can see from the order,
appellate attorneys can only raise on appeal matters that were actually considered by the trial
court. Also, appellate attorneys do not receive any “discovery.” Anything the trial attorneys may
have received that was not made part of the record in the circuit court can’t be considered on
appeal. Once I have all the supplements that were approved_, I will research and brief the case.

An appeal can be a long process Your case involves a trial and numerous hearings, so it could be
six months to a year after the briefs are all filed before the appeal is decided. This will require a
lot of patience on your part, but l will keep you informed of all developments and you will
receive a copy of all briefs filed by this Office or the Attomey General’s office.

 

Appellate Division, 444 Seabreeze Blvd., Suite 210, Daytona Beach, Florida 32118
Telephone: (386) 254-3758; Fax: (386) 254-3943

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 153 of 188 Page|D 153

WPFA/o/>‘('" 11

Page 2
February 16, 2017

Do not hesitate to write if you have any questions

Sincerely,

M//W%/%%

Ka Rollison Radtke
Assistant Public Defender

KRR/lw

Enclosure

* Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 154 of 188 Page|D 154

cceases 1a

PUBLIC DEFENDER

sEvENTH JUDICIAL cIRCIJIT JAII,WES S» PURDY
uBLlc DEFENBER
FLAGLER, PUTNAM, ST. JOHNS & VOLUSIA COUNTIES

 

March 14, 2017

Mr. James Washington

#197 574

Madison Correctional lnstitution
382 Southwest MCI Way
Madison, Florida 32340-4430
RE: DCA Case No. 5D16-3743
Dear Mr. Washington:

Thank you for your letter and your explanation. I am currently in the process of reading and
l researching your record on appeal and the trial transcript - over 1200 pages

I Will certainly continue to provide you with copies of everything that is filed on your behalf.
Sincerely,

Kathryn Rollison Radtke
Assistant Public Defender

KRR/lw

 

Appellate Division, 444 Seabreeze Blvd., Suite 210, Daytona Beach, Florida 32118
Telephone: (386) 254-3758; Fax: (386) 254-3943

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 155 of 188 Page|D 155

l¢.

APPE/\/z>/x 1s` ' "

information that minimizes Defendant’s involvement in this crime other than any information
contained within the discovery that was provided to the defense.
VI. Response to Section 6 of Defense’s Motion gRecords of Non-Witness or Declarant[
Other than the 911 caller, at this time, the State does not intend on using any other
statement by a “Non-Witness or Declarant” as evidence during trial. The State’s response to this

request is the same as contained within sections A through E of this Response.

VII. Response to Section 7 of Defense’s Motion (Inconsistent Documented Evidence)

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. Thus, it is unaware of any other documentary evidence that the defense does

not have that is inconsistent with the expected testimony

VIII. Response to Section 8 of Defense’s Motion 1Written or Oral Statements made by
State Witness[

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. This discovery includes inter alia, police reports, photographs, and a 91 l
call. The state is unaware of any Written, audio recorded, video recorded, video surveillance or

oral statement in existence that the State has that the defense does not have.

IX. Response to Section 9 of Defense’s Motion 1Dash Cam or Body Cam)

The State does not have any surveillance video; dash cam video; or body camera video of
this incident in its file. However, Officer John James does indicate in his deposition that he did
have a body camera during this incident The State has inquired about this body camera video.
This issue has been discussed at length in Court on multiple occasions The State has informed
this Court and Defendant and defense counsel that the Orlando Police Department does not have
a recording of this body camera video.

lnitially, for officer safety purposes the body camera was removed from Officer James’s

person and placed on a poll outside of the building to determine if the suspect, later determined

Page 205

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 156 of 188 Page|D 156

/ir@$?t/A/X 13

to be Defendant, was on the roof of the building. The body camera video was removed from the
poll and the footage was viewed. The footage did not show any suspect on the roof of the
building. F rom there, the body camera Was returned to Officer J ames and Officer J ames
determined the body camera to be operational. Officer J ames participated in the search for
Defendant in the ceiling rafters He was crawling in the rafters During the search, the body
camera either became unplugged or was not properly connected The Orlando Police
Department’s policy states that body camera video footage is destroyed after thirty (3 0) days if
the video contains no evidentiary value and a request is not made to maintain it for
documentation Since the initial footage did not show any person on the roof, and the body
camera was not functioning properly while Officer James was in the ceiling rafters and during

the apprehension of Defendant, the body camera video was destroyed

X. Response to Section 10 of Defense’s Motion gInter alia Search Warrant Records
relating to a Joint Law Enforcement effort[

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. The State is unaware of any other reports in existence in regards to this
case. To the State’s knowledge no other suspect was developed in regards to this case given

Defendant was found in the building during the criminal episode.

XI. Response to Section 11 of Defense’s Motion (Burglaries in the Area)

Again, the State is not required to prepare the defense’s case for Defendant. See Mea'ind
v. State, 466 So.2d, at 1049. There is nothing in the Florida Rules of Criminal Procedure that
requires the State to actively seek out evidence for defense counsel. Moreover, there is nothing
in the Florida Rules of Criminal Procedure that requires or even suggests that the State produce
for the defense a list or a report detailing burglaries to the address listed in the Information. The
defense is seeking to use a certain theory of defense. lt is not the State’sjob to assist the defense

in making its theory stronger. The defense may choose to make a Public Records Request with

Page 206

*'\ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 157 of 188 Page|D 157

., PPe`rJr>/)( 111

 

    
 

- f ~.~_..,,,_

W_ M:M h

re.`_

'

* ‘Case 6:18-cv-01915-GKS-KRS DocuBient Filed 11/07/18 Page 158 of 188 Page|D 158
E

' 1)1>11¢1L

,’ 169

 

osc“ceae_e.apc

SAU 5 Brotming Div 22 2314-536652

 

t ' Case 6:18-cv-01915-GKS-KRS Wrbeéltgoljile 1115/7/18 Page 159 of 188 Page|D 159

' /

nsc_eaaz_s. irc

SAB 8 Brnuning Iliv 22 2914~536652

USC_HBB!_B. JPG

580 S Browning Div ZZ__' 2814'-536652

 

‘ ` Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 160 of 188 Page|D 160

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

275

appears 1>1 16

of the officers had radioed as we were responding saying he
also saw a subject --
MS. GOERNER: Objection, Your Honor, as to
hearsay.
THE COURT: Sustained.
BY MR. MATERA:
Q. Not testifying what anyone told you, but just
what did you do when you arrived on scene?
A. We went to the east, northeast corner of the
building where there was a -- like an electrical room with

a door that had been forced open.

Q. And when you walked into that door, what did you
Observe?
A. We observed -- it was a small room, like, with

electrical and control panels and stuff like that. And
there was a ladder built into the wall. So it was a
permanent ladder that went to a hatch that opened up to the
ceiling to the roof of the business.

Q. And what did you observe at that time?

A. We -- when we first looked in the control room,
the electrical room that we -- I looked up at the ladder
and noticed that the hatch leading to the roof was open.
There was a knife that was found on one of the electrical
boxes, like a circuit breaker box or something. There was

a small knife on there immediately to the left when you

Ninth Judicial Circuit
Court Reporting Services

‘ ` Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 161 of 188 Page|D 161

lO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. _ 1 276
1466&=`/\/1>/ X /é'

entered the room, and the door had a lock on it that had
been damaged so that the door could be forced open.

Q. And when you looked up, you said the door was --
the hatch was open?

A. Yeah, the hatch was open.

Q. All right. At that point, what happened?

A. Officer -- there was other officers on scene. We

had the building surrounded.
Q. Were you with Officer Brillant?

A. I was with Officer Brillant.

Q. Is Officer Brillant a K-9 officer?
A. Yes.
Q. At that point, when the hatch was opened, what

did you guys start doing?

A. Yes. Officer Brillant made multiple
announcements that we were with the Orlando Police
Department, that the subject -- he was calling to the
subject on the roof saying, "We know you're on the roof.
Come down and come down the ladder now, and put your hands
in the air."

Q. After that command was given, what happened?

A. After multiple commands, the -- later, the
arrestee walked up to the hatch, looked down at us, and
closed it from the roof.

Q. So at that point, what was your concern?

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 162 of 188 Page|D 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

280

/11916&7\1012< /a

showing the defense what's been marked as State's B
for identification purposes. Showing the defense
what's been marked as State's C for identification
purposes. Also showing the defense what's been marked
as State's A for identification purposes.

May I approach the witness?

THE COURT: Yes.

MR. MATERA: I am showing the witness what's been
marked as State's A for identification purpose.

BY MR. MATERA:

Q. Officer Wilson, take a look at those photographs
and let me know if you recognize what those photographs
depict. Or excuse me. Do you recognize those photographs?

A. Yes, I do.

Q. Do those depict the backpack that you observed on

the roof near the tools?

A. Yes.

Q. Is it a fair and accurate depiction of the
backpack?

A. Yes, that is the backpack,

MR. MATERA: I'm showing Officer Wilson what's
been marked as State's C for identification purposes.
BY MR. MATERA:
Q. Take a look at that, Officer, and let me know if

you recognize it.

' Ninth Judicial Circuit
Court Reporting Services

‘\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 163 of 188 Page|D 163

» 281
1966£`1\11> 11\,/ 16

A. They -- these are the cutting tools that we
found, the hacksaw, pliers, bolt cutters.

Q. Fair and accurate depiction of those tools that
you observed on the roof?

A. Yes, and the damage to the A/C units.

MR. MATERA: Showing the witness what's been

marked as State's B for identification purposes.
BY MR. MATERA:

Q. Officer Wilson, take a look at those and let me
know if you recognize them.

A. Yes. It has the roof, showing the ledge around
the perimeter, and damage to the A/C vents.

Q. A fair and accurate depiction of the wall and A/C
units --

A. YeS.

Q. -- on the roof?

MR. MATERA: Showing the witness what's been

marked as State's E for identification purposes.
BY MR. MATERA:

Q. Officer Wilson, take a look at that and let me
know if you recognize it.

A. Yeah. That is the pile of cut copper that we
found,

Q. Those near A/C units where the backpack and the

tools were found?

Ninth Judicial Circuit
Court Reporting Services

` Case 6:18-cv-01915-GKS-KRS ' Document 1 Filed 11/07/18 Page 164 of 188 Page|D 164

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

282

/HOPEND)X /i¢>

A. Yes, all in the same general area.
Q. Fair and accurate depiction of that?
A. Yes.

MR. MATERA: Judge, at this time, the State would
move what's been marked as State's E, State's B,
State's C, and State's A into evidence.

THE COURT: Any objection?

MS. GOERNER: Your Honor, may I voir dire the
witness?

THE COURT: Counsel approach, please.

(Sidebar conference held on the record.)

THE COURT: What is the purpose of the voir dire?

MS. GOERNER: Well, they don't have anything that
connects those to my client.

THE COURT: But this is -- the purpose of voir
dire -- the only purpose of voir diring the witness
with regard to introduction of evidence is to
establish that he cannot testify that these are fair
and accurate depictions of what they show.

MS. GOERNER: Okay. And I wasn't finished
because he just testified to seeing the backpack on
the roof. Those pictures of the backpack are not on
the roof.

THE COURT: Okay. That would be a matter for

cross-examination. That's not a matter of whether he

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 165 of 188 Page|D 165

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

screw 1¢»

can testify.

MS. GOERNER: Well, I don't know how that is a
fair and accurate depiction of the backpack on the
roof if that's not a backpack on the roof.

THE COURT:' Okay. He didn't say it was on the
roof. He said it was a fair and accurate depiction.

MS. GOERNER: Yes, he did. He testified it was
on the roof, and that was his question.

THE COURT: Okay. Well, that's not -- well, that

is not voir dire. That is cross-examination of the
witness. So I will allow you to ask him that on
cross-examination. Okay?

(The following was in open court.)

MS. GOERNER: Your Honor, my objection is as to
relevance and lack of foundation.

THE COURT: Okay. So the defense objection is
overruled.

State's Exhibits A, B, C, and E will be received
as 8, 9, 10 and ll.

Is that right, Pam?

THE CLERK: Yes.

THE COURT: Okay.

(State's Exhibit No. 8 was received in evidence.)

(State's Exhibit No. 9 was received in evidence.)

(State's Exhibit No. 10 was received in

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 166 of 188 Page|D 166

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_.… 284
14669\/1>11< 11
evidence.)
(State's Exhibit No. 11 was received in
evidence.)
MR. MATERA: May the witness step down?
May I publish those exhibits to the jury?
THE COURT: YeS.
BY MR. MATERA:
Q. Officer Wilson, the photograph of the backpack,
that's not where you observed it, correct?
A. Not initially, no.
Q. Okay. Do you have any idea why the backpack was
moved to be photographed?
A. Yes.
Q. Why was that?
A. lt was raining that day on and off. The backpack

was initially found on the roof in the same general
vicinity as the other tools, the damaged A/C units, and the
copper -- the pile of copper piping and other material that
had been cut. lt started to rain. The tools and the
copper piping were getting wet. There was equipment in
that backpack that we thought might have some value, as far
as evidence.

We took it out of the rain. We moved it off the
roof so that the backpack and the material in it would not

get wet from the rain. It was pouring at that point, so we

Ninth Judicial Circuit
Court Reporting Services

`.

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 167 of 188 Page|D 167

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. 285
/WDENA/g< 1a . =
just moved it into that general area where that electrical
room was.
Q. Okay. And, now, take a step down, Officer.
MR. MATERA: May he step down, Judge?
THE COURT: Yes.
BY MR. MATERA:
Q. Go ahead and take a step down and come in front
of the jury, please.
MR. MATERA: May I approach the jury?
THE COURT: YeS.
MR. MATERA: I am showing Officer Wilson C-3.
It's part of the State's Exhibit C.
BY MR. MATERA:
Q. Now, these photographs, Officer Wilson, were
these tools already wet?
A. Yes.
Q. Okay. Is that why they were photographed still
on the roof?
A. Yes.
Q. And where were those tools found? Explain this
general area to the jury.
A. This was kind of in the center of the -- the roof
next to one of the A/C handlers. Okay? You can see that
the ~- the panels, the sides have been pulled open exposing

the inside of the A/C handlers. And these tools were

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 168 of 188 Page|D 168

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

234

eppe/\/a/X 17

Q. All right. And what did you see?

A. I had asked the K-9 to come back in because he
gave the dog a little bit of break because the gas affects
their skin, makes them agitated. So he comes to my right.
There was a little wall between us, a little about this
high. And as I have him come up to me, I watched the
bathroom door open, and the subject is walking towards me.

Q. The person that began to walk towards you, do you
recognize him in the courtroom today?

A. Yes.

Q. Will you please point to him and describe an
article of clothing that he's wearing?

A. The male sitting next to the defense attorney
wearing a gray shirt, long-sleeve collard shirt.

MR. MATERA: Your Honor, may the record reflect
the witness identified the defendant?
THE COURT: The record will so reflect.

BY MR. MATERA:

Q. Is that the individual you also saw in the
rooftop?
A. Yes.

Q. And at that point, what did the defendant do?
A. He continued to walk towards me. At that point,
I drew my weapon. I told him to get on the ground and to

open his hands. His hands were clenched and he

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 169 of 188 Page|D 169

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

235

/+PP£M)/)< 17

continuously walked towards me ignoring my commands to tell

him to get on the ground.

Q. At that point, were you in fear?

A. Yes.

Q. Why?

A. I have never had that situation before.

MS. GOERNER: Objection as to relevance.
THE COURT: Overruled.
THE WITNESS: And throughout the building, we did
find two other knives. I was afraid he was armed
again.
BY MR. MATERA:

Q. At that point, what happened?

A. The K-9 officer observed me yelling at somebody
to get on the ground. He observed the male continuously

coming towards me ignoring my commands and deployed his

dog.

Q. Did you observe the dog latch on to the
defendant?

A. Yes.

Q. Describe to the jury what happened at that time.

A. The dog grabbed his lower leg around the shin.
At that point, a small flashlight came out of one hand.
And at the time, an unknown object flew out of the other

hand. The subject constantly was yelling, "Get him off me.

Ninth Judicial Circuit
Court Reporting Services

" Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 170 of 188 Page|D 170

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

262

,§}?/)ENN>! 13

copper off of the units?

A.

Q.

No.

In fact, you never saw Mr. Washington with any

kind of cutting bolt cutters, did you?

A.

NO.

Or screwdrivers?

NO.

Or saws?

NO.

Now, in looking for Mr. Washington in the

building, who you later identified to be Mr. Washington,

your agency -- you guys were ripping out ceiling tiles?
A. Yes.
Q. 'Pulling up benches to the chairs that were with

the tables inside?

A.

Yes.

Looking for Mr. Washington in there?
Yes.

Did you ever see a backpack on the roof?
No.

Did you ever see a water bottle?

No.

Did you ever see a backpack at all?

No.

Okay. You mentioned yesterday that you saw at

Ninth Judicial Circuit
Court Reporting Services

` ` Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 171 of 188 Page|D 171

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

263
APPE)\SA ix ./8,.
least two knives in the building when you guys were
searching, right?

A. Yes.

Q. Where did you see those knives?

A. The first one was right on the floor on the door
that was opened. And the second one was later identified
when it came out of his hand.

Q. Okay. So you didn't see two knives prior to
Mr. Washington coming down out of the bathroom ceiling?

A. Two knives coming out of his hand.

Q. Yesterday you testified -- do you recall that you

testified that you saw two knives prior to Mr. Washington
coming out of the bathroom ceiling?

A. I did not testify to that. NO, I did not.

Q. So the one that was on the floor by the door that
was opened, that was the same one in Exhibit 1 that I just
showed you?

A. You didn't show me a knife.

Q. I'm sorry. Let me rephrase that question.

In Exhibit l, is this the door where you saw the
knife by?

A. Yes.

Q. When you walked in?

A. Yes.

Q. You know if anybody took a picture of that knife?

Ninth Judicial Circuit
Court Reporting Services

’ Case 6:18-cv-01915-GKS-KRS Document_l Filed 11/O7/18 Page 172 of 188 Page|D 172

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

264
HPPE`/\/ six 19

A. I do not.
Q. And you didn't take a picture of that knife?
A. I did not.

MS. GOERNER: One moment, Your Honor.
BY MS. GOERNER:
Q. And the knife that you observed by the door when

you came in, you didn't know when it got there?

A. No.

Q. You didn't know who put it there?

A. No.

Q. You don't know how long it had been there?
A. No.

Q. You didn't collect it?

A. _No.

Q. You didn't check it for prints?

A. No.

Q. Now, when Mr. Washington came down out of the
ceiling tile in the bathroom, you said his fists were
clenched, correct?

A. Once he came out of the door from the bathroom.

Q. Okay. All right. So when -- so when he came out
of the door from the bathroom, you were standing in the
kitchen or dining room?

A. In the dining room right by the door.

Q. And the ceiling tiles, they were still up in that

Ninth Judicial Circuit
Court Reporting Services

§

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 173 of 188 Page|D 173

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

w d _ M.. 265
A/>,.€s/~\!o,.¢,)< /ezrm

area or no?

A. In the --

Q. The dining room area where you were standing?

A. Most were gone. But right by the bathroom there
were tiles there, yes.

Q. And you could see the bathroom from where you

were?

A. The bathroom door.

Q. Just the door?

A. Yes.

Q. So when Mr. Washington came out, you said both of
his fists were clenched?

A. Yes.

Q. And you could see a small flashlight in one hand?

A. Yes.

Q. And you didn't know or could tell if he had
something in the other hand?

A. All I saw that it was clenched.

Q. Okay. Now, did you collect that flashlight?

A. I did not personally, no.

Q. Did you ever see that flashlight after he was

bitten by the dog?

A. NO.
Q. Did you ever take a picture cf that flashlight?
A. I personally did not.

Ninth Judicial Circuit
Court Reporting Services

s

‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 174 of 188 Page|D 174

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

481

/1 PPENDW ./,z
please.
THE WITNESS: Officer Nicole Morgan,
DIRECT EXAMINATION

BY MR. MATERA:

Q. Officer Morgan, I want to fast forward to where
you're encountering the defendant at the bathroom area.

A. Okay.

Q. Tell the jury after you drew your firearm what
happened.

A. After I drew my firearm, I was looking straight
at the subject. My gun up. I point it at him, and I
yelled at him to get on the ground, open his hands, to get
on the ground. And I repeated that two to three times.

Q. Did he ever try to make his way past you to a
door exit to the Perkins?

A. No. He was walking straights towards me.

Q. Did any officer ever grab Mr. Washington and pull

him back into the Perkins?

A. NO.
Q. Did any officer then did place their hand or
their knee on top of the officer -- on top of the

defendant, and at that time, did you hold his leg down
exposing his leg for the K-9 to bite?
A. No.

Q. Were you guys all chanting, "Stop resisting.

Ninth Judicial Circuit
Court Reporting Services

‘ ~ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 175 of 188 Page|D 175

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

482

',+FFE/\/O/)( 17 j ‘ '

Stop resisting," as the dog is biting the defendant?

A. Stop resisting and to give me his hands.

Q. Correct.

Did you purposely hold down the defendant in this

case to have the K-9 bite his leg?

A. No.

Q. Did any other officer that you were with hold
down the defendant just so the K-9 could bite his leg?

A. No.

Q. When the K-9 attacked, was the defendant first

standing up?

A. Yes.
Q. After the K~9 attacked, did the defendant fall?
A. Yes.

Q. When he fell, explain what happened to the jury.

A. When the K-9 deployed, the K-9 officer is in
charge at that point because their dog is engaged with an
individual. At that point, Officer Brillant was stating to

"Give me your hands. Put your hands behind your back."

Q. What was the defendant doing with his hands to
the dog?
A. The subject was striking the dog in the snout and

anywhere that he could touch the animal.
Q. Did the dog release?

A. Yes.

Ninth Judicial Circuit
Court Reporting Services

§

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

`CaSe 6'18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 176 of 188 Page|D 176

483
AL/QPQ;\/A /X‘ ../ ? _
Q. Okay. And then what did the defendant do?
A. Because -- once the dog released, the defendant

kicked out his legs attempting to kick the dog again, which
caused the dog to reengage to the other part of the thigh.

Q. And at that point, did you-all -- was the dog
released from the defendant?

A. Yes.

Q. Were you able to handcuff him at that time?

A. Yes, with the help of Stephen Wilson.

Q. All right.

MR. MATERA: No further questions.
THE COURT: Any questions from the defense?
MS. GOERNER: Yes, Your Honor.
CROSS-EXAMINATION
BY MS. GOERNER:

Q. Officer Morgan, when you and Officer Brillant
encountered the -- Mr. Washington coming out of the
bathroom, and you said Mr. Washington was coming towards
you, that that's when the dog bit Mr. washington?

A. When he was coming towards me after my orders,
yes.

Q. When the dog bit Mr. Washington, Mr. Washington
went down to the ground?

A. Yes.

Q. And did Mr. Washington try to get back up?

Ninth Judicial Circuit
Court Reporting Services

\

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

`CaSe 6'18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 177 of 188 Page|D 177

_:; , . 484
/WFE/~fz>/X /‘?
A. He was fighting with the dog. I don't know if
that was to get back up or just fight the dog.
Q. Did you grab Mr. Washington's leg at that point
when it seemed like he was trying to fight the dog or get
back up?

A. No, I wasn't grabbing the leg when the dog was

Q. Did you grab a part of Mr. Washington as he was

fighting to try to get Mr. Washington to stop fighting?

A. Like the first bite or --
Q. Yes.
A. No.

Q. What about the second bite?

A. Yes.

Q. Okay.1 So at that point, you grabbed
Mr. washington and tried to get him to stop fighting?

A. Yes.

Q. Now -- and you were present there with Officer
Brillant?

A. Yes.

Q. And you-all were -- and you-all actually had to
pull -- you-all actually pulled Mr. Washington back into
the center of the room where you go hands on more safely?

A. No. 'Where he fell and the dog latched on when

the dog was removed, wherever he is, is where we went hands

Ninth Judicial Circuit
Court Reporting Services

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1 Filed 11/O7/18 Page 178 of 188 Page|D 178

485

/Wps\/¢>/,e 17

on.
Q. Officer Morgan, I want to -- would it refresh
your recollection to review your report about pulling
Mr. Washington back into the center of the room?
A. Absolutely.
Q. Okay,
MS. GOERNER: May I approach the witness?
THE COURT: You may.

BY MS. GOERNER:

Q. I just want to confirm this is your report,
correct?

A. Yes.

Q. And I want to show you page 5. And I want you to

read silently to yourself this portion right here

(indicating.)
A. (Complying.)
Q. Okay. Does that refresh your recollection?
A. Yes, it does.
Q. So Mr. Washington was pulled back into the center

of the room so you guys can get a better handle on
Mr. Washington at that point?

A. Yes.

Q. Okay.

l MS. GOERNER: I have nothing further.

THE COURT: Any redirect?

Ninth Judicial Circuit
Court Reporting Services

` Case 6'18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 V`Page 179 of 188 Page|D 179

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

486

FI¢,L-F£A/O/K 17 ,

.../.__ , ,._

MR. MATERA: One moment, Judge.
REDIRECT EXAMINATICN
B¥ MR. MATERA:

Q. When was he pulled back into the room?

A. Still the same room. That's the thing. When he
first fell, he's against -- when you fall, there's a wall.
When he got handcuffed the first time, it didn't work. He
put his other hand underneath of him. We pulled -- pulled
him away from the wall, more -- towards so more officers
could help, and we got the other hand.

Q. So you didn't pull him back in before he was bit?

A. No.

Q. Right.

And you didn't pull him back in to let the K-9

bite him?

A. NO.

Q. This was after the K-9 had bitten him?

A. Yes.

MR. MATERA: No further questions.

THE COURT: Members of the jury, do you have any
questions of the witness? If so, please raise your
hand.

All right. I see no hands.

Thank you, ma'am.

THE WITNESS: Thank you,

Ninth Judicial Circuit
Court Reporting Services

' Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 180 of 188 Page|D 180

' d 7 Wh£/\lo 1)< 20

 

nsc_aaza_a.:ps

san s moving nn 22 2314-536652

 

` . Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 181 of 188 Page|D 181

" /+P/’ENA/X 212

 

. . DSD_BSZE_-B.JPB

SAD 8 Brocming Div 22 2814-536652

 

‘ _' Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 182 of 188 Page|D 182

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

n , 310
/4101@£1\/1>1/( 21

A. I don't recall for sure, but in that general
vicinity.

Q. Was it inside the backpack?

A. I don't recall. I don't believe so, though. I
never -- you have to understand, I personally never went
into the backpack itself.

Q. Okay.

A. Okay? So I can't truly testify to what exactly
the contents of the backpack were.

Q. Was that backpack, was it opened or closed when
you saw it?

A. I did not look inside it, so I can't -- I saw it
there next to -- close proximity to the tools and the
copper and everything.

Q. I'm gonna show you what's previously been entered
into evidence as State's Exhibit A.

This is a photograph -- these are photographs of

the backpack that you saw?

A. Yes.
Q. And that backpack is closed in that photograph,
correct?

A. This backpack? I'm sorry. Say that again,
Q. The backpack is closed in that photograph,
correct?

A. It is closed.

Ninth Judicial Circuit
Court Reporting Services

x

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 183 of 188 Page|D 183

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

il 311
/<WPB\/O/% 21

Q. Did you close the backpack?

A. No.

Q. Did you collect that backpack?

A. No, I did not.

Q. Are you the person who moved the backpack from
the roof down to the floor?

A. NO.

Q. Now, that backpack is -- the picture of the
backpack is downstairs, correct?

A. Yes, it is.

Q. It's downstairs by the door that was next to the

electrical room?
A. Yes.
Q. And you didn't put it there?
A. No, I did not.
Q. Do you have any idea who put it there?
A. No. One of the officers that was -- it was a

bunch of us up on the roof.

`Q. Okay. You didn't take anything out of the
backpack?
A. I did not, no.

Q. You never saw Mr. Washington with the backpack,

A. No. I never saw Mr. Washington up on the roof to

begin with.

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 184 of 188 Page|D 184

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_V,wwhtil.._-.i"m. 312
APPE\/D/X 2_1

Q. Okay. So then you never saw Mr. Washington with
the saw?

A. No.

Q. You never saw Mr. Washington with the bolt
cutters?

A. No. They were all laying on the roof when I went
up onto the roof. I apologize. I apologize. I did see
Mr. Washington on the roof when he came and closed the
hatch. That was the only time I saw him up on the roof.

Q. Okay. That hatch, is it near -- I'm gonna show
you what's been previously marked State's Exhibit 10 for
identification.

Now, State's Exhibit 10 is the unit that you saw
was dismantled with the saw and the bolt cutters, correct?

A. Yes.

Q. Now, that hatch is not next to that particular
unit, is it?

A. NO.

Q. Okay.

A. Let me try to get my bearings here.

Okay. Here's the Walgreens. So this is -- this
A/C unit is in the -- what would be the southwest corner of
the roof. Okay? This is Semoran Boulevard here. This is

LaCosta Drive on this side. The hatch was on the north --

what would be the northeast corner.

Ninth Judicial Circuit
Court Reporting Services

` ‘ Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 185 of 188 Page|D 185

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

impade 21 313
Q. So the other side of the building?
A. Yes, the other side.
Q. Okay. So you never saw Mr. Washington in this
area of the unit?
A. No. The only time I saw him on the roof was when

he came and closed the hatch on us.

Q. On the north side of the building?

A. The northeast side, yes.

Q. So you never saw Mr. Washington with the saw?
A. No, ma'am.

Q. You never saw him with the bolt cutters?
A. No, ma'am.

Q. You never saw him with the saw?

A. NO.

Q. Or near the bolt cutters?

A. No.

Q. You never saw him near the area where the

backpack was found?

A. NO.

Q. Now -- and again in that exhibit, as well as in
State's Exhibit No. 9, which I will show you, you mentioned
earlier that there is a -- and you can kind of show it to
the jury as you're explaining, but there's like a wall
that's about three feet tall?

A. Yes. That's -- that would be this here

Ninth Judicial Circuit
Court Reporting Services

Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 186 of 188 Page|D 186

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

314

,qa@»@€/\/O/X 7-'

(indicating.)

Q. So that wall, if you're standing down on the --
on the street or on the sidewalk, you can't see onto the
roof?

A. No, you cannot.

Q. Is that why you had to get in the bucket to go up
and to try to look for him?

A. Yes.

Q. You mentioned that when you first came into the
building on the side where the ladder led up to the roof
hatch that you saw a knife on the circuit breaker box?

A. There's a door that leads from the outside of the
building into that electrical room. Okay? When you
walked -- when you walked in through that door, the
electrical room was right here, and it was -- that door led
only to the electrical room and the ladder up to the roof.
You could not get into the building from there.

So here's a wall. As you enter, there's a wall
right here that comes around. There was an electrical box,
like a control panel right there to your left shoulder as
you enter, and it was sitting on there next to the ladder
that went up.

Q. So if I can have you step down.

MS. GOERNER: May I have the witness step down?

THE COURT: YeS.

Ninth Judicial Circuit
Court Reporting Services

` Case 6:18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 187 of 188 Page|D 187

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

315
.A¢Qp€r\m/X 21
BY MS. GOERNER:

Q. Showing you now State's Exhibit 1 in evidence.
Is this the breaker box that you are talking about, the
second photograph?

A. Let me look at -- okay. Here's the room. This
is one of them. And that looks like -- that is the ladder
that goes up -- that is the ladder that goes up to the
hatch.

Q. All right. So the knife that you saw, would it

have been on top of this?
A. It was somewhere right in this -- no. It was
closer to the door, which is like right here (indicating).
Q. Okay. But it wasn't on the floor?
A. NO.
Q. Okay. Thank you.

And you never saw Mr. Washington with that knife,

correct?
A. I did not.
Q. In fact, this was an abandoned building?
A. lt was.
Q. Are you familiar with that particular building?
A. Yes.
Q. Had it been abandoned for a while?
A. Yes.
Q. More than a year?

Ninth Judicial Circuit
Court Reporting Services

‘ Case 6'18-cv-01915-GKS-KRS Document 1 Filed 11/07/18 Page 188 of 188 Page|D 188

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

in?

that

» _._Hi-in .. 354
fHFF»L/`N~Df >( 22»
A. I don't know.
Q. And when you first walked into -- you walked into
door near the roof hatch?
A. I did. I walked directly up to it.

Q. And as you walked up to that door, you noticed

the steak knife on the ground next to the door, didn't you?

A. I did, just inside of the threshold of the door.

Q. Do you remember whether that knife had a handle
or no?

A. I don't. No, ma'am.

Q. You didn't collect it?

A. I did not. No, ma'am.

Q. You didn't check it for prints?

7A. I did not.

you?

kind

roof.

Q. You never saw Mr. Washington with it, though, did

A. No, ma'am.

Q. Now, I guess shortly thereafter you made some

of -- you made the announcement, "I know you're on the
Come down or you will be bit by the dog"?

A. Correct.

Q. You made that announcement several times, right?
A. Yes, ma'am. I did.

Q. And he didn't come down?

Ninth Judicial Circuit
Court Reporting Services

